Exhibit 10.1

 



EXECUTION VERSION



 

 

CREDIT AGREEMENT
dated as of June 8, 2020
among

 

MACY’S INVENTORY FUNDING LLC,
as the Borrower,

 

MACY’S INVENTORY HOLDINGS LLC,
as Parent,

 

BANK OF AMERICA, N.A.,
as Agent, L/C Issuer and Swing Line Lender,

 

The Other Lenders Party Hereto,

 

BOFA SECURITIES, INC., CREDIT SUISSE LOAN FUNDING LLC, JPMORGAN CHASE BANK,
N.A., FIFTH THIRD BANK, NATIONAL ASSOCIATION, MUFG UNION BANK, N.A., PNC CAPITAL
MARKETS LLC and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners,

 

CREDIT SUISSE LOAN FUNDING LLC and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

 

and

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION, MUFG UNION BANK, N.A., PNC BANK,
NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 



 

 

 

Table of Contents

 

  Page     Article I DEFINITIONS AND ACCOUNTING TERMS - 1 -   Section 1.01
Defined Terms - 1 -   Section 1.02 Other Interpretive Provisions - 61 -  
Section 1.03 Accounting Terms - 62 -   Section 1.04 Rounding - 63 -   Section
1.05 Times of Day - 63 -   Section 1.06 Letter of Credit Amounts - 63 -  
Section 1.07 Certifications - 64 -   Section 1.08 Divisions - 64 -   Section
1.09 Currency - 64 -         Article II THE COMMITMENTS AND CREDIT EXTENSIONS -
64 -   Section 2.01 Revolving Loans; Reserves - 64 -   Section 2.02 Borrowings,
Conversions and Continuations of Loans - 65 -   Section 2.03 Letters of Credit -
68 -   Section 2.04 Swing Line Loans - 77 -   Section 2.05 Prepayments - 80 -  
Section 2.06 Termination or Reduction of Commitments - 81 -   Section 2.07
Repayment of Loans - 82 -   Section 2.08 Interest - 83 -   Section 2.09 Fees -
83 -   Section 2.10 Computation of Interest and Fees - 84 -   Section 2.11
Evidence of Debt - 84 -   Section 2.12 Payments Generally; Agent’s Clawback - 85
-   Section 2.13 Sharing of Payments by Lenders - 86 -   Section 2.14 Settlement
Amongst Revolving Lenders - 87 -   Section 2.15 Increase in Aggregate Revolving
Commitments; Incremental Term Loan Facilities - 88 -   Section 2.16  Extensions
of Revolving Commitments - 91 -         Article III TAXES, YIELD PROTECTION AND
ILLEGALITY - 93 -   Section 3.01 Taxes - 93 -   Section 3.02 Illegality - 97 -  
Section 3.03 Inability to Determine Rates - 97 -   Section 3.04 Increased Costs
-100 -   Section 3.05 Compensation for Losses - 101 -   Section 3.06 Mitigation
Obligations; Replacement of Lenders - 102 -   Section 3.07 Survival - 102 -    
    Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS - 102 -   Section 4.01
Conditions of Initial Credit Extensions - 102 -   Section 4.02 Conditions to all
Credit Extensions - 106 -

 



i

 

 

Table of Contents (cont'd)

 

  Page     Article V REPRESENTATIONS AND WARRANTIES - 106 -   Section 5.01
Existence, Qualification and Power - 107 -   Section 5.02 Authorization; No
Contravention - 107 -   Section 5.03 Governmental Authorization; Other Consents
- 107 -   Section 5.04 Binding Effect - 107 -   Section 5.05 Financial
Statements; No Material Adverse Effect - 108 -   Section 5.06 Litigation - 108 -
  Section 5.07 No Default - 108 -   Section 5.08 Ownership of Property; Liens -
108 -   Section 5.09 [Reserved]. - 108 -   Section 5.10 Insurance - 108 -  
Section 5.11 Taxes - 109 -   Section 5.12 ERISA Compliance - 109 -   Section
5.13 Subsidiaries; Equity Interests - 109 -   Section 5.14 Margin Regulations;
Investment Company Act; - 109 -   Section 5.15 Disclosure - 110 -   Section 5.16
Compliance with Laws - 110 -   Section 5.17 Intellectual Property; Licenses,
Etc. - 110 -   Section 5.18 Labor Matters - 110 -   Section 5.19 Security
Documents - 111 -   Section 5.20 Solvency - 111 -   Section 5.21 Deposit
Accounts; Credit Card Arrangements - 111 -   Section 5.22 Beneficial Ownership -
111 -   Section 5.23 Use of Proceeds - 111 -   Section 5.24 Special Purpose
Vehicle - 111 -   Section 5.25 Borrowing Base Certificate - 111 -   Section 5.26
Other Obligations and Liabilities - 112 -   Section 5.27 Foreign Assets Control
Regulations and Anti-Bribery Laws - 112 -         Article VI AFFIRMATIVE
COVENANTS - 113 -   Section 6.01 Financial Statements - 113 -   Section 6.02
Certificates; Other Information - 114 -   Section 6.03 Notices - 116 -   Section
6.04 Payment of Taxes - 117 -   Section 6.05 Preservation of Existence, Etc. -
117 -   Section 6.06 [Reserved]. - 117 -   Section 6.07 Maintenance of Insurance
- 117 -   Section 6.08 Compliance with Laws - 118 -   Section 6.09 Books and
Records; Accountants - 118 -   Section 6.10 Inspection Rights - 119 -   Section
6.11 Use of Proceeds - 120 -   Section 6.12 Separate Existence - 121 -   Section
6.13 Cash Management - 123 -   Section 6.14 Information Regarding the Collateral
- 135 -   Section 6.15 Information Regarding Servicing Agreement - 135 -  
Section 6.16 [Reserved] - 135 -   Section 6.17 Further Assurances - 135 -  
Section 6.18 Compliance with Terms of Servicing Agreements - 135 -   Section
6.19 Post-Closing Matters - 136 -   Section 6.20 Separateness from Operating
Companies - 136 -

 



ii

 

 

Table of Contents (cont'd)

 

  Page         Article VII NEGATIVE COVENANTS - 136 -   Section 7.01 Liens - 136
-   Section 7.02 Investments - 136 -   Section 7.03 Indebtedness; Disqualified
Stock - 136 -   Section 7.04 Fundamental Changes - 136 -   Section 7.05
Dispositions - 136 -   Section 7.06 Restricted Payments - 136 -   Section 7.07
Prepayments of Indebtedness - 137 -   Section 7.08 Change in Nature of Business
- 137 -   Section 7.09 Transactions with Affiliates - 137 -   Section 7.10
Burdensome Agreements - 138 -   Section 7.11 Amendment of Material Documents;
Exercise of Rights under the Servicing Agreements - 138 -   Section 7.12 Fiscal
Year - 139 -   Section 7.13 Permitted Activities of Parent - 139 -   Section
7.14 Permitted Activities of Borrower - 140 -   Section 7.15 Financial Covenant
- 141 -   Section 7.16 Limitations on Employees - 141 -   Section 7.17 Changes
to Name - 141 -   Section 7.18 Subsidiaries - 141 -         Article VIII EVENTS
OF DEFAULT AND REMEDIES - 142 -   Section 8.01 Events of Default - 142 -  
Section 8.02 Remedies Upon Event of Default - 145 -   Section 8.03 Application
of Funds - 146 -         Article IX THE AGENT - 148 -   Section 9.01 Appointment
and Authority - 148 -   Section 9.02 Rights as a Lender - 149 -   Section 9.03
Exculpatory Provisions - 149 -   Section 9.04 Reliance by the Agent - 150 -  
Section 9.05 Delegation of Duties - 151 -   Section 9.06 Resignation of the
Agent - 151 -   Section 9.07 Non-Reliance on Agent and Other Lenders - 152 -  
Section 9.08 No Other Duties, Etc. - 153 -   Section 9.09 Agent May File Proofs
of Claim; Credit Bidding - 153 -   Section 9.10 Collateral and Guaranty Matters
- 154 -   Section 9.11 Notice of Transfer - 155 -   Section 9.12 Reports and
Financial Statements - 155 -   Section 9.13 Agency for Perfection - 156 -  
Section 9.14 Indemnification of the Agent - 156 -   Section 9.15 Relation among
Lenders - 156 -   Section 9.16 Defaulting Lenders - 157 -   Section 9.17 Other
Liabilities - 159 -   Section 9.18 Co-Syndication Agent; and Arrangers - 160 -  
Section 9.19 Disqualified Institutions - 160 -   Section 9.20 ERISA
Representation - 160 -

 



iii

 

 

Table of Contents (cont'd)

 

  Page         Article X MISCELLANEOUS - 161 -   Section 10.01 Amendments, Etc.
- 161 -   Section 10.02 Notices; Effectiveness; Electronic Communications - 164
-   Section 10.03  No Waiver; Cumulative Remedies - 166 -   Section 10.04
Expenses; Indemnity; Damage Waiver - 166 -   Section 10.05 Payments Set Aside -
168 -   Section 10.06 Successors and Assigns - 169 -   Section 10.07 Treatment
of Certain Information; Confidentiality - 174 -   Section 10.08 Right of Setoff
- 175 -   Section 10.09 Interest Rate Limitation - 175 -   Section 10.10
Counterparts; Integration; Effectiveness - 175 -   Section 10.11 Survival - 176
-   Section 10.12 Severability - 176 -   Section 10.13 Replacement of Lenders -
176 -   Section 10.14 Governing Law; Jurisdiction; Etc. - 177 -   Section 10.15
Waiver of Jury Trial - 178 -   Section 10.16 No Advisory or Fiduciary
Responsibility - 178 -   Section 10.17 USA PATRIOT Act Notice - 179 -   Section
10.18 [Reserved] - 179 -   Section 10.19 Acknowledgement and Consent to Bail-In
of Affected Financial Institutions - 179 -   Section 10.20 [Reserved] - 180 -  
Section 10.21 Additional Waivers - 180 -   Section 10.22 No Strict Construction
- 181 -   Section 10.23 Attachments - 181 -   Section 10.24 Keepwell - 181 -  
Section 10.25 Intercreditor Provisions - 182 -   Section 10.26 Acknowledgement
Regarding Supported QFCs - 182 -

 



iv

 

 

SCHEDULES     1.03 Existing Letters of Credit   2.01(a) Revolving Commitments
and Applicable Percentages   5.01 Loan Parties’ Organizational Information  
5.13 Subsidiaries   5.21(a) DDAs   5.21(b) Payment Card and Payment Processing
Arrangements   6.19 Post-Closing Matters   7.09 Affiliate Transactions   10.02
Agent’s Office; Certain Addresses for Notices

 

EXHIBITS     Form of       A-1 Base Rate Loan Notice   A-2 Eurodollar Rate Loan
Notice   B Swing Line Loan Notice   C-1 Revolving Note   C-2 Swing Line Note   D
Compliance Certificate   E Assignment and Assumption   F Borrowing Base
Certificate   G Payment Processor Notification   H Facility Guaranty   I-1
Security Agreement  

I-2

Collateral Assignment Agreement

  J Bank Product Provider Letter Agreement   K Cash Management Provider Letter
Agreement   L FILO Intercreditor Provisions   M U.S. Tax Compliance Certificate

 



 

 



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 8, 2020, among
MACY’S INVENTORY FUNDING LLC, a Delaware limited liability company (the
“Borrower”); MACY’S INVENTORY HOLDINGS LLC, a Delaware limited liability company
(“Parent”); each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”); and BANK OF AMERICA, N.A., as Agent,
L/C Issuer and Swing Line Lender.

 

The Borrower has requested that the Revolving Lenders (as defined below) provide
a revolving credit facility, and the Revolving Lenders have indicated their
willingness to lend and the L/C Issuers have indicated their willingness to
issue Letters of Credit, in each case on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01       Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Accelerated Borrowing Base Delivery Event” means either (a) the occurrence and
continuance of any Specified Event of Default, or (b) the failure of the
Borrower to maintain Availability plus Suppressed Availability equal to at least
12.5% of the Loan Cap. An Accelerated Borrowing Base Delivery Event shall be
deemed continuing (I) so long as such Specified Event of Default shall be
continuing, and/or (II) if the Accelerated Borrowing Base Delivery Event arises
under clause (b) above, until Availability plus Suppressed Availability has
exceeded 12.5% of the Loan Cap for twenty (20) consecutive Business Days, in
which case such Accelerated Borrowing Base Delivery Event shall be terminated.
The termination of an Accelerated Borrowing Base Delivery Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent
Accelerated Borrowing Base Delivery Event in the event that the conditions set
forth in clause (a) or (b) above again arise.

 

“Accommodation Payment” as defined in Section 10.21(d).

 

“Account” means (a) “accounts” as defined in the UCC, and (b) to the extent not
included in clause (a), a right to payment of a monetary obligation, whether or
not earned by performance, (i) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered
or to be rendered or (iii) arising out of the use of a credit or charge card or
information contained on or for use with the card.

 

“ACH” means automated clearing house transfers.

 

“Act” has the meaning provided in Section 10.17.

 

“Additional Agreement” has the meaning provided in Section 10.25.

 





 

 

“Additional Commitment Lender” has the meaning provided in Section 2.15(a)(v).

 

“Adjustment” has the meaning provided in Section 3.03(a).

 

“Adjustment Date” means the first day of each Fiscal Month, commencing with the
first day of the second full Fiscal Month ending after the Closing Date.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that for the
avoidance of doubt, none of the Arrangers, the Agent or their respective lending
affiliates shall be deemed to be an Affiliate of the Borrower, Parent, Pubco or
any of their respective Subsidiaries.

 

“Agent” means Bank of America in its capacity as administrative and collateral
agent, with all of the powers given to it hereunder and under the other Loan
Documents, including administrative powers and powers to hold and maintain
security interests in the Collateral, or any successor thereto appointed in
accordance with Section 9.06.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Agent Payment Account” means the account of the Agent set forth on Schedule
10.02 maintained by the Agent at Bank of America, N.A., and designated as the
“Agent Payment Account” for purposes of this Agreement by the Agent in writing
to the Borrower and the Lenders.

 

“Agent Professionals” means attorneys, appraisers, auditors, business valuation
experts, consultants, turnaround consultants and other professionals and experts
retained by the Agent, including, for the avoidance of doubt, Tiger Capital
Group and any other advisor.

 

“Agent’s Office” means the Agent’s address and account as set forth on Schedule
10.02, or such other address or account as the Agent may from time to time
notify the Borrower and the Lenders in writing.

 

“Aggregate Bridge Commitments” means the sum of the Bridge Commitments of all
Revolving Lenders with Bridge Commitments. As of the Closing Date, the Aggregate
Bridge Commitments are $300,000,000.

 

“Aggregate Revolving Commitments” means the sum of the Revolving Commitments
(including the Aggregate Bridge Commitments) of all Revolving Lenders. As of the
Closing Date, the Aggregate Revolving Commitments are $3,151,000,000. For the
avoidance of doubt, on the Bridge Commitment Termination Date the Aggregate
Revolving Commitments shall be automatically reduced by the aggregate amount of
Aggregate Bridge Commitments.

 



 - 2 - 

 

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Allocable Amount” has the meaning specified in Section 10.21(d).

 

“Applicable Commitment Fee Percentage” means 0.375% per annum.

 

“Applicable Lenders” means the Required Lenders, the Supermajority Lenders, all
affected Lenders, or all Lenders, as the context may require.

 

“Applicable Margin” means:

 

(a)           from and after the Closing Date until the first Adjustment Date,
the percentages set forth in Level II of the pricing grid in clause (b) below;

 

(b)           from and after the first Adjustment Date, and on each Adjustment
Date thereafter prior to the Step Down Date, the Applicable Margin shall be
determined from the following pricing grid based upon the Average Monthly
Revolving Exposure for the most recent Fiscal Month ended immediately preceding
such Adjustment Date:

 

Level Average Monthly Revolving
Exposure Applicable
Eurodollar
Rate
Margin Applicable
Base Rate
Margin I Equal to or greater than 50.0% of the Aggregate Revolving Commitments
3.00% 2.00% II Less than 50.0% of the Aggregate Revolving Commitments 2.75%
1.75%

 

(c)           from and after the Step Down Date (if any), and on each Adjustment
Date thereafter, the Applicable Margin shall be determined from the following
pricing grid based upon the Average Monthly Revolving Exposure for the most
recent Fiscal Month ended immediately preceding such Adjustment Date:

 

Level

Average Monthly Revolving
Exposure

Applicable
Eurodollar
Rate

Applicable
Base Rate
Margin I Equal to or greater than 50.0% of the Aggregate Revolving Commitments
2.50% 1.50% II Less than 50.0% of the Aggregate Revolving Commitments 2.25%
1.25%

 



 - 3 - 

 

 

“Applicable Percentage” means, with respect to any Lender at any time, (i) with
respect to the Revolving Commitments, Letters of Credit or Swing Line Loans, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments at such time represented by the Revolving Commitment of such Lender
at such time (or, if the Aggregate Revolving Commitments have terminated or
expired, the percentage of the Total Revolving Exposure at such time represented
by such Lender’s Revolving Exposure at such time), and (ii) for purposes of
Section 9.14 and Section 10.05 or as otherwise required, the percentage (carried
out to the ninth decimal) of the Aggregate Revolving Commitments at such time
represented by such Lender’s Revolving Commitment (or, if the Aggregate
Revolving Commitments have terminated or expired, the percentage (carried out to
the ninth decimal) of the Total Revolving Exposure at such time represented by
such Lender’s Revolving Exposure). If the Commitments of each Lender have been
terminated in full and there is no Revolving Exposure outstanding at any time,
then the Applicable Percentage of each Lender at such time shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender in respect of the Revolving Commitments is set forth opposite the
name of such Lender on Schedule 2.01(a) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Appraised Value” means, with respect to the Borrower’s Eligible Inventory, the
appraised orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of the Borrower’s Eligible Inventory as set forth in the inventory stock
ledger of Pubco, which value shall be reasonably determined from time to time by
reference to the most recent appraisal undertaken by an independent appraiser
engaged by the Agent and reasonably satisfactory to the Borrower; provided, that
prior to the Flip Date, the Appraised Value, as determined by the appraisal
completed by Tiger Capital Group and delivered to the Agent on May 8, 2020,
shall be 94.5%.

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender, (c) an entity or an Affiliate of an entity that administers or manages a
Lender or (d) the same investment advisor or an advisor under common control
with such Lender, Affiliate or advisor, as applicable.

 

“Arrangers” means collectively, BofA Securities, Inc., Credit Suisse Loan
Funding LLC, JPMorgan Chase Bank, N.A., Fifth Third Bank, National Association,
MUFG Union Bank, N.A., PNC Capital Markets LLC and Wells Fargo Bank, National
Association in their capacities as joint lead arrangers and joint bookrunners.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.

 



 - 4 - 

 

 

 

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation (other than any
Capital Lease Obligation), the capitalized amount of the remaining lease or
similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease, agreement or instrument were
accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Pubco and its Subsidiaries for the Fiscal Year ended February 1, 2020, and the
related Consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year of Pubco and its Subsidiaries, including the
notes thereto.

 

“Availability” means, as of any date of determination thereof, the result, if a
positive number, of:

 

(a)           the Loan Cap as of such date; minus

 

(b)           the Total Revolving Exposure as of such date.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria (in respect of calculation of Eligible Inventory or
Eligible Foreign In-Transit Inventory) or in the Appraised Value, such reserves
as the Agent from time to time determines in its Permitted Discretion as being
appropriate (a) to reflect the impediments to the Agent’s ability to realize
upon the Collateral included in the Borrowing Base, (b) to reflect claims and
liabilities that the Agent determines in its Permitted Discretion will need to
be satisfied in connection with the realization upon the Collateral included in
the Borrowing Base, (c) to reflect criteria, events, conditions, contingencies
or risks which adversely affect any component of the Borrowing Base or (d) to
reflect that a Default or an Event of Default then exists. Without limiting the
generality of the foregoing, Availability Reserves may include, in the Agent’s
Permitted Discretion (but are not limited to) reserves based on (i) in respect
of rent with respect to leased locations (both Stores and distribution centers
and warehouses) in Landlord Lien States to the extent a Collateral Access
Agreement with respect to such locations has not been obtained (which reserve
shall not exceed two (2) month’s rent); (ii) in respect of customs duties, and
other costs to release Inventory which is being imported into the United States;
(iii) in respect of outstanding Taxes and other governmental charges, including,
without limitation, ad valorem, real estate, personal property, sales, claims of
the PBGC and other Taxes which rank pari passu with or have priority (in payment
or Lien priority) over the interests of the Agent in the Collateral; (iv)
customer credit liabilities consisting of the aggregate remaining value at such
time of (A) outstanding gift certificates and gift cards of the Operating
Companies entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, (B) outstanding merchandise credits of the Operating Companies, and
(C) liabilities in connection with frequent shopping programs of the Operating
Companies (which reserve under this clause (iv) shall not exceed 50% of the
aggregate amount of such liabilities); (v) for reasonably anticipated changes in
the Appraised Value of Eligible Inventory between appraisals; (vi) in respect of
warehousemen’s or bailee’s charges and other Permitted Encumbrances which are
pari passu with or have priority (in payment or Lien priority) over the
interests of the Agent in the Collateral, to the extent, in the case of
warehousemen’s or bailee’s charges, that a Collateral Access Agreement has not
been obtained; (vii) in respect of amounts due to vendors on account of
consigned goods; (viii) in respect of Cash Management Reserves; (ix) in respect
of Bank Products Reserves; (x) in respect of royalties payable in respect of
licensed merchandise; (xi) in respect of Customer Deposits Reserves; (xii) in
respect of the “FILO Reserve” (if any); (xiii) in respect of the Debt Maturities
Reserve (provided, that no Debt Maturities Reserve may be instituted prior to
January 31, 2021); (xiv) in respect of the Over-Consignment Reserve; and (xv) in
respect of the Credit Card Accounts Receivable Reserve.

 



 - 5 - 

 

 

“Average Monthly Revolving Exposure” means, for any Fiscal Month, an amount
equal to the sum of Total Revolving Exposure for each day of such Fiscal Month
divided by the actual number of days in such Fiscal Month, as determined by the
Agent, which determination shall be conclusive absent manifest error.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” means Bank of America, N.A.

 

“Bank Product Obligations” means any obligation on account of any transaction
with a Bank Product Provider, which arises out of any Bank Product entered into
with any Loan Party or, solely with regards to supply chain finance services
with respect to Consigned Inventory and if requested by the Funding and Notice
Agent in accordance with the provisions of the Master Agency Agreement, any
Macy’s Party or any of their respective Restricted Subsidiaries and any such
Person, as each may be amended from time to time; provided, that, in order for
any item described in clause (b) of the definition of Bank Products to
constitute “Bank Product Obligations”, unless the applicable Bank Product
Provider is Bank of America or its Affiliates, the Agent shall have received a
Bank Product Provider Letter Agreement within ten (10) days after the date of
the provision of the applicable Bank Product to any Loan Party or, solely with
regards to supply chain finance services with respect to Consigned Inventory and
if requested by the Funding and Notice Agent in accordance with the provisions
of the Master Agency Agreement, any Macy’s Party or any of their respective
Restricted Subsidiaries.

 



 - 6 - 

 

 

“Bank Product Provider” means the Agent, any Arranger, any Lender or any
Affiliate of the Agent, any Arranger, or any Lender (determined at the time the
relevant Bank Product Provider Letter Agreement is entered into) that provides
any Bank Products to a Loan Party or, solely with regards to supply chain
finance services with respect to Consigned Inventory and if requested by the
Funding and Notice Agent in accordance with the provisions of the Master Agency
Agreement, any Macy’s Party or any of their respective Restricted Subsidiaries.

 

“Bank Product Provider Letter Agreement” means a letter agreement, which shall
be substantially in the form of Exhibit J, duly executed by the applicable Bank
Product Provider and the Borrower, and provided to the Agent.

 

“Bank Products” means any services or facilities provided to any Loan Party or,
solely with regards to supply chain finance services with respect to Consigned
Inventory and if requested by the Funding and Notice Agent in accordance with
the provisions of the Master Agency Agreement, any Macy’s Party or any of their
respective Restricted Subsidiaries by any Bank Product Provider (but excluding
Cash Management Services) including, without limitation, on account of (a)
merchant services constituting a line of credit and (b) supply chain finance
services with respect to Consigned Inventory including, without limitation,
trade payable services and supplier accounts receivable purchases.

 

“Bank Products Reserves” means such reserves as the Agent from time to time
determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties or, if requested by the Funding
and Notice Agent in accordance with the provisions of the Master Agency
Agreement, any Macy’s Party or any of their respective Restricted Subsidiaries
with respect to Bank Products then being provided or outstanding.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. Section
101 et seq.) as now or hereafter in effect, or any successor thereto.

 

“Base Consignment Commission” means, for any period, an amount equal to fifteen
percent (15%) of the gross sales proceeds (adjusted for actual Customer Returns
(as defined in the Master Agency Agreement as in effect on the Closing Date)) of
all Consigned Inventory (as defined in the Master Agency Agreement as in effect
on the Closing Date) sold by the Operating Companies during such period.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

 



 - 7 - 

 

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Base Rate Loan Notice” means a notice for a Borrowing of Base Rate Loans, which
shall be substantially in the form of Exhibit A-1.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BHC Act Affiliate” has the meaning provided in Section 10.26(b).

 

“Blocked Account” means each deposit account maintained by the Borrower that is
subject to a Control Agreement and specified as a “Blocked Account” in Section
6.13, whereby the bank maintaining such account agrees in the case of the SPE
Collection Account or any other account designated as a blocked account from
time to time, at all times to comply only with the instructions originated by
the Agent without the further consent of any Loan Party.

  

“Bluemercury” means Bluemercury, Inc., a Delaware corporation, together with its
Subsidiaries.

 

“Borrower” has the meaning assigned to such term in the introduction of this
Agreement.

 

“Borrower LLC Agreement” means Borrower’s limited liability company agreement
effective as of May 12, 2020.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Proceeds” means any proceeds received by the Borrower from the sale of
its owned Inventory (including any such amount represented by Payment Processing
Accounts Receivable (which shall include solely for purposes of this definition
any Account or Payment Intangible, or any income, payments and proceeds thereof,
owed by PayPal Holdings, Inc., any of its Subsidiaries) and cash and check
proceeds).

 

“Borrowing” means (i) a Revolver Borrowing, (ii) a Swing Line Borrowing, or
(iii) the borrowing of Incremental Term Loans pursuant to Section 2.15(b), as
the context may require.

 

“Borrowing Base” means, at any time (determined by reference to the most
recently delivered Borrowing Base Certificate delivered to the Agent pursuant to
Section 6.02(b)), as adjusted from time to time pursuant to Section 2.01(c), an
amount equal to:

 



 - 8 - 

 

 

(a)           (i) at any time prior to the Flip Date, the Cost of Eligible
Inventory (other than Eligible Foreign In-Transit Inventory), multiplied by
eighty percent (80%) multiplied by the Appraised Value of such Eligible
Inventory (other than Eligible Foreign In-Transit Inventory); and (ii) at any
time on and after the Flip Date, the Cost of Eligible Inventory (other than
Eligible Foreign In-Transit Inventory), multiplied by ninety percent (90%)
multiplied by the Appraised Value of such Eligible Inventory (other than
Eligible Foreign In-Transit Inventory); plus

 

(b)           following receipt of the Initial Field Exam, (i) at any time prior
to the Flip Date, the Cost of Eligible Foreign In-Transit Inventory, multiplied
by eighty percent (80%) multiplied by the Appraised Value of such Eligible
Foreign In-Transit Inventory; and (ii) at any time on and after the Flip Date,
the Cost of Eligible Foreign In-Transit Inventory, multiplied by ninety percent
(90%) multiplied by the Appraised Value of such Eligible Foreign In-Transit
Inventory; minus

 

(c)           the then applicable amount of all Availability Reserves and
Inventory Reserves established pursuant to Section 2.01(c).

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and Reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Borrower.

 

“Bridge Commitment” means, as to each Revolving Lender, its obligation to make
Revolving Loans to the Borrower pursuant to Section 2.01(a), in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Revolving Lender’s name on Schedule 2.01(a).

 

“Bridge Commitment Termination Date” means December 30, 2020.

 

“Business” means, at any time, a collective reference to the businesses engaged
in by the Parent and the Borrower on the Closing Date (after giving effect to
the transactions on the Closing Date) and similar, corollary, ancillary,
incidental, complementary or related businesses.

  

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

 



 - 9 - 

 

 

“Capital Expenditures” means, with respect to any Person for any period, all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, but excluding
(a) Capital Lease Obligations incurred by a Person during such period; (b)
expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties used or useful in the business of Pubco and its
Restricted Subsidiaries; (c) the purchase of property or equipment to the extent
financed with the proceeds of asset sales or other dispositions outside the
ordinary course of business; (d) expenditures that constitute Investments or
other Acquisitions not prohibited under the Master Agency Agreement; (e) any
capitalized interest expense reflected as additions to property in the
consolidated balance sheet of Pubco and its Restricted Subsidiaries (including
in connection with sale-leaseback transactions not prohibited under the Master
Agency Agreement); (f) any non-cash compensation or other non-cash costs
reflected as additions to property in the consolidated balance sheet of Pubco
and its Restricted Subsidiaries; (g) expenditures that are accounted for as
capital expenditures of such person and that actually are paid for in cash by a
third party (excluding Pubco and any Restricted Subsidiary) which cash payment
by such third party may be made directly or may be made as a cash reimbursement;
(h) capital expenditures relating to the construction or acquisition of any
property or equipment which has been transferred to a Person other than Pubco or
any of its Restricted Subsidiaries pursuant to a sale-leaseback transaction not
prohibited under the Master Agency Agreement and other capital expenditures
arising pursuant to sale-leaseback transactions not prohibited under the Master
Agency Agreement and (i) capitalized software expenses. For purposes of this
definition, the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in or sale of equipment or with insurance
proceeds therefrom shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted to
such Person for the equipment being traded in by the seller of such new
equipment, the proceeds of such sale or the amount of the insurance proceeds, as
the case may be.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided, however, that for the avoidance of
doubt, any lease that is accounted for as an operating lease in accordance with
GAAP as of December 31, 2018 and any similar lease entered into after December
31, 2018 may, in the sole discretion of the Borrower, be accounted for as a
non-capitalized finance lease, and any obligations thereunder shall not
constitute “Capital Lease Obligations”.

 

“Cash Collateral Account” means an account (which may be non-interest bearing)
established by the Borrower with Bank of America, and in the name of, the Agent
(or as the Agent shall otherwise direct) and under the sole and exclusive
dominion and control of the Agent, in which deposits are required to be made in
accordance with Section 2.03(k) or Section 8.02(iii). 

 

“Cash Collateralize” has the meaning specified in Section 2.03(k). Derivatives
of such term have corresponding meanings.

 

“Cash Dominion Event” means the occurrence and continuance of Intermediate Cash
Dominion or Full Cash Dominion, as the context requires.

 



 - 10 - 

 

 

“Cash Management Bank” means each bank with whom deposit accounts are maintained
in which any funds of the Borrower from one or more DDAs are concentrated and
with whom a Control Agreement has been, or is required to be, executed in
accordance with the terms hereof.

 

“Cash Management Provider” means the Agent, any Arranger, any Lender, any
Affiliate of the Agent, any Arranger or any Lender (determined at the time the
relevant Cash Management Provider Letter Agreement is entered into) that
provides any Cash Management Services to a Loan Party; provided, that if the
applicable Cash Management Provider is any Person other than Bank of America or
any of its Affiliates, the Agent shall have received a Cash Management Provider
Letter Agreement within ten (10) days after the date of the provision of the
applicable Cash Management Services to any Loan Parties.

 

“Cash Management Provider Letter Agreement” means a letter agreement, which
shall be substantially in the form of Exhibit K, duly executed by the applicable
Cash Management Provider, and the Borrower, and provided to the Agent.

 

“Cash Management Reserves” means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by any Cash Management Provider, including, without
limitation: (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, and (c)
credit card processing services.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)               Pubco fails at any time to own directly or indirectly, 100% of
the Equity Interests of the Parent, in each case, free and clear of all Liens;

 

(b)           any “change in control” or similar event as defined in any
document governing Material Indebtedness of any Macy’s Entity;

 



 - 11 - 

 

 

(c)           Parent fails at any time to own directly, 100% of the Equity
Interests of the Borrower, in each case, free and clear of all Liens (other than
the Liens in favor of the Agent and other Permitted Encumbrances), except where
such failure is as a result of a transaction permitted by the Loan Documents; or

 

(d)           the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof), of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Pubco.

 

“Closed Store Group” means any group of twenty-five (25) Stores that are being
permanently closed.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which date is the date
of this Agreement.

 

“Closing Date Purchase” means the purchase by the Borrower of Purchased
Inventory (as defined in the Purchase Agreement), together with the other
related transactions contemplated in the Purchase Agreement to occur on the date
of or substantially contemporaneously with the purchase of Purchased Inventory,
in each case pursuant to the Purchase Agreement.

 

“Co-Documentation Agents” means Fifth Third Bank, National Association, MUFG
Union Bank, N.A., PNC Bank, National Association and Wells Fargo Bank, National
Association.

 

“Co-Syndication Agents” means Credit Suisse Loan Funding LLC and JPMorgan Chase
Bank, N.A.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, in effect.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property of a Loan Party that is or is intended
under the terms of the Security Documents to be subject to Liens in favor of the
Agent, including, for the avoidance of doubt, all Borrower Proceeds, the
Borrower’s rights under the Servicing Agreements and the Processing Agreement
Amendments, all equity interests of the Borrower and all rights under the
Subordinated Notes. Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, in no event shall “Collateral” include (i) any
property of Bluemercury or (ii) any rights to or in respect of Excluded Payments
or Sales Tax Amounts.

  

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party or any Operating Company (except any Stores owned by any Macy’s Entity),
pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate and (iv) as to any landlord, provides the Agent with a
reasonable time to sell, dispose or remove the Collateral from such Real Estate.

 

“Collateral Assignment Agreement” means the Collateral Assignment Agreement,
dated as of the Closing Date, in substantially the form of Exhibit I-2 hereto,
among the Borrower and the Agent, as the same now exists or may hereafter be
amended, modified, supplemented, renewed or restated.

  



 - 12 - 

 

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

 

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.

 

“Commitment” means, with respect to each Revolving Lender, such Revolving
Lender’s Revolving Commitment (including such Revolving Lender’s Bridge
Commitment, if any).

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Commitment Increases” has the meaning specified in Section 2.15(a)(i).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitor” means any Person that (a) operates, manages or controls the
operation of department stores or apparel retailers, and/or (b) is an Affiliate
of or has entered into any agreement to control or is under common control with,
in each case, directly or indirectly, any Person under clause (a) and, in each
case under this clause (b) has either been identified in writing to the Agent as
such an Affiliate or is reasonably identifiable as such an Affiliate on the
basis of such Affiliate’s name; provided, that the foregoing shall not include
(i) commercial or corporate banks and (ii) any funds which principally hold
passive investments in commercial loans or debt securities for investment
purposes in the ordinary course of business. For the avoidance of doubt, the
Borrower may, in its sole discretion, remove any entity from the list of
Competitors.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning provided in Section 6.13(b)(ii).

 

“Consignment Commission” has the meaning set forth in the Master Agency
Agreement.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated Cash Balance” means the Unrestricted Cash of Pubco and its
Subsidiaries (excluding any Unrestricted Cash of (i) a Regulated Entity to the
extent such cash was contributed to or retained by such Regulatory Entity
(substantially consistent with historical contributions and distributions,
subject to any change in regulations) or (ii) the Loan Parties), but excluding
(a) store cash float (including cash that has not arrived and been logged at a
bank) to the extent such store cash float is maintained reasonably consistently
with past practices of Pubco and its Subsidiaries and (b) amounts owed under
clause (z) of the definition of “Excluded Payments” in an amount not in excess
of (i) $50,000,000, during any calendar month other than November and December
or (ii) $100,000,000, during the calendar months of November and December, in
each case, calculated on a pro forma basis for the intended short term use of
such Unrestricted Cash within one (1) Business Day (including, for the avoidance
of doubt, any amounts that will be (x) contributed by Pubco to the Loan Parties
as an equity contribution or (y) contributed by Pubco or any Restricted
Subsidiary to the Loan Parties under the Master Intercompany Income Note).

 



 - 13 - 

 

 

“Consolidated EBITDA” means, for any Person for any Measurement Period, the
Consolidated Net Income of such Person for such Measurement Period:

 

(a)          increased, without duplication, by the following items to the
extent deducted (or not included) in calculating Consolidated Net Income (other
than in respect of clauses (a)(xiv), (xv) and (xxiv)) of such Person and its
Restricted Subsidiaries for such Measurement Period determined on a consolidated
basis in accordance with GAAP, by the sum of:

 

(i)              [reserved],

 

(ii)             Consolidated Interest Charges,

 

(iii)            provision for all taxes (whether or not paid, estimated or
accrued) based on income, profits or capital (including penalties and interest,
if any) including state, franchise, excise and similar taxes and foreign
withholding taxes and state taxes in lieu of business fees (including business
license fees) and payroll tax credits, income tax credits and similar tax
credits,

 

(iv)            depreciation expense,

 

(v)             amortization expense (including amortization of (A) excess of
cost over net assets acquired, (B) reorganization value in excess of amounts
allocable to identifiable assets, (C) unearned restricted stock and (D)
amortization of goodwill and intangibles),

 

(vi)            non-cash charges or losses for such period (including non-cash
charges arising from impairment of goodwill, impairment of intangibles,
impairments/write downs of real estate or other long-term assets and
post-retirement settlement charges),

 

(vii)          (A) any extraordinary (as defined under GAAP (without giving
effect to the impact of Financial Accounting Standards Board Account Standards
Updates 2015-1 (Income Statement – Extraordinary and Unusual Items (Subtopic
225-20))) items, expenses, losses or charges and (B) any unusual or
non-recurring items, expenses, losses or charges (but excluding, in any event,
lost revenue); provided that the aggregate amount added to Consolidated EBITDA
pursuant to this clause (vii), when taken together with the aggregate amount
added pursuant to clauses (xvii), (xxii) and (xxiv), shall not exceed 25% of
Consolidated EBITDA for such Measurement Period (calculated after giving effect
to any increase to Consolidated EBITDA pursuant to this clause (vii) and clauses
(xvii), (xxii) and (xxiv)); provided, further that the aggregate amount added to
Consolidated EBITDA pursuant to this clause (vii) shall not exceed 20% of
Consolidated EBITDA for such Measurement Period (calculated after giving effect
to any increase to Consolidated EBITDA pursuant to this clause (vii)),

 



 - 14 - 

 

 

(viii)         [reserved],

 

(ix)            transaction fees, expenses or charges (including legal, advisory
and brokerage or other financing fees), or, without duplication, any
amortization or write-off thereof related to any transaction that is out of the
ordinary course of business including equity offerings, Investments,
Acquisitions, dispositions, recapitalizations, mergers, option buyouts or
Indebtedness permitted to be consummated or incurred by this Agreement
(including any Permitted Refinancing Indebtedness or Permitted Refinancing
Existing Notes Indebtedness in respect thereof) or any amendments, waivers or
other modifications under the agreements relating to such Indebtedness
(including any amendments, waivers or other modifications of the Master Agency
Agreement or the Loan Documents) or similar transactions (in each case whether
or not consummated or incurred and whether or not permitted under this Agreement
(so long as an amendment is being sought or upon consummation of such
transaction this Agreement would be terminated),

 

(x)             all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Swap Contracts or other derivative
instruments,

 

(xi)            (x) any costs or expenses pursuant to any management or employee
stock option or other equity-related plan, program or arrangement, or other
benefit plan, program or arrangement, or any equity subscription or equityholder
agreement, and (y) any non-cash compensation related expenses,

 

(xii)           all fees, costs and expenses related to the transactions
contemplated by the Master Agency Agreement and by the Loan Documents,

 

(xiii)          non-operating professional fees, costs and expenses,

 

(xiv)          expense or charges to the extent paid or reimbursed by a third
party or reasonably expected to be received in a subsequent period and within
365 days of the end of the Measurement Period; provided, that (x) if such amount
is not so reimbursed within such 365 day period, such charges, expenses or
losses shall be subtracted in the subsequent calculation period and (y) if such
amount is reimbursed or received in a subsequent period following the period
during which an amount was added back pursuant to this clause (xiv), such amount
shall not be added back in calculating Consolidated EBITDA in such subsequent
period,

 

(xv)           business interruption insurance proceeds received in cash during
such period or reasonably expected to be received in a subsequent period and
within 365 days of the underlying loss; provided, that (x) if such amount is not
so reimbursed within such 365 day period, such charges, expenses or losses shall
be subtracted in the subsequent calculation period and (y) if such amount is
reimbursed or received in a subsequent period following the period during which
an amount was added back pursuant to this clause (xv), such amount shall not be
added back in calculating Consolidated EBITDA in such subsequent period,

 

(xvi)          earn-out obligations incurred in connection with any Acquisition
or other Investment,

 



 - 15 - 

 

 

 

 

(xvii)         all losses, charges and expenses in connection with the
pre-opening and opening of stores, distribution centers and other facilities and
operating losses attributable to any store, distribution center or other
facility to the extent such losses, charges or expenses were incurred before or
within twelve (12) months after the opening of such store, distribution center
or other facility; provided that the aggregate amount added to Consolidated
EBITDA pursuant to this clause (xvii), when taken together with the aggregate
amount added pursuant to clauses (vii), (xxii) and (xxiv), shall not exceed 25%
of Consolidated EBITDA for such Measurement Period (calculated after giving
effect to any increase to Consolidated EBITDA pursuant to this clause (xvii) and
clauses (vii), (xxii) and (xxiv)); provided, further that the aggregate amount
added to Consolidated EBITDA pursuant to this clause (xvii), when taken together
with the aggregate amount added pursuant to clauses (xxii) and (xxiv), shall not
exceed 15% of Consolidated EBITDA for such Measurement Period (calculated after
giving effect to any increase to Consolidated EBITDA pursuant to this clause
(xvii) and clauses (xxii) and (xxiv)),

 

(xviii)        [reserved],

 

(xix)           any non-cash losses resulting from mark to market accounting of
Swap Contracts or other derivative instruments,

 

(xx)            any unrealized foreign currency translation gains or losses,
including in respect of Indebtedness of any Person denominated in a currency
other than the functional currency of such Person,

 

(xxi)           the excess of GAAP rent expense over actual cash rent paid due
to the use of straight line rent for GAAP purposes,

 

(xxii)          business optimization expenses (including expenses related to
consolidation initiatives), relocation and integration expenses, costs, charges,
expenses, accruals and reserves related to cost savings initiatives, strategic
initiatives, and other restructuring costs, charges, expenses, accruals and
reserves (which, for the avoidance of doubt, shall include the effect of
inventory optimization programs, consolidation, relocation and closing of
stores, distribution centers, warehouses and other facilities and exiting lines
of business, operating expense reductions, personnel relocation, restructuring,
redundancy, recruiting, severance, termination, settlement and judgment,
one-time compensation charges, the amount of any signing, retention and
completion bonuses, new systems design and implementation costs, software
development costs and curtailments and project startup costs); provided that the
aggregate amount added to Consolidated EBITDA pursuant to this clause (xxii),
when taken together with the aggregate amount added pursuant to clauses (vii),
(xvii) and (xxiv), shall not exceed 25% of Consolidated EBITDA for such
Measurement Period (calculated after giving effect to any increase to
Consolidated EBITDA pursuant to this clause (xxii) and clauses (vii), (xvii) and
(xxiv)); provided further that the aggregate amount added to Consolidated EBITDA
pursuant to this clause (xxii), when taken together with the aggregate amount
added pursuant to clauses (xvii) and (xxiv), shall not exceed 15% of
Consolidated EBITDA for such Measurement Period (calculated after giving effect
to any increase to Consolidated EBITDA pursuant to this clause (xxii) and
clauses (xvii) and (xxiv)),

 

(xxiii)         charges, costs, expenses or fees associated with the
implementation of ASC 606 or any comparable regulation,

 



 - 16 - 

 



 

(xxiv)     the amount of net cost savings, operating expense reductions, revenue
enhancements and synergies projected by Pubco in good faith to be realized as
the result of actions taken or to be taken on or prior to the date that is
eighteen (18) months after the consummation of any operational change,
respectively (which costs savings, operating expense reductions and synergies
shall be reasonably identifiable and factually supportable, certified by a
Responsible Officer of Pubco in the applicable Compliance Certificate and
calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that the aggregate amount added to Consolidated EBITDA pursuant to this
clause (xxiv), when taken together with the aggregate amount added pursuant to
clauses (vii), (xvii) and (xxii) shall not exceed 25% of Consolidated EBITDA for
such Measurement Period (calculated after giving effect to any increase to
Consolidated EBITDA pursuant to this clause (xxiv) and clauses (vii), (xvii) and
(xxii)); provided, further that the aggregate amount added to Consolidated
EBITDA pursuant to this clause (xxiv), when taken together with the aggregate
amount added pursuant to clauses (xvii) and (xxii) shall not exceed 15% of
Consolidated EBITDA for such Measurement Period (calculated after giving effect
to any increase to Consolidated EBITDA pursuant to this clause (xxiv) and
clauses (xvii) and (xxii)), and

 

(xxv)      all costs and expenses in connection with store closings publicly
announced by Pubco prior to the Closing Date; provided that the aggregate amount
added back pursuant to this clause (xxv) shall not exceed $60,000,000 during
such Measurement Period (and, for the avoidance of doubt, any amount in excess
of $60,000,000 shall be permitted to be included as an add-back to Consolidated
EBITDA in clause (xxii) at the Company’s option, subject to the conditions set
forth in such clause (xxii)),

 

(b)           decreased, without duplication, by the following items to the
extent added back (or not included) in calculating the Consolidated Net Income
of such Person and its Restricted Subsidiaries for such Measurement Period
determined on a consolidated basis in accordance with GAAP, by the sum of:

 

(i)          any extraordinary, unusual or non-recurring gains,

 

(ii)          federal, state, local and foreign income tax credits,

 

(iii)        any net income from disposed or discontinued operations (excluding
held for sale discontinued operations until actually disposed of), and

 

(iv)        any payments made during such period that were added as a non-cash
charge in a previous period pursuant to clause (a)(vi) above.

 

Unless otherwise specified “Consolidated EBITDA” shall refer to the Consolidated
EBITDA of Pubco and its Restricted Subsidiaries. Consolidated EBITDA shall be
further adjusted: (x) to include the Consolidated EBITDA of any Person,
property, business or asset acquired by Pubco or any Restricted Subsidiaries
during such Measurement Period (or, for any calculation on a Pro Forma Basis,
after such Measurement Period), in each case, based on the Consolidated EBITDA
of such Person (or attributable to such property, business or asset) for such
period (including the portion thereof occurring prior to such acquisition),
determined as if references to Pubco and its Restricted Subsidiaries in
Consolidated Net Income and other defined terms herein and therein were to such
Person and its Subsidiaries and (y) to exclude the Consolidated EBITDA of any
Person, property, business or asset sold, transferred or otherwise disposed of
by Pubco or any Restricted Subsidiaries during such Measurement Period (or, for
any calculation on a Pro Forma Basis, after such Measurement Period), in each
case based on the actual Consolidated EBITDA of such Person for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition), determined as if references to Pubco and its Restricted
Subsidiaries in Consolidated Net Income and other defined terms herein and
therein were to such Person and its Restricted Subsidiaries.

 



 - 17 - 

 

Notwithstanding anything to the contrary in this definition, capitalized terms
used in this definition of “Consolidated EBITDA” and not otherwise defined in
this Agreement shall have the meanings specified therefor in the Master Agency
Agreement.

  

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination
with respect to any Measurement Period, the ratio of

 

(a)           (i) Consolidated EBITDA for such Measurement Period minus (ii)
Capital Expenditures paid in cash during such Measurement Period (but excluding
any Financed Capital Expenditures) minus (iii) the aggregate amount of Federal,
state, local and foreign income taxes paid in cash (net of the aggregate amount
of Federal, state, local and foreign income tax refunds received in cash or
applied to reduce Federal, state, local and foreign income taxes owed) during
such Measurement Period, to

 

(b)           Consolidated Fixed Charges for such Measurement Period.

 

“Consolidated Fixed Charges” means, at any date of determination, with respect
to any Measurement Period, the sum of:

 

(a)           Consolidated Interest Charges required to be paid in cash of Pubco
and its Restricted Subsidiaries on a Consolidated basis, minus the sum (without
duplication) of any of the following to the extent deemed to be included in
Consolidated Interest Charges payable in cash with respect to such Measurement
Period: (x) arrangement, commitment or upfront fees and similar financing fees,
original issue discount, and redemption or prepayment premiums, (y) any cash
costs associated with breakage or termination in respect of hedging agreements
for interest rates and costs and fees associated with obtaining Swap Contracts
and fees payable thereunder and (z) transaction fees and expenses directly
related to the Transactions required to be paid for such Measurement Period,
plus

 

(b)           the principal amount of all scheduled amortization payments or
maturity payments which are less than $200,000,000 and are not Refinanced
required to be made in cash by Pubco or any of its Restricted Subsidiaries on
account of any long term Indebtedness (excluding the Obligations and any
Synthetic Lease Obligations but including, without limitation, Capital Lease
Obligations) for such Measurement Period, in each case determined on a
Consolidated basis in accordance with GAAP for such Measurement Period, plus

 



 - 18 - 

 

 

(c)           the principal amount of all regularly scheduled payments or
dividends required to be made in cash on any Disqualified Stock of Pubco and its
Restricted Subsidiaries for such Measurement Period, plus

 

(d)           solely for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio when determining compliance with the Payment Conditions for the
making of any Restricted Payment set forth in Section 4.06(e)(i) or (ii) of
Annex A of the Master Agency Agreement, the amount of Restricted Payments
previously made in cash during such Measurement Period.

 

“Consolidated Interest Charges” means, for any Measurement Period, (a) the sum
of (i) all interest (whether cash or non-cash), premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under Swap Contracts, (ii) all interest paid or payable with
respect to discontinued operations and (iii) the portion of rent expense with
respect to such period under Capital Lease Obligations that is treated as
interest in accordance with GAAP minus (b) interest income during such period
(excluding any portion of interest income representing accruals of amounts
received in a previous period) in each case of or by Pubco and its Restricted
Subsidiaries, all as determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, as of any date of determination for any
Measurement Period, the net income (or loss) of Pubco and its Restricted
Subsidiaries, all as determined on a Consolidated basis in accordance with GAAP;
provided, that there shall be excluded therefrom (a) the income (or loss) of
such Person during such Measurement Period in which any other Person has a joint
interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to such Person during such period, (b) the
income of any direct or indirect Restricted Subsidiary of a Person to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that income is not at the time permitted by operation
of the terms of its Organization Documents or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary, except that Pubco’s equity in any net loss of any
such Restricted Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, and (c) the cumulative effect of a change
in accounting principles.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means with respect to a “deposit account” (as defined in the
UCC) or a “securities account” (as defined in the UCC) established by the
Borrower, an agreement, in form and substance reasonably satisfactory to the
Agent, establishing control, pursuant to Section 9-104, Section 8-106 of the UCC
or other applicable section of the UCC, of such account by the Agent.

 



 - 19 - 

 

 

“Controlled Account” means each deposit account and each securities account
maintained by the Borrower that is subject to a Control Agreement and specified
as a “Controlled Account” in Section 6.13, whereby the bank or securities
intermediary, as applicable, maintaining such deposit account or securities
account agrees at all times after the Agent provides a written notice to such
bank or securities intermediary, as applicable, in form reasonably acceptable to
the Agent (any such notice, a “Control Notice”), to comply only with the
instructions originated by the Agent without the further consent of any Loan
Party.

 

“Corrective Extension Amendment” has the meaning set forth in Section 2.16(d).

 

“Cost” means the lower of cost or market value of Inventory, using the last-in,
first-out retail inventory method based upon the Borrower’s accounting
practices, known to the Agent, which practices are in effect on the Closing Date
(it being understood that (x) the historical accounting practices of Pubco shall
be used for purposes of determining accounting practices of the Borrower in
effect on the Closing Date and (y) changes permitted by GAAP will be permitted)
as such calculated cost is maintained in Pubco’s books and records and utilized
in their financial reporting in accordance with GAAP.

 

“Covenant Compliance Period” means, at any time on or after April 30, 2021,
either that (a) a Specified Event of Default has occurred and is continuing, or
(b) Availability plus Suppressed Availability is less than or equal to the
greater of (x) $250,000,000 and (y) ten percent (10%) of the Loan Cap. For
purposes hereof, the occurrence of a Covenant Compliance Period shall be deemed
continuing (i) so long as such Specified Event of Default exists, and/or (ii) if
the Covenant Compliance Period arises as a result of the failure to achieve
Availability plus Suppressed Availability as required hereunder, until
Availability plus Suppressed Availability has exceeded the greater of (x)
$250,000,000 and (y) ten percent (10%) of the Loan Cap for twenty (20)
consecutive Business Days, in which case a Covenant Compliance Period shall no
longer be deemed to be continuing for purposes of this Agreement. The
termination of a Covenant Compliance Period as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Covenant Compliance Period
in the event that the conditions set forth in clause (a) or clause (b) of this
definition again arise.

  

“Covered Entity” has the meaning provided in Section 10.26(b).

 

“Covered Party” has the meaning provided in Section 10.26(a).

 

“Credit Card Accounts Receivable” means each Account or Payment Intangible (each
as defined in the UCC), together with all income, payments and proceeds thereof,
owed by a credit card payment processor or an issuer of credit cards to the
Borrower, resulting from charges by a customer of an Operating Company on credit
cards processed by such processor or issued by such issuer in connection with
the sale by an Operating Company of consigned goods owned by the Borrower or
services performed by an Operating Company in relation to consigned goods owned
by the Borrower, in each case in the ordinary course of its business.

  



 - 20 - 

 

 

“Credit Card Accounts Receivable Reserve” means reserves, established by the
Agent in its Permitted Discretion, to reflect factors that actually negatively
impact the value of Credit Card Accounts Receivable (including for chargeback or
other accrued liabilities or offsets by Payment Processors and amounts to adjust
for material claims, offsets, defenses or counterclaims or other material
disputes with an account debtor).

 

“Credit Card Issuer” means any person (other than the Borrower) who issues or
whose members issue credit cards, including, without limitation, MasterCard or
VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche and other non-bank
credit or debit cards, including, without limitation, credit or debit cards
issued by or through American Express Travel Related Services Company, Inc. and
Novus Services, Inc.

 

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender, (ii)
the Agent, (iii) each L/C Issuer, (iv) each Arranger, (v) each beneficiary of
each indemnification obligation undertaken by any Loan Party under any Loan
Document, and (vi) any Bank Product Provider or Cash Management Provider, and
(b) collectively, all of the foregoing.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its Affiliates in
connection with this Agreement and the other Loan Documents, including without
limitation (i) the reasonable fees, charges and disbursements of (A) counsel for
the Agent, (B) Agent Professionals, (C) outside consultants for the Agent, (D)
appraisers and (E) commercial finance examiners, (ii) all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, and (iii) in connection with (A) the
syndication of the credit facilities provided for herein, (B) the preparation,
negotiation, administration, management, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (C) the enforcement or protection
of their rights in connection with this Agreement or the Loan Documents or
efforts to preserve, protect, collect, or enforce the Collateral, and (iii) all
customary fees and charges (as adjusted from time to time) of the Agent with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of the Borrower (whether by wire transfer or otherwise), together with
any reasonable and documented out-of-pocket costs and expenses incurred in
connection therewith, (b) with respect to the L/C Issuers, and their Affiliates
(without duplication of the expenses referred to in Section 2.03), all
reasonable and documented out-of-pocket expenses incurred in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder; and (c) all reasonable and documented out-of-pocket
expenses incurred by the Credit Parties who are not the Agent, the L/C Issuer or
any Affiliate of any of them, after the occurrence and during the continuance of
an Event of Default, provided, that, the Agent, the L/C Issuers, such Credit
Parties and their respective Affiliates shall be entitled to reimbursement for
no more than one counsel representing all such Persons (absent a conflict of
interest with respect to which the Persons affected by such conflict of interest
inform the Borrower in writing of the existence of such conflict of interest
prior to retaining additional counsel, one additional counsel for each group of
similarly situated Persons).

  



 - 21 - 

 

 

“Customer Deposits Reserves” means, at any time, reserves equal to the aggregate
outstanding amount of customer deposits of the Operating Companies (including
layaway obligations) at such time.

 

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among the Borrower (or an Operating Company
acting as agent on behalf of the Borrower), a customs broker, freight forwarder,
consolidator or carrier, and the Agent, in which the customs broker, freight
forwarder, consolidator or carrier acknowledges that it has control over and
holds the documents evidencing ownership of the subject Inventory for the
benefit of the Agent and agrees, upon notice from the Agent, which notice the
Agent acknowledges and agrees will not be given unless an Event of Default has
occurred and is continuing, to hold and dispose of the subject Inventory solely
as directed by the Agent.

 

“DDA” means each checking, savings or other demand deposit account maintained by
the Borrower used to receive deposits of payments in cash or checks from a
Store. For the avoidance of doubt, none of the SPE Proceeds Accounts, the SPE
Collection Account, the SPE Disbursement Account or the SPE Storage Account
shall be deemed to be a DDA for any purpose herein.

 

“Debt Maturities Reserve” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria or
in the Appraised Value, such reserves as may be established from time to time by
the Agent for long term indebtedness maturing within forty-five (45) days in
respect of which the principal amount of such long term indebtedness is greater
than $100,000,000.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, that, with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Margin for
Eurodollar Rate Loans, as applicable, plus 2% per annum.

 

“Default Right” has the meaning provided in Section 10.26(b).

 



 - 22 - 

 

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement within one (1) Business Day of
the date that it is required to do so under this Agreement (including the
failure to make available to the Agent amounts required pursuant to a settlement
or to make a required payment in connection with a Letter of Credit
Disbursement), (b) notified the Borrower, the Agent, or any Lender in writing
that it does not intend to comply with all or any portion of its funding
obligations under this Agreement, (c) has made a public statement to the effect
that it does not intend to comply with its funding obligations under the
Agreement or under other agreements generally (as reasonably determined by the
Agent) under which it has committed to extend credit, (d) failed, within one (1)
Business Day after written request by the Agent or the Borrower, to confirm that
it will comply with the terms of the Agreement relating to its obligations to
fund any amounts required to be funded by it under this Agreement, (e) otherwise
failed to pay over to the Agent or any other Lender any other amount required to
be paid by it under this Agreement within one (1) Business Day of the date that
it is required to do so under this Agreement, (f) (i) becomes or is insolvent or
has a parent company that has become or is insolvent or (ii) becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (g) becomes the subject of a Bail-In Action.

 

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).

 

“Disposition” or “Disposed” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and whether in one
transaction or in a series of transactions) of any property (including, without
limitation, any Equity Interests other than Equity Interests of the Borrower) by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Institution” means any financial institution or other Person
identified by name in writing by the Borrower to the Agent (x) prior to the
Closing Date with regard to the Revolving Loans and Revolving Commitments or (y)
at any time prior to making any Incremental Term Loans, with regard to such
Incremental Term Loans, in each case as not constituting an “Eligible Assignee”,
and any Subsidiary or Affiliate thereof (i) that is identified to the Agent in
writing from time to time as being a Subsidiary or Affiliate of such financial
institution or other Person or (ii) that is reasonably identifiable on the basis
of its name; provided, that such updates shall not apply retroactively to
disqualify parties that have previously acquired an assignment or participation
interest in the Loans and Commitments. The Agent shall have the right, and the
Borrower hereby expressly authorizes the Agent to provide the list of
Disqualified Institutions to each Lender requesting the same (so long as such
Lender agrees to keep such list confidential). For the avoidance of doubt, the
Borrower may, in its sole discretion, remove any entity from the list of
Disqualified Institutions.

  



 - 23 - 

 

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Equity Interests that do not constitute Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or redeemable (other than solely for
Equity Interests that do not constitute Disqualified Stock) at the option of the
holder thereof, in whole or in part, or provides for mandatory scheduled
payments or dividends in cash, on or prior to the date that is ninety-one (91)
days after the Maturity Date; provided, that, only the portion of such Equity
Interests which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock. Notwithstanding the
preceding sentence, any Equity Interest that would constitute Disqualified Stock
solely because the holders thereof have the right to require a Loan Party to
repurchase such Equity Interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Stock.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; and (d) any other
Person assigned pursuant to and in accordance with the terms of Section
10.06(b)(iii); provided, that in no event shall a Disqualified Institution, a
Competitor, an Affiliate of the Loan Parties or a natural person constitute an
“Eligible Assignee” hereunder.

 

“Eligible Foreign In-Transit Inventory” means, unless otherwise agreed in the
good faith discretion of the Agent and the Borrower, as of any date of
determination (without duplication of any other Eligible Inventory), Foreign
In-Transit Inventory:

 

(a)           which has been in transit for sixty (60) days or less from the
date of shipment of such Inventory;

 

(b)           which are finished goods, merchantable and readily saleable to the
public in the ordinary course of the Borrower’s business;

 



 - 24 - 

 

 

(c)            for which the purchase order is in the name of the Borrower (or a
Macy’s Party acting as agent on behalf of the Borrower pursuant to the Master
Agency Agreement) and title and risk of loss has passed to the Borrower;

 

(d)           for which the document of title reflects the Borrower as consignee
or, if requested by the Agent, names the Agent as consignee, and in each case as
to which the Agent has control over the documents of title which evidence
ownership of the subject Inventory (such as, if requested by the Agent, by the
delivery of a Customs Broker/Carrier Agreement);

 

(e)           which is insured to the reasonable satisfaction of the Agent
(including, without limitation, marine cargo insurance);

 

(f)            which otherwise would constitute Eligible Inventory; and

 

(g)           which is not being shipped from Bangladesh.

 

Notwithstanding the foregoing, any Inventory received at a distribution center,
warehouse or Store owned or leased by Pubco or any of its Subsidiaries but not
yet reflected in the general ledger or stock ledger shall constitute Eligible
Inventory (subject to the exclusions set forth in the definition of “Eligible
Inventory”) and shall not constitute Foreign In-Transit Inventory.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (I) Eligible Foreign In-Transit Inventory in an amount to not
exceed $150,000,000 and (II) other items of Inventory of the Borrower that are
finished goods, merchantable and readily saleable to the public in the ordinary
course of the Borrower’s business, including in-store closing Inventory that is
no longer included in the general ledger or stock ledger to the extent not
otherwise excluded hereunder, in each case that, except as otherwise agreed by
the Agent, (A) complies in all material respects with each of the
representations and warranties respecting Inventory made by the Borrower in the
Loan Documents, and (B) is not excluded as ineligible by virtue of one or more
of the criteria set forth below. Except as otherwise agreed by the Agent in its
Permitted Discretion, the following items of Inventory shall not be included in
Eligible Inventory:

 

(a)            Inventory that is not solely owned by the Borrower or the
Borrower does not have good and valid title thereto;

 

(b)           (i) Inventory that is leased by or is on consignment to the
Borrower or (ii) which is consigned by the Borrower to any other Person;
provided, that this clause (ii) shall not exclude Inventory that is on
consignment by the Borrower to an Operating Company pursuant to the Master
Agency Agreement, so long as the Borrower has taken such steps that the Agent
may reasonably determine to be necessary for the Borrower to perfect its
interest and title in such Inventory on consignment;

 



 - 25 - 

 

 

(c)           (i) Inventory that is not located in the United States of America
(excluding territories or possessions of the United States) except Eligible
Foreign In-Transit Inventory that is otherwise Eligible Inventory; (ii)
Inventory that is not located at a location that is owned or leased by the
Borrower or a Macy’s Entity, except (x) Inventory in transit between locations
in the continental United States of America that are owned or leased by the
Borrower or a Macy’s Entity or (y) to the extent that the Borrower has furnished
the Agent with any UCC financing statements or other documents that the Agent
may reasonably determine to be necessary to perfect its security interest in
such Inventory at such location; provided, that, with respect to any Inventory
located at a location that is leased by the Borrower or any Macy’s Entity, if
reasonably requested by the Agent, the Borrower (or a Macy’s Entity) shall have
used commercially reasonable efforts to cause the Person owning any such
location to enter into a Collateral Access Agreement on terms reasonably
acceptable to the Agent (it being understood that the Agent may establish an
Availability Reserve in such amounts contemplated in such definition whether or
not a Collateral Access Agreement has been requested by the Agent but, for the
avoidance of doubt, such Inventory shall still be included as Eligible
Inventory, subject to any required Availability Reserves); provided, further
that with respect to any Inventory that is located in a distribution center or
warehouse that is located in a Landlord Lien State and is leased by a Macy’s
Party, the Agent shall not request such a Collateral Access Agreement unless the
aggregate book value of Inventory at such location is more than $25,000,000; and
(iii) Inventory located in a standalone furniture gallery or furniture clearance
center;

 

(d)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving (other than Inventory located at a
clearance center that has been appropriately priced consistent with the Loan
Parties’ customary practices); provided, that (A) obsolete or slow-moving
Inventory shall not be deemed ineligible under this clause (e)(iii) to the
extent the most recent inventory appraisal delivered to the Agent ascribes a
value to such obsolete or slow-moving Inventory, (B) as of the Closing Date, no
Inventory acquired pursuant to the Purchase Agreement shall be considered slow
moving and (C) no Inventory shall be considered slow-moving to the extent it
would not be considered slow-moving but for the impact of COVID-19 (subject to
clause (f) below), (iv) custom items, work-in-process, raw materials (but not
excluding, for example, blank apparel), or that constitute spare parts,
promotional, marketing, samples, labels, bags and other packaging and shipping
materials or supplies used or consumed in an Operating Company’s business, (v)
are not in compliance in all material respects with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

 

(e)           it is Inventory that has been packed-away and stored for more than
12 months at a distribution center, warehouse, or a Store for future sale; or

 

(f)            Inventory that is not subject to a perfected first-priority
security interest in favor of the Agent or is subject to any other Lien, other
than (i) those permitted by clauses (a), (e), (i) and (j) of the definition of
Permitted Encumbrance (and in addition with respect to Eligible Foreign
In-Transit Inventory, statutory liens in favor of carriers under clause (b) of
the definition of Permitted Encumbrances), (ii) other Permitted Encumbrances
arising by operation of law (subject to the Agent’s right to establish a Reserve
in respect thereof), and (iii) any other Liens permitted under this Agreement;
provided, that, in the case of this clause (iii) such Liens are subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Agent between the holder of such Lien and the Agent);

 

(g)           Inventory that is not insured in compliance with the provisions of
Section 6.07 hereof;

 



 - 26 - 

 

 

(h)           Inventory that has been sold but not yet delivered or as to which
a Loan Party has accepted a deposit;

 

(i)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party (i) for which
the agreement expressly prohibits the pledging of such Inventory as collateral,
(ii) from which the Borrower, or any Operating Company has received written
notice of a dispute in respect of any such agreement that limits the Borrower’s
or such Operating Company’s ability to sell such Inventory or (iii) interferes
with the Agent’s right to Dispose of such Inventory after the occurrence of an
Event of Default; or

 

(j)            Inventory acquired in a Permitted Investment (as defined in the
Master Agency Agreement) if the aggregate fair market value of the Inventory of
the Borrower acquired in connection with such Permitted Investment exceeds
$100,000,000, until the Agent has completed or received (i) an appraisal of such
Inventory from appraisers reasonably satisfactory to the Agent and establishes
an advance rate and Inventory Reserves (if applicable) therefor, and otherwise
agrees that such Inventory shall be deemed Eligible Inventory, and (ii) such
other due diligence as the Agent may reasonably require, the results of the
foregoing to be reasonably satisfactory to the Agent. The Agent shall use
commercially reasonable efforts, at the expense of the Loan Parties, to complete
diligence in respect of such Inventory within a reasonable time following
request of the Borrower.

 

“Equipment” has the meaning set forth in the UCC.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan; (b)
any failure by any Pension Plan to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 303 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, the failure of a Loan Party to make by its due date
a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure of a Loan Party to make any required contribution to
a Multiemployer Plan; (d) a withdrawal by any Loan Party or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (e) a complete or partial withdrawal by any Loan Party or any
ERISA Affiliate from a Multiemployer Plan; (f) the filing of a notice of intent
to terminate, the treatment of a plan amendment as a termination of a Pension
Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (g) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; (i) the determination that any Pension Plan is considered to be an
“at-risk” plan, or that any Multiemployer Plan is considered to be in
“endangered” or “critical” status within the meaning of Sections 430, 431 and
432 of the Code or Sections 303, 304 or 305 of ERISA; (j) the engagement by any
Loan Party or any ERISA Affiliate in a transaction that would reasonably be
expected to be subject to Sections 4069 or 4212(c) of ERISA; or (k) the
imposition of a Lien upon any Loan Party pursuant to Section 403(k) of the Code
or Section 303(k) of ERISA.

 



 - 27 - 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Rate Loans.

 

“Eurodollar Rate” means:

 

(a)       for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

 

(b)       for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for U.S. Dollar
deposits with a term of one (1) month commencing that day; and

 

(c)       if the Eurodollar Rate shall be less than zero, such rate shall be
deemed to be 0.75% for purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Eurodollar Rate Loan Notice” means a notice for a Eurodollar Borrowing or
continuation pursuant to Section 2.02(b), which shall be substantially in the
form of Exhibit A-2.

 



 - 28 - 

 

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Payments” means (x) credit card receipts or other Payment Processing
Accounts Receivable that are proceeds of the sale of any Inventory owned by
Bluemercury, (y) any payments related to credit cards or other Payment
Processing Accounts Receivable that are not Borrower Proceeds (including, for
the avoidance of doubt, profit sharing and bounty payments for new credit card
accounts) or (z) amounts owed to any third parties pursuant to sales of Third
Party Consigned Inventory, Third Party Licensee Inventory or Vendor Direct
Inventory.

 

“Excluded Swap Obligation” means, with respect to the Parent, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of the
Parent of, or the grant by the Parent of a security interest to secure, such
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of the Parent’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of the Parent or the grant of
such security interest becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

  

“Excluded Taxes” means, with respect to the Agent, any Lender or the L/C Issuer,
the following: (a) Taxes imposed on or measured by net income or profits
(however denominated), branch profits Taxes, and franchise Taxes, in each case
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
any U.S. federal withholding Tax that is imposed on amounts payable to such
Lender with respect to an applicable interest in any Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loans or Commitment (other than pursuant to an assignment request by the
Borrower pursuant to Section 3.06(b)) or (ii) such Lender designates a new
Lending Office, except, in each case, to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Loan Parties with
respect to such withholding tax pursuant to Section 3.01(a), (c) Taxes
attributable to the failure of the Agent, any Lender or the L/C Issuer to comply
with Section 3.01(e) and (d) any withholding Tax imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 5.27.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of May
9, 2019 among Pubco, Macy’s Retail Holdings, LLC (f/k/a Macy’s Retail Holdings,
Inc.), the lenders party thereto, and Bank of America, as administrative agent
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time prior to the Closing Date).

 



 - 29 - 

 

 

“Existing L/C Facility” means that certain Amended and Restated Letter of Credit
Reimbursements and Collateral Agreement by and among West 34th Street Insurance
Company New York, Pubco, Credit Suisse AG, Cayman Islands Branch and Credit
Suisse AG, New York Branch dated as of September 20, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the Closing Date).

 

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
1.03.

 

“Existing Revolving Commitment” has the meaning set forth in Section 2.16(a).

 

“Existing Revolving Loans” has the meaning set forth in Section 2.16(a).

 

“Existing Revolving Tranche” has the meaning set forth in Section 2.16(a).

 

“Extended Revolving Commitment” has the meaning set forth in Section 2.16(a).

 

“Extended Revolving Loans” has the meaning set forth in Section 2.16(a).

 

“Extended Revolving Tranche” has the meaning set forth in Section 2.16(a).

 

“Extending Lender” has the meaning set forth in Section 2.16(b).

 

“Extension Amendment” has the meaning set forth in Section 2.16(b).

 

“Extension Election” has the meaning set forth in Section 2.16(b).

 

“Extension Request” has the meaning set forth in Section 2.16(a).

 

“Facility Guaranty” means the Guaranty, dated of even date herewith, made by the
Parent in favor of the Agent, on behalf of the other Credit Parties, in
substantially the form of Exhibit H hereto, as the same now exists or may
hereafter be amended, restated, amended and restated, supplemented, or otherwise
modified.

  

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 



 - 30 - 

 

 

“Fee Letter” means the letter agreement, dated of even date herewith, among the
Borrower and the Agent.

 

“Field Exam” has the meaning set forth in Section 6.10(b).

 

“FILO Intercreditor Provisions” means the provisions set forth on Exhibit L, or
any similar provisions reasonably acceptable to the Agent and the Borrower.

 

“Financed Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period that are
financed with the proceeds of long-term Indebtedness (other than revolving
indebtedness) or net proceeds of any Disposition of assets, any casualty event,
or any issuance of Equity Interests; provided that, for the avoidance of doubt,
Capital Expenditures financed through advances under the Master Intercompany
Income Note, shall not be Financed Capital Expenditures.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday immediately following the last day of each
calendar month in accordance with the fiscal accounting calendar of the Loan
Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday immediately following the last day of each
April, July, October and January of such Fiscal Year in accordance with the
fiscal accounting calendar of the Loan Parties.

 

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday nearest to the last day in January of any calendar year.

 

“Flip Date” means the date that is the earlier of (a) March 31, 2021 and (b) the
date on which (x) the Initial Appraisal and (y) the Initial Field Exam are
delivered to the Agent; provided that the Flip Date may not occur unless the
Initial Appraisal has been completed and delivered to the Agent.

 

“Foreign Assets Control Regulations” has the meaning set forth in Section 5.27.

 

“Foreign In-Transit Inventory” means, as of any date of determination thereof,
Inventory which has been shipped for receipt by the Borrower, but which has not
yet been delivered to the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Full Cash Dominion” means any period (a) during which any Specified Event of
Default has occurred and is continuing or (b) from (x) the date on which
Availability plus Suppressed Availability is less than twelve and one half
percent (12.5%) of the Loan Cap for two (2) consecutive Business Days until (y)
the date on which Availability plus Suppressed Availability is at least twelve
and one half percent (12.5%) of the Loan Cap for thirty (30) consecutive
calendar days. The termination of a Full Cash Dominion period as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Full Cash
Dominion period in the event that the conditions set forth in clause (a) or
clause (b) of this definition again arise.

  



 - 31 - 

 

 

“Funding and Notice Agent” means Pubco, as a funding and notice agent, together
with any successors acting in such capacity.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien; provided, that the term
“Guarantee” shall not include endorsements of checks, drafts and other items for
the payment of money for collection or deposit, in either case in the ordinary
course of business). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Incentive Consignment Commission” means, for any period, fifteen percent (15%)
of the gross sales proceeds (adjusted for actual Customer Returns) of all
Consigned Inventory sold by the Operating Companies during such period.

 



 - 32 - 

 

 

“Increase Closing Date” has the meaning provided therefor in Section
2.15(a)(iii).

 

“Incremental Term Lenders” has the meaning provided therefor in Section
2.15(b)(ii).

 

“Incremental Term Loan Amendment” has the meaning provided therefor in Section
2.15(b)(v).

 

“Incremental Term Loan Facility” has the meaning provided therefor in Section
2.15(b)(i).

 

“Incremental Term Loans” has the meaning provided therefor in Section
2.15(b)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)            net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business, including the Assumed Payables (as defined in the Purchase
Agreement));

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness of such Person;

 

(g)           all obligations of such Person with respect to Disqualified Stock,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture (but only to the extent of such
Indebtedness of such partnership or joint venture for which such Person is
liable), unless such Indebtedness is expressly made non-recourse to such Person.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. For the
avoidance of doubt, “Indebtedness” shall exclude (A) payment obligations of the
Loan Parties pursuant to the Servicing Agreements (other than the Master
Intercompany Purchase Note), including, but not limited to, payments of the
Consignment Commission or (B) any capital contribution made by a Macy’s Party to
the Loan Parties pursuant to the Master Intercompany Income Note.

 



 - 33 - 

 

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Independent Manager” means a manager or director of any Loan Party who (a)
shall not have been at the time of such Person’s appointment or at any time
during the preceding five (5) years and shall not be as long as such person is a
director or manager of such Loan Party (i) employed by any Macy’s Entity as an
officer, director, partner, manager, member (other than as a special member in
the case of single member Delaware limited liability companies) or employee,
(ii) a supplier to any Macy’s Entity who derives a material portion of its
revenue from its activities with any Macy’s Entity, (iii) a person who Controls
or is under common Control with any Person described by the foregoing
clauses (i) or (ii), (iv) a beneficial owner of any of the outstanding
membership or other Equity Interests of any Macy’s Entity, (v) party to a
personal services contract with any Macy’s Entity, from which fees and other
compensation received by the person pursuant to such personal services contract
would exceed 5% of his, her or its (as applicable) gross revenues during the
preceding calendar year; or (vi) a member of the immediate family of any Person
described by the foregoing clauses (i) through (v); and (b) is provided by a
professional provider of independent directors. To the fullest extent permitted
by applicable Law, including the Delaware Limited Liability Company Act as in
effect from time to time, any Independent Manager’s fiduciary duty in respect of
any decision on any matter requiring the unanimous vote of such Loan Party’s
managers or directors (including the Independent Manager), as applicable, shall
be to such Loan Party and its creditors rather than solely to such Loan Party’s
equity holders. In furtherance of the foregoing, when voting on matters subject
to the vote of the directors or managers, including any matter requiring the
unanimous vote of any Loan Party’s managers or directors (including the
Independent Manager), as applicable, notwithstanding that such Loan Party is not
then insolvent, the Independent Manager shall take into account the interests of
the creditors of such Loan Party as well as the interests of such Loan Party.

  

“Information” has the meaning specified in Section 10.07.

 

“Initial Appraisal” means a new appraisal of the Borrower’s Inventory performed
by an independent appraiser (other than the initial desktop appraisal).

 

“Initial Field Exam” means the initial Field Exam engaged by the Agent; provided
that the Initial Field Exam shall be completed within one hundred twenty (120)
days of the Closing Date (which date may be extended (x) automatically by sixty
(60) days if it is not commercially feasible to conduct a Field Exam within one
hundred twenty (120) days of the Closing Date as a result of the COVID-19
pandemic or related events or (y) by the Agent in its sole discretion); provided
further, that, the Initial Field Exam shall outline the Inventory Reserves.

 



 - 34 - 

 

 

 

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs), unpatented
inventions (whether or not patentable); patents and patent applications;
industrial design applications and registered industrial designs; any Loan
Party’s rights in any license agreements related to any of the foregoing; all
intellectual property rights in books, customer lists, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data and databases related thereto;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
that, if any Interest Period for a Eurodollar Rate Loan exceeds three (3)
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the first calendar day
after the end of each calendar quarter and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3), or
six (6) months thereafter, as selected by the Borrower in its Eurodollar Rate
Loan Notice; provided, that:

 

(a)               any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;

 

(b)               any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)                no Interest Period shall extend beyond the Maturity Date.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Intermediate Cash Dominion” means any period from (a) the date on which
Availability plus Suppressed Availability is less than twenty five percent (25%)
of the Loan Cap for three (3) consecutive Business Days until (b) the date on
which Availability plus Suppressed Availability is at least twenty five percent
(25%) of the Loan Cap for twenty (20) consecutive calendar days. The termination
of an Intermediate Cash Dominion period as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Intermediate Cash Dominion
period in the event that the conditions set forth in this definition again
arise.

  

 - 35 - 

 

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria or in the
Appraised Value, such reserves as may be established from time to time by the
Agent in its Permitted Discretion with respect to the determination of the
saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Agent determines will need to be satisfied in
connection with the realization upon the Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Agent’s Permitted
Discretion, include the Store Closing Reserve and reserves based on (but which
are not limited to):

  

(a)                obsolescence;

 

(b)                seasonality;

 

(c)                Shrink;

 

(d)                imbalance;

 

(e)                change in Inventory character;

 

(f)                 change in Inventory composition;

 

(g)                change in Inventory mix;

 

(h)                markdowns (both permanent and point of sale); and

 

(i)                  retail markons and markups (including changes in pricing
strategy and price changes) inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person or (c) an
acquisition of Inventory from any Person acquired, directly or indirectly, by a
Macy’s Party in an Investment (as defined in the Master Agency Agreement)
permitted under the Master Agency Agreement, in each case in any transaction or
group of transactions which are part of a common plan. For purposes of covenant
compliance, the amount of any Investment shall be the cash amount actually
invested, less all cash returns, cash dividends and cash distributions (or the
fair market value of any non-cash returns, dividends and distributions) received
by such Person in respect of such Investment, and less all liabilities expressly
assumed by another Person in connection with the sale of such Investment.
Notwithstanding the foregoing, “Investment” shall not include payments required
to be made to the Macy’s Parties pursuant to the Servicing Agreements (including
any return of capital or distributions of income on the Master Intercompany
Income Note).

 



 - 36 - 

 

 

“IP License” has the meaning specified in the Master Agency Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, the Standby Letter of Credit Agreement or Commercial Letter
of Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“L/C Commitment” means, as to each L/C Issuer, its obligation to make Letters of
Credit to the Borrower pursuant to Section 2.03 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such L/C
Issuer’s name on Schedule 2.01(a), as such amount may be adjusted from time to
time in accordance with this Agreement.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof, or the renewal thereof.

 

“L/C Issuer” means (a) Bank of America, Credit Suisse AG, Cayman Islands Branch,
JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A., Fifth Third Bank, National
Association, U.S. Bank National Association, PNC Bank, National Association,
MUFG Union Bank, N.A., CIT Bank, N.A. and Goldman Sachs Bank USA in their
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder (which successor may only be a Lender selected by
the Borrower, with the consent of the Agent (not to be unreasonably withheld,
conditioned or delayed) and such Lender), (b) with respect to the Existing
Letters of Credit and until such Existing Letters of Credit expire or are
returned undrawn, Credit Suisse AG, Cayman Islands Branch or Credit Suisse AG,
New York Branch, and (c) any other Lender selected by the Borrower, with the
consent of the Agent (not to be unreasonably withheld, conditioned or delayed)
and such Lender; provided, that no L/C Issuer shall be required to issue any
Letter of Credit other than any Standby Letter of Credit unless otherwise agreed
by such L/C Issuer in its sole discretion or issue any Letter of Credit in
excess of such L/C Issuer’s L/C Commitment unless agreed by such L/C Issuer in
its sole discretion. The L/C Issuer may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the L/C Issuer and/or for
such Affiliate to act as an advising, transferring, confirming and/or nominated
bank in connection with the issuance or administration of any such Letter of
Credit, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. For purposes of this
definition of “L/C Issuer”, Credit Suisse AG, New York Branch shall be deemed to
be an Affiliate of Credit Suisse AG, Cayman Islands Branch.

  

 - 37 - 

 

 

“L/C Obligations” means, as at any date of determination, and without
duplication, the aggregate undrawn amount available to be drawn under all
outstanding Letters of Credit. For purposes of computing the amounts available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
any rule under the ISP or any article of the UCP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Agent in any of the Collateral included
in the Borrowing Base.

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

“Lease” means any written agreement, pursuant to which a Loan Party is entitled
to the use or occupancy of any real property for any period of time.

 

“Lease and Occupancy Agreement” has the meaning specified in the Master Agency
Agreement.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent in writing.

 

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit.

 

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer.

 

“Letter of Credit Disbursement” means a payment made by the L/C Issuer pursuant
to a Letter of Credit.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(l).

 

“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.03(f).

 



 - 38 - 

 

 

“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).

 

“Letter of Credit Sublimit” means an amount equal to $500,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. A permanent reduction of the Aggregate Revolving Commitments shall
not require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, that, if the Aggregate Revolving Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Borrower’s option, less than) the
Aggregate Revolving Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(a).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Applicable
Margin, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Agent, to reflect the adoption
and implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Agent determines, in consultation with the Borrower, is
reasonably necessary in connection with the administration of this Agreement).

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment
for security, encumbrance, lien (statutory or other), or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale, Capital Lease Obligation,
Synthetic Lease Obligation, or other title retention agreement, any easement,
right of way or other encumbrance on title to real property, and any financing
lease having substantially the same economic effect as any of the foregoing) and
(b) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities. For the avoidance of doubt, to the
extent any Servicing Agreement shall be deemed to create any Lien on the
Borrower’s assets, it shall be a Permitted Encumbrance for purposes of this
Agreement.

  

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral.

 

 - 39 - 

 

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, a Swing Line Loan, or an extension of credit by
a Lender to the Borrower pursuant to Section 2.15.

 

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Revolving Commitments or (b) the Borrowing Base.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Control Agreements, the Payment
Processor Notifications, the Security Documents, the Facility Guaranty, each
Request for Credit Extension and other instrument or agreement now or hereafter
executed and delivered in connection herewith (but excluding, for the avoidance
of doubt, any instrument or agreement executed and delivered in connection with
any Cash Management Services and Bank Products). Any reference in this Agreement
or any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, amendment and
restatements, supplements or other modifications thereto.

  

“Loan Parties” means, collectively, the Borrower and the Parent.

  

“Macy’s Entities” means Pubco and each of its Subsidiaries, other than the Loan
Parties.

 

“Master Agency Agreement” means the Master Agency, Consignment and Servicing
Agreement, dated as of even date herewith, by and among the Borrower, the
Operating Companies party thereto from time to time, the Merchandising
Subsidiaries party thereto from time to time, FDS Bank, as treasury agent, and
Pubco, as funding agent, together with any exhibits, schedules and annexes
attached thereto and including any amendments, restatements, amendments and
restatements, supplements, replacements or other modifications thereto to the
extent not prohibited by the terms of this Agreement.

 

“Master Agency Agreement Termination Event” means an event giving rise to the
Borrower’s right to terminate the Master Agency Agreement pursuant to Section
9.02(a) thereof, after giving effect to all applicable grace periods set forth
therein, has occurred and is continuing.

 

“Master Agreement” has the meaning given in the definition of “Swap Contract”.

 

“Master Intercompany Income Note” means that certain Master Intercompany Income
Note, dated as of even date herewith, by and among Pubco, the Borrower and the
Operating Companies party thereto from time to time, together with any exhibits,
schedules and annexes attached thereto and including any amendments,
restatements, amendments and restatements, supplements, replacements or other
modifications thereto to the extent not prohibited by the terms of this
Agreement or the Master Agency Agreement.

 

“Master Intercompany Purchase Note” means, that certain Master Intercompany
Purchase Note, dated as of even date herewith, made by the Borrower to the order
of Pubco, as the Operating Companies’ designated payee thereof, for allocation
to the Operating Companies as consideration for the Purchased Inventory under
(and as defined in) the Purchase Agreement, together with any exhibits,
schedules and annexes attached thereto and including any amendments,
restatements, amendments and restatements, supplements, replacements or other
modifications thereto to the extent not prohibited by the terms of this
Agreement or the Master Agency Agreement.

 

 - 40 - 

 

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business or financial condition of the Loan
Parties taken as a whole; (b) a material impairment of the ability of the Loan
Parties, taken as a whole, to perform their payment obligations under the Loan
Documents; or (c) a material impairment of the rights and remedies of the Agent
or any Lender under any Loan Document or a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
the Loan Documents to which it is a party. Notwithstanding anything in paragraph
(a) to the contrary, any change in or effect upon the operations, business or
financial condition of any Loan Party thereof substantially and directly
relating to the impacts of COVID-19 shall not be considered to be a Material
Adverse Effect during the period from and including the Closing Date through and
including July 31, 2021.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $25,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (i) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, and (ii) undrawn committed or
available amounts shall be included.

 

“Maturity Date” means (i) with respect to the Revolving Commitments established
on the Closing Date (other than the Bridge Commitments, which shall terminate on
the Bridge Commitment Termination Date) that have not been converted to Extended
Revolving Commitments pursuant to Section 2.16, May 9, 2024 and (ii) with
respect to any other Revolving Commitments (other than the Bridge Commitments,
which shall terminate on the Bridge Commitment Termination Date), the final
maturity date thereof as specified in the applicable Extension Amendment.

 

“Maximum FILO Borrowing Base” means at any time (determined by reference to the
most recently delivered Borrowing Base Certificate delivered to the Agent
pursuant to Section 6.02(b)), an amount equal to the Cost of Eligible Inventory
net of Inventory Reserves, multiplied by up to fifteen percent (15%) multiplied
by the Appraised Value of such Eligible Inventory.

 

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed period of four (4) Fiscal Quarters of Pubco ended on or prior to such
time (taken as one accounting period) for which financial statements required
pursuant to Section 6.01 have been delivered to the Agent or, solely for the
purposes of Section 7.15, for which, financial statements required pursuant to
Section 6.01 have been, or are required to be, delivered to the Agent.

 

“Merchandising Subsidiaries” means, collectively, Macy’s Merchandising
Corporation, Macy’s Merchandising Group, Inc., and any Subsidiary of Pubco that
is from to time party to the Servicing Agreements as a “Merchandising
Subsidiary”.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

 - 41 - 

 

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five (5) plan years, has made or been obligated to make
contributions if any Loan Party would have liability thereto.

 

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

 

“Non-Defaulting Lender” means, at any time, each Lender other than a Defaulting
Lender.

 

“Note” means (a) a promissory note made by the Borrower in favor of a Revolving
Lender evidencing Revolving Loans made by such Revolving Lender, substantially
in the form of Exhibit C-1, and (b) a promissory note made by the Borrower in
favor of a Swing Line Lender evidencing the Swing Line Loans made by such Swing
Line Lender, substantially in the form of Exhibit C-2.

 

“Note Payment Conditions” means, at the time of determination with respect to
any specified transaction or payment, the following: that (a) no Specified Event
of Default has occurred and is continuing or would arise as a result of entering
into such transaction or the making of such payment, (b) the Consolidated Cash
Balance does not exceed $500,000,000 at any time on or after the earlier of (A)
September 30, 2020 and (B) the date on which outstanding Revolving Loans exceed
$500,000,000 (after giving effect to the initial Borrowing of Loans on the
Closing Date and the other transactions contemplated on the Closing Date) and
(c) solely to the extent that the cash proceeds received by Pubco or any of its
Subsidiaries pursuant to such transaction or payment will be applied pursuant to
a clause under the Master Agency Agreement that is subject to the Payment
Conditions set forth in paragraph (u) of the definition of Permitted
Dispositions, paragraph (s) of the definition of Permitted Investments and
Sections 4.06(e)(i) and (ii) and Section 4.07(e) respectively, in each case in
Annex A of the Master Agency Agreement, the Payment Conditions are satisfied.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) all Other Liabilities; provided, that, the Obligations shall not include any
Excluded Swap Obligations.

 

“Operating Companies” means, collectively, Macy’s Retail Holdings, LLC,
Bloomingdale’s, LLC, Bloomingdale’s The Outlet Store, LLC, Bloomingdales.com,
LLC, Macy’s Backstage, Inc., Macy’s Florida Stores, LLC, Macy’s West Stores,
LLC, Macy’s.com, LLC, Macy’s Corporate Services, LLC, Macy’s Credit and Customer
Services, Inc., and any Subsidiary of Pubco that is from to time party to the
Servicing Agreements as an “Operating Company”; provided, that in no event shall
“Operating Companies” include Bluemercury.

 

 - 42 - 

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party.

 

“Originating Account” has the meaning specified in Section 6.13(l)(iii).

 

“Other Connection Taxes” means, with respect to the Agent, any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties hereunder, Taxes imposed as a result of a present
or former connection between such Person and the jurisdiction imposing such Tax
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interests in any Loan or Loan Document).

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services and/or (b) any Bank Product Obligations.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, the aggregate amount of Credit Extensions then outstanding
would exceed Availability.

 

“Over-Consignment Reserve” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria or
in the Appraised Value, such reserves as may be established from time to time by
the Agent in its Permitted Discretion with respect to the amount of Inventory
that has been consigned to the Operating Companies by third parties to the
extent such third party consignment would alter the Inventory mix at the Macy’s
Parties in a manner that materially and adversely impacts the Lenders.

 

 - 43 - 

 

 

“Parent” has the meaning specified in the introduction of this Agreement.

 

“Parent LLC Agreement” means Parent’s limited liability company agreement
effective as of May 12, 2020.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, the following: that (a) no Specified Event of
Default then exists or would arise as a result of entering into such transaction
or the making of such payment, (b) no Event of Default under Section 5.01(f) to
Annex A of the Master Agency Agreement then exists or would arise as a result of
entering into such transaction or the making of such payment, and (c) either (i)
Availability plus Suppressed Availability is equal to or greater than fifteen
percent (15%) of the Loan Cap for the thirty (30) consecutive calendar days
preceding such transaction or payment and immediately after giving effect to
such transaction or payment or (ii) (x) Availability plus Suppressed
Availability is equal to or greater than twelve and one half percent (12.5%) of
the Loan Cap for the thirty (30) consecutive calendar days preceding such
transaction or payment and immediately after giving effect to such transaction
or payment and (y) the pro forma Consolidated Fixed Charge Coverage Ratio for
the most recent Measurement Period ended immediately prior to the proposed
transaction or payment is at least 1.00 to 1.00.

 

“Payment Processing Accounts Receivable” means each Account or Payment
Intangible (each as defined in the UCC), together with all income, payments and
proceeds thereof, owed by a credit or debit card payment processor or an issuer
of credit cards or debit cards or any other Person pursuant to any agreement
relating to the processing of electronic payments made in any form (other than
in-store payments for purchases by cash or check), whether by credit card, debit
card, electronic funds transfer or other processing of electronic payments to
the Borrower, resulting from charges by a customer of an Operating Company on
such credit cards, debit cards, by electronic funds transfer or other processing
of electronic payments processed by such processor or any other Person or issued
by such issuer in connection with the sale by an Operating Company of Consigned
Inventory (as defined in the Master Agency Agreement) owned by the Borrower or
services performed by an Operating Company in relation to Consigned Inventory
owned by the Borrower, in each case in the ordinary course of its business;
provided, that notwithstanding anything to the contrary herein, no Account or
Payment Intangible, or any income, payments and proceeds thereof, owed by PayPal
Holdings, Inc., any of its Subsidiaries or any similar Payment Processors shall
be deemed to be a Payment Processing Accounts Receivable.

  

 - 44 - 

 

 

“Payment Processing Agreements” means (i) that certain Amended and Restated
Credit Card Program Agreement dated as of November 10, 2014 among Pubco, certain
of its subsidiaries, FDS Bank, Department Stores National Bank and Citibank,
N.A.; (ii) that certain Merchant Services Bankcard Agreement, dated as of July
28, 2006, by and between Federated Retail Holdings, doing business as Macy’s,
Bloomingdale’s, Macys.com, Bloomingdales.com, Bloomingdale’s by Mail, Lord &
Taylor, David’s Bridal, After Hours Formalwear and Priscilla of Boston, and
Fifth Third Bank; (iii) that certain Merchant Services Agreement, dated as of
January 1, 2011, by and between DFS Services LLC and Macy’s Credit and Customer
Services, Inc.; (iv) that certain Amended and Restated Agreement for American
Express® Card Acceptance, dated as of May 1, 2016, by and between American
Express Travel Related Services Company, Inc. and Pubco; and (v) any such other
agreement relating to the processing of payments made in any form other than
in-store payments for purchases by cash or check, whether by credit card,
electronic funds transfer or otherwise, entered into from time to time in
accordance with the provisions of the Master Agency Agreement, in each case, as
any of the foregoing may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the provisions of the Master
Agency Agreement.

 

“Payment Processor” means each credit card company or other debit card or other
payment processing party that is party from time to time to any Payment
Processing Agreement.

 

“Payment Processor Notification” has the meaning provided in Section
6.13(a)(i)(x).

  

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years
if any Loan Party would have liability thereto.

 

“Permitted Discretion” means, as used in this Agreement with reference to the
Agent, a determination made in good faith in the exercise of its reasonable
business judgment based on how an asset based lender with similar rights
providing a credit facility of the type set forth herein would act in similar
circumstances at the time with the information then available to it.

 

“Permitted Disposition” means any of the following:

 

(a)                Dispositions of Inventory in the ordinary course of business;

 

(b)                so long as no Event of Default exists or would result
therefrom, bulk sales or other Dispositions of Inventory of the Borrower not in
the ordinary course of business in connection with Store closings or
relocations, at arm’s length; provided, that other than Store closings or
relocations publicly announced by Pubco prior to the Closing Date, the revenues
of such Stores to be closed shall not exceed in any Fiscal Year of Pubco,
fifteen percent (15.0%) of the gross revenues of all Stores of the Macy’s
Parties and any Restricted Subsidiaries as of the beginning of such Fiscal Year
(net of the revenues of new Stores opened during such Fiscal Year), it being
understood and agreed that temporary Store closures (including as a result of
COVID-19 or any re-branding or refurbishment) shall be excluded from the cap set
forth in this proviso,

 

 - 45 - 

 

 

(c)                consignments of Inventory pursuant to and in accordance with
the terms of the Master Agency Agreement;

 

(d)                Dispositions consisting of returns or sales of unsold,
damaged, obsolete, or non-conforming Inventory in the ordinary course of
business, including to a central return center;

 

(e)                Dispositions consisting of the compromise, settlement or
collection of accounts receivable in the ordinary course of business, consistent
with practices in effect on the Closing Date or otherwise in accordance with
then current market practice for similar retailers;

 

(f)                (i) Dispositions of cash and cash equivalents in the ordinary
course of business, and (ii) Dispositions constituting Permitted Investments and
Restricted Payments permitted under Section 7.06;

 

(g)                Dispositions of assets resulting from any casualty event or
any taking of power of eminent domain or by condemnation or similar proceeding;

  

(h)                other Dispositions of assets (excluding Dispositions
described in clause (b) above, and Dispositions of Inventory included in the
Borrowing Base); provided, that the aggregate fair market value of all assets
Disposed of in reliance upon this clause (h) shall not exceed $20,000,000 during
any Fiscal Year of the Borrower;

 

(i)                  to the extent constituting Dispositions, Permitted
Encumbrances;

 

(j)                  any surrender or waiver of contract rights or the
settlement, release or surrender of contract, tort or other claims of any kind;
and

 

(k)                 the unwinding of any Swap Contract pursuant to its terms.

 

For the avoidance of doubt, transactions which are permitted by Sections 7.01,
7.02, and 7.06 of this Agreement which may be construed to constitute a
“Disposition” of property by a Loan Party shall not be prohibited by operation
of Section 7.05.

 

“Permitted Encumbrances” means:

 

(a)                Liens imposed by law for Taxes that are not yet delinquent
for a period of more than thirty (30) days or are being contested in compliance
with Section 6.04;

 

(b)                carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by applicable Law, arising in the
ordinary course of business and securing obligations (i) that are not overdue by
more than thirty (30) days or (ii) where (x) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (y) the applicable
Loan Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (z) the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse Effect;

 

 - 46 - 

 

 

(c)               pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security or similar laws or regulations, other than any Lien imposed by
ERISA;

 

(d)               deposits to secure or relating to the performance of trade
contracts, statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business or letter of credit guarantees issued in respect thereof;

 

(e)                Liens in respect of judgments, decrees, attachments or awards
for payment of money that do not constitute an Event of Default hereunder;

 

(f)                 Liens created pursuant to the Loan Documents;

 

(g)               possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Permitted Investments,
provided, that, such Liens (i) attach only to such Investments or other
Investments held by the applicable broker or dealer and (ii) secure only
obligations incurred in the ordinary course and arising in connection with the
acquisition or disposition of such Investments and not any obligation in
connection with margin financing;

 

(h)                Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

(i)                  Liens securing the obligations under any Incremental Term
Loan Facility;

 

(j)                 Liens on goods in favor of customs and revenues authorities
imposed by applicable Law arising in the ordinary course of business in
connection with the importation of goods solely to the extent the following
conditions are satisfied (i) the obligations secured are not overdue by more
than thirty (30) days or (ii) (A) such Liens secure obligations that are being
contested in good faith by appropriate proceedings, and (B) the applicable Loan
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP;

 

(k)                Liens (i) on advances or earnest money deposits in favor of
the seller of Inventory to be acquired in any Permitted Investment to be applied
against the purchase price for such Inventory, or (ii) consisting of an
agreement to transfer any property in a Permitted Disposition;

 

(l)                 Liens solely on any cash advances or cash earnest money
deposits made by the Borrower in connection with any letter of intent or
purchase agreement in respect of Inventory permitted hereunder;

 

(m)               Liens that are contractual rights of set-off relating to
purchase orders and other similar agreements in respect of the acquisition of
Inventory entered into by the Borrower;

 

(n)               Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto incurred in the ordinary
course of business;

 

 - 47 - 

 

 

(o)                Liens on property of Loan Parties to secure Indebtedness
permitted under clause (i) of the definition of “Permitted Indebtedness”;
provided, that if such Liens are on assets that constitute Collateral, the Liens
securing such assets are junior to those securing the Obligations and subject at
all times to an intercreditor agreement entered into between the Agent and a
representative for the holder of the Lien on usual and customary terms and
conditions reasonably acceptable to the Agent;

 

(p)                other Liens on assets securing obligations (other than for
borrowed money) outstanding in an aggregate principal amount not to exceed
$25,000,000;

 

(q)                Liens or rights of setoff against credit balances of the
Borrower with Credit Card Issuers or Payment Processors or amounts owing by such
Credit Card Issuers or Payment Processors to the Borrower in the ordinary course
of business, but not Liens on or rights of setoff against any other property or
assets of the Borrower to secure the obligations of the Borrower to the Credit
Card Issuers or Payment Processors as a result of fees and chargebacks; and

 

(r)                 to the extent constituting Liens, restrictions in any
licensing, patent, royalty, trademark, trade name or copyright agreement with
any third party other than any restriction that (i) expressly prohibits the
pledging of covered Inventory as collateral, or (ii) interferes with the
Borrower’s or any Operating Company’s right to Dispose of any such Inventory (or
Agent’s right to Dispose of any such Inventory after the occurrence of an Event
of Default).

 

“Permitted Indebtedness” means each of the following:

 

(a)                any Indebtedness incurred pursuant to an Incremental Term
Loan Facility;

 

(b)               obligations (contingent or otherwise) of any Loan Party
existing or arising under any Swap Contract; provided, that, such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with fluctuations in
interest rates or foreign exchange rates relating to this Agreement or the
business of the Borrower, and not for purposes of speculation or taking a
“market view”;

 

(c)                Indebtedness with respect to the deferred purchase price for
any Permitted Investment in connection with the purchase of Inventory;

 

(d)                the Obligations;

 

(e)                Indebtedness constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments in
connection with Permitted Investments in connection with the purchase of
Inventory or Permitted Dispositions;

 

(f)                 Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business;

 

(g)                Indebtedness in respect of netting services, overdraft
protections and similar arrangements and related liabilities arising from
treasury, depository and cash management services, credit card processing
services, other credit and debit card programs and/or any automated clearing
house transfers of funds in the ordinary course of business (including, without
limitation Guarantees of any such obligations) with respect to the Borrower’s
accounts;

 

 - 48 - 

 

 

(h)                to the extent constituting Indebtedness, judgments, decrees,
attachments or awards not constituting an Event of Default under Section
8.01(h);

 

(i)                 so long as no Event of Default exists or would result
therefrom, other Indebtedness (other than for borrowed money) in an aggregate
principal amount not to exceed, at any time outstanding, $25,000,000;

 

(j)                  Guarantees of Indebtedness otherwise permitted under the
definition of “Permitted Indebtedness”;

 

(k)                to the extent constituting Indebtedness, obligations in
respect of customer deposits and advance payments received in the ordinary of
course in connection with purchasing of Inventory; and

 

(l)                 unsecured subordinated Indebtedness under the Master
Intercompany Purchase Note.

 

“Permitted Investments” means each of the following:

 

(a)                readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided, that, the full faith and credit of the
United States of America or such other country, as applicable, is pledged in
support thereof;

 

(b)                commercial paper issued by any Person organized under the
laws of any state of the United States of America and rated, at the time of
acquisition thereof, at least “Prime-2” (or the then equivalent grade) by
Moody’s or at least “A-2” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one year from the date of acquisition thereof;

 

(c)                any Investments of the Loan Parties consisting of demand
deposits or time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated, at
the time of acquisition thereof, as described in clause (b) of this definition
and (iii) has combined capital and surplus of at least $500,000,000, at the time
of the acquisition thereof, in each case with maturities of not more than one
year from the date of acquisition thereof;

 

(d)                fully collateralized repurchase agreements with a term of not
more than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria, at the time of acquisition
thereof, described in clause (c) above or with any primary dealer and having a
market value at the time that such repurchase agreement is entered into of not
less than 100% of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into;

 

 - 49 - 

 



 

(e)               Investments, classified in accordance with GAAP as current
assets of the Loan Parties, in any money market fund, mutual fund, or other
investment companies that are registered under the Investment Company Act of
1940, as amended, and which invest primarily in one or more of the types of
securities described in clauses (a) through (d) above;

 

(f)                an acquisition of Inventory from any Person acquired,
directly or indirectly, by Pubco in connection with an Investment (as defined in
the Master Agency Agreement) permitted under the Master Agency Agreement;

 

(g)               Investments by the Parent in the Borrower;

 

(h)               Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof in the ordinary course of business
consistent with current practices in effect on the Closing Date or otherwise in
accordance with customary market practice;

 

(i)                 Guarantees constituting Permitted Indebtedness;

 

(j)                 Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(k)               [reserved];

 

(l)                 promissory notes and other non-cash consideration received
in connection with Dispositions permitted by Section 7.05 hereof;

 

(m)             Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers, in each case in the ordinary course of business or otherwise in
accordance with customary market practice;

 

(n)               other Investments in connection with the purchase of Inventory
in an aggregate amount outstanding at any time not to exceed $5,000,000;

 

(o)               Investments consisting of deposits, prepayments and other
credits to suppliers in the ordinary course of business in connection with the
purchase of Inventory; and

 

(p)               Investments consisting of purchases and acquisitions of
Inventory in the ordinary course of business.

 

“Permitted Overadvance” means an Overadvance made by the Agent, in its
reasonable discretion, which:

 



 - 50 - 

 

 

(a)               (i) is made to maintain, protect or preserve the Collateral
and/or the Credit Parties’ rights under the Loan Documents or which is otherwise
for the benefit of the Credit Parties; or (ii) is made to enhance the likelihood
of, or to maximize the amount of, repayment of any Obligation; or (iii) is made
to pay any other amount chargeable to any Loan Party hereunder; and

 

(b)               together with all other Permitted Overadvances then
outstanding, shall not (i) exceed an amount equal to five percent (5%) of the
Aggregate Revolving Commitments at any time or (ii) unless a Liquidation is
occurring, remain outstanding for more than forty-five (45) consecutive Business
Days, unless in each case, the Required Lenders otherwise agree.

 

provided, that, the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit, or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder; provided, further, that in no event
shall the Agent make an Overadvance, (x) if after giving effect thereto, the
Total Revolving Exposure would exceed the Aggregate Revolving Commitments (as in
effect prior to any termination of the Revolving Commitments pursuant to Section
2.06 or Section 8.02 hereof) or (y) Section 7.15(a) is in effect.

 

“Permitted Tax Distributions” means, customary payments or distributions to pay
the U.S. federal, state and local income or franchise Tax liabilities of any
direct or indirect parent, including any consolidated, combined, or unitary
group or other similar type of Tax liabilities, to the extent such payments
cover Taxes that are attributable to the activities of the Parent or the
Borrower.

  

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, other than a Multiemployer Plan.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pre-Increase Lenders” has the meaning specified in Section 2.15(a)(v).

 

“Priority of Payments Waterfall” has the meaning specified in Section 6.13(j).

 

“Processing Agreement Amendment” has the meaning specified in Section
6.13(a)(i)(y).

 



“Pro Forma Financial Information” means the unaudited pro forma Consolidated
balance sheet, Consolidated statements of income or operations, and cash flows
of the Parent and the Borrower as at February 2, 2020.

  

“Pubco” means Macy’s, Inc., a Delaware corporation.

 

“Public Lender” has the meaning specified in Section 6.02.

 



 - 51 - 

 

 

“Purchase Agreement” means that certain Purchase and Sale Agreement, dated as of
even date herewith, by and among certain of the Operating Companies, as sellers,
and the Borrower, as purchaser.

 

“QFC” has the meaning provided in Section 10.26(b).

 

“QFC Credit Support” has the meaning provided in Section 10.26.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the applicable reporting entity and its
Subsidiaries as prescribed by the Securities Laws.

 

“Regulated Entity” means each of (a) as of the Closing Date (i) FDS Bank, a
federal savings bank organized under the laws of the United States), and (ii)
West 34th Insurance Company New York, a captive insurance company organized
under the laws of New York, (b) captive banks, captive insurance companies and
other similarly regulated Subsidiaries of Pubco, and (c) each Subsidiary of a
Regulated Entity.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Reports” has the meaning provided in Section 9.12(b).

 



 - 52 - 

 

 

“Request for Credit Extension” means (a) with respect to a Borrowing or
conversion or continuation of Loans (other than a Swing Line Loan), a written
notice to the Agent via a Base Rate Loan Notice or Eurodollar Rate Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application and,
if required by the L/C Issuer, a Standby Letter of Credit Agreement or
Commercial Letter of Credit Agreement, as applicable, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, the Lender or Lenders
holding more than fifty percent (50%) of the Aggregate Revolving Commitments
(or, if the Aggregate Revolving Commitments have been terminated, the Total
Revolving Exposure); provided, that the Outstanding Amount of Revolving
Commitment and Revolving Exposure of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Reserves” means all Inventory Reserves and Availability Reserves.

 

“Reserves Notice Period” means five (5) Business Days’ prior written notice to
the Borrower, except that if a Full Cash Dominion Event has occurred and is
continuing, the Reserves Notice Period shall mean any notice period (including
no notice) determined by the Agent in its Permitted Discretion to be necessary
or desirable to protect the interests of the Credit Parties.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, secretary, assistant
secretary, or vice president of a Loan Party (or any individual performing
substantially similar functions regardless of his or her title) or any of the
other individuals designated in writing to the Agent by an existing Responsible
Officer of a Loan Party as an authorized signatory of any certificate or other
document to be delivered hereunder. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. For the avoidance of doubt, no payments of Indebtedness
on the Master Intercompany Purchase Note, or of the Consignment Commission
pursuant to the Master Agency Agreement, shall be deemed to be a “Restricted
Payment”.

 

“Restricted Subsidiary” has the meaning specified in the Master Agency
Agreement.

 



 - 53 - 

 

 

“Revolver Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01(a).

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on Schedule
2.01(a) or in the Assignment and Assumption pursuant to which such Revolving
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. Revolving Commitments shall
include all Commitment Increases, Extended Revolving Commitments and, except as
otherwise specified herein (including, without limitation, in Sections 2.03 and
2.04), Bridge Commitments.

 

“Revolving Exposure” means, at any time, with respect to any Lender (a) the
aggregate Outstanding Amount of Revolving Loans of such Lender plus (b) such
Lender’s Applicable Percentage of the Outstanding Amount of Swing Line Loans and
L/C Obligations at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment (including a
Bridge Commitment) or Revolving Exposure.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sales Tax Amount” means, for any applicable period, the amount of any sales
taxes payable by any of the Operating Companies on the sale of Consigned
Inventory sold during such period.

 

“Sanctioned Country” has the meaning specified in Section 5.27(b).

 

“Sanctions” has the meaning specified in Section 5.27(b).

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“Scheduled Payment Date” means the Thursday of each week (or if such day is not
a Business Day, the immediately succeeding Business Day).

 

“Scheduled Unavailability Date” has the meaning specified in Section
3.03(a)(ii).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, as of any date, all Indebtedness as of such date
that is secured by a Lien.

 



 - 54 - 

 

 

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley, and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB.

 

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
in substantially the form of Exhibit I-1 hereto, among the Loan Parties and the
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed or restated.

 

“Security Documents” means, collectively, the following: (a) the Security
Agreement, (b) the Control Agreements, the Processing Agreement Amendments and
the Payment Processor Notifications, (c) the Collateral Assignment Agreement and
(d) each other security agreement or other instrument or document executed and
delivered by any Loan Party to the Agent pursuant to this Agreement or any other
Loan Document granting a Lien, or purporting to grant a Lien, to secure any of
the Obligations.

 

“Servicer Specified Events of Default” means termination of the Master Agency
Agreement, any material cessation of the consignment arrangements set forth in
the Master Agency Agreement and/or breach of Section 4.03(a) and (b) of the
Master Agency Agreement.

 

“Servicing Agreements” means, collectively, (i) the Master Agency Agreement,
(ii) the Purchase Agreement, (iii) the Master Intercompany Purchase Note, (iv)
the Master Intercompany Income Note, (v) the IP License and (vi) the Lease and
Occupancy Agreement, in each case, together with any exhibits, schedules and
annexes attached thereto and including any amendments, restatements, amendments
and restatements, supplements or other modifications thereto to the extent not
prohibited by the terms of this Agreement.

 

“Settlement Date” has the meaning provided in Section 2.14(a).

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR and Term SOFR.

 

“Solvent” and “Solvency” with respect to any Person on a particular date, means
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

 



 - 55 - 

 

 

“Specified Event of Default” means the occurrence of any (x) Event of Default
(a) arising under any of Sections 8.01(a), 8.01(b) (but only as a result of a
failure to comply with Sections 6.02(b), 6.13, 7.11(c), 7.11(d), 7.11(e),
7.11(f) and 7.15), 8.01(c) (but only as a result of a failure to comply with
Sections 6.01 and 6.02(a)), 8.01(f), and (b) arising under Section 8.01(d) as a
result of any representation or warranty contained in any Borrowing Base
Certificate being incorrect or misleading in any material respect or (y) any
Servicer Specified Event of Default.

 

“Specified Existing Revolving Tranche” has the meaning set forth in Section
2.16(a).

 

“SPE Collection Account” has the meaning specified in Section 6.13(a)(iv)(w).
All funds in the SPE Collection Account shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Agent and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in the SPE
Collection Account.

 

“SPE Disbursement Account” has the meaning specified in Section 6.13(a)(iv)(y).

 

“SPE Proceeds Account” has the meaning specified in Section 6.13(a)(iv)(v).

 

“SPE Storage Account” has the meaning specified in Section 6.13(a)(iv)(x). All
funds in the SPE Storage Account shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the SPE Storage Account.

 

“Spot Rate” for a currency means the rate determined by the Agent to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date of such determination; provided that the Agent
may obtain such spot rate from another financial institution designated by the
Agent if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Standard Letter of Credit Practice” means, for the L/C Issuer, any domestic or
foreign Law or letter of credit practices applicable in the city in which the
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.

 



 - 56 - 

 

 

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Step Down Date” means the date (which shall be after the date of delivery of
the financial statements pursuant to Section 6.01(b) for the Fiscal Quarter
ending April 30, 2021) after (x) the Borrower delivers financial statements
demonstrating that Consolidated EBITDA of Pubco and its Restricted Subsidiaries
as of the end of two (2) consecutive Fiscal Quarters was equal to at least
seventy-five percent (75.0%) of the consolidated EBITDA for such Fiscal Quarters
set forth in the base case model dated April 16, 2020 and delivered to the
Arrangers prior to the Closing Date and (y) Availability plus Suppressed
Availability was at least thirty percent (30.0%) of the Loan Cap for thirty (30)
consecutive days immediately prior to the Step Down Date (which thirty (30)
consecutive day period need not be at the end of a Fiscal Quarter).

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any of the Operating Companies.

 

“Store Closing Reserve” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria or
in the Appraised Value, such reserves as may be established from time to time by
the Agent in its Permitted Discretion with respect to the amount of Inventory
located at any store including within any Closed Store Group; provided, however
that such Store Closing Reserve shall only be implemented on Inventory no
earlier than five (5) weeks after the commencement of the store closure sale.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
on terms reasonably satisfactory to the Agent.

 

“Subordinated Notes” means, collectively, the Master Intercompany Purchase Note
and the Master Intercompany Income Note.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Supermajority Lenders” means, as of any date of determination, the Revolving
Lender or Revolving Lenders holding more than sixty-six and two-thirds percent
(66 2/3%) of the Aggregate Revolving Commitments or, if the commitment of each
Revolving Lender to make Revolving Loans and the obligation of the L/C Issuers
to make L/C Credit Extensions have been terminated pursuant to Section 8.02, or
if the Aggregate Revolving Commitments have otherwise terminated or expired, the
Revolving Lender or Revolving Lenders holding in the aggregate more than
sixty-six and two-thirds percent (66 2/3%) of the Total Revolving Exposure;
provided, that, the Revolving Commitment of, and the portion of the Total
Revolving Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Supermajority Lenders.

 

“Supported QFC” has the meaning provided in Section 10.26.

 



 - 57 - 

 

 

“Suppressed Availability” means, at any time, the amount, if any, by which the
Borrowing Base exceeds the Aggregate Revolving Commitments at such time, but not
to exceed the amount equal to 2.5% of the Aggregate Revolving Commitments.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to the Borrower, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 



 - 58 - 

 

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to $125,000,000; provided, that if
the Aggregate Revolving Commitments are reduced to an amount less than the Swing
Line Sublimit, then the Swing Line Sublimit shall be reduced to an amount equal
to (or, at Borrower’s option, less than) the Aggregate Revolving Commitments.
The Swing Line Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Aggregate Revolving Commitments is
accelerated (or deemed accelerated) and the Aggregate Revolving Commitments are
irrevocably terminated (or deemed terminated) in accordance with Article VIII,
or (iii) the termination of the Aggregate Revolving Commitments in accordance
with the provisions of Section 2.06(a) hereof.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.

 

“Third Party Consigned Inventory” means inventory held by any of the Operating
Companies on consignment from parties other than the Borrower.

 

“Third Party Licensee Inventory” means inventory owned by a Third Party Licensee
for sale through Sales Channels in accordance with a Third Party Licensee
Arrangement (as such terms are defined in the Master Agency Agreement).

 

“Total Revolving Exposure” means, at any time, the Revolving Exposure of all
Revolving Lenders at such time.

 

“Trading With the Enemy Act” has the meaning set forth in Section 5.27.

 

“Tranche” means, with respect to a Loan, its character as a Revolving Loan or an
Incremental Term Loan.

 



 - 59 - 

 

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that, (a) if a term
is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
and (b) that, if by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of a security interest in any Collateral
or the availability of any remedy hereunder is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

 

“UFCA” has the meaning specified in Section 10.21(d).

 

“UFTA” has the meaning specified in Section 10.21(d).

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which was or has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base, increase in Reserves
or misrepresentation by the Loan Parties.

 

“Unrestricted Cash” means, at any time, the aggregate amount of unrestricted
cash and cash equivalents held in accounts of Pubco and its Restricted
Subsidiaries (including cash in Store registers, but excluding cash held at a
Regulated Entity) that (x) would not appear as “restricted” on a consolidated
balance sheet of Pubco or such Restricted Subsidiary (unless such appearance is
related to a restriction in favor of the Agent (including by a control
agreement)) or (y) are restricted in favor of any Secured Indebtedness permitted
under the terms of the Master Agency Agreement (including by a control
agreement).

 

“United States” and “U.S.” mean the United States of America.

 



 - 60 - 

 

 

“U.S. Special Resolution Regimes” has the meaning provided in Section 10.26.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.01(e)(ii)(B)(3).

 

“Vendor Direct Inventory” means inventory owned and held by a Vendor for sale
through Sales Channels and delivered directly to Customers by such Vendor in
accordance with a Vendor Direct Sales Arrangement (as such terms are defined in
the Master Agency Agreement).

 

“Vendor Invoices” has the meaning specified in Section 6.13(j).

 

“Waterfall Payment Date” means (a) at any time when no Cash Dominion Event has
occurred and is continuing, each date elected by the Borrower, (b) following the
occurrence and during the continuance of Intermediate Cash Dominion, each
Scheduled Payment Date, each Interest Payment Date, each other date on which
payment of any other Obligations is due under the Credit Agreement and any other
date elected by the Borrower, and (c) following the occurrence and during the
continuance of Full Cash Dominion, each Business Day.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

Section 1.02       Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)               The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented, extended or
otherwise modified (subject to any restrictions on such amendments,
restatements, amendments and restatements, supplements or modifications set
forth herein or in any other Loan Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (iii)
the words “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. An Event of Default shall be deemed to
be continuing unless and until that Event of Default has been waived, cured, or
otherwise remedied, in accordance with this Agreement.

 



 - 61 - 

 

 

(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

 

(c)               All references to “knowledge” or “awareness” of any Loan Party
means the actual knowledge of a Responsible Officer of such Loan Party.

 

(d)               For all purposes hereof, both commercial reasonableness and
past or current business practices shall be determined to take into account the
effects of COVID-19, and obligations to undertake actions or omissions in the
“ordinary course of business” may include commercially reasonable actions or
omissions taken in response to COVID-19).

 

(e)               Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(f)                Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations (or words of
similar import) shall mean the repayment in Dollars in full in cash or
immediately available funds (or, in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Cash Collateralization
(or receipt of backstop letters of credit reasonably satisfactory to the L/C
Issuer and the Agent)) or other collateral as may be reasonably satisfactory to
the Agent, of all of the Obligations other than (i) unasserted contingent
indemnification Obligations, and (ii) any Other Liabilities.

 

(g)               Any capitalized terms used herein but not defined herein shall
have the meanings specified therefor in the Master Agency Agreement, as in
effect on the Closing Date (or as amended to the extent not prohibited by the
terms of this Agreement).

 

Section 1.03       Accounting Terms

 

(a)               Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time, except as otherwise specifically prescribed
herein (including, without limitation, as set forth in the definition of
“Capital Lease Obligations”).

 



 - 62 - 

 

 

(b)               Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided,
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision herein, the accounting for any lease (and
whether the obligations thereunder shall be treated as Capital Lease
Obligations) shall be based on GAAP as in effect on December 31, 2018 and
without giving effect to any subsequent changes in GAAP (or required
implementation of any previously promulgated changes in GAAP) relating to the
treatment of a lease as an operating lease or a capital lease.

 

(c)               Adoption of International Financial Reporting Standards. In
the event that the Borrower elects to transition the accounting policies and
reporting practices of the Loan Parties from GAAP to the International Financial
Reporting Standards pursuant to Section 7.12 hereof, and any such adoption of
the International Financial Reporting Standards would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such adoption of
the International Financial Reporting Standards (subject to the approval of the
Required Lenders); provided, that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
adoption of the International Financial Reporting Standards and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such adoption of the
International Financial Reporting Standards.

 

Section 1.04       Rounding. Any financial ratios required to be maintained by
the Borrower or the other Loan Parties pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

Section 1.05       Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.06       Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, that, with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time; provided, that, (x) for purposes of calculating any Letter
of Credit Fees hereunder, such Letter of Credit Fees shall be calculated on the
actual Stated Amount of such Letter of Credit in effect at the time of such
calculation, without giving effect to automatic increases which have not yet
occurred and (y) for purposes of calculating Commitment Fees under Section
2.09(a), Total Revolving Exposure shall be determined based on the actual Stated
Amount of such Letter of Credit in effect at the time of such calculation,
without giving effect to automatic increases which have not yet occurred.

 



 - 63 - 

 

 

Section 1.07       Certifications. All certifications to be made hereunder or in
any other Loan Document by an officer or representative of a Loan Party shall be
made by such Person in his or her capacity solely as an officer or
representative of such Loan Party, on such Loan Party’s behalf, and not in such
Person’s individual capacity.

 

Section 1.08       Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

Section 1.09       Currency. Unless stated otherwise (i) principal, interest,
reimbursement obligations, fees, and all other amounts payable under this
Agreement and the other Loan Documents shall be payable in Dollars and (ii) all
calculations, comparisons, measurements or determinations under this Agreement
shall be made in Dollars. If the Agent shall receive payment in a currency other
that the currency in which the Obligations are due, whether as proceeds or
realization of the Collateral or otherwise, then the Agent shall be authorized
to convert such amounts at the Spot Rate to the currency in which such
Obligations are due for application thereto. All financial statements and
Compliance Certificates shall be set forth in Dollars.

 

Article II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01       Revolving Loans; Reserves.

 

(a)               Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Revolving Lender’s Revolving
Commitment, or (y) such Revolving Lender’s Applicable Percentage of the
Borrowing Base; subject in each case to the following limitations:

 

(i)                 after giving effect to any Revolver Borrowing, the Total
Revolving Exposure shall not exceed the Loan Cap;

 

(ii)              after giving effect to any Revolver Borrowing, the Revolving
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment; and

 



 - 64 - 

 

 

 

(iii)            the Outstanding Amount of all L/C Obligations shall not at any
time exceed the Letter of Credit Sublimit.

 

Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01(a), prepay under Section 2.05, and reborrow under this Section 2.01(a).
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

(b)           The Inventory Reserves and Availability Reserves as of the Closing
Date are set forth in the Borrowing Base Certificate delivered pursuant to
Section 4.01(c) hereof.

 

(c)            The Agent shall have the right, at any time and from time to time
after the Closing Date in its Permitted Discretion to establish, modify or
eliminate Reserves upon the Reserves Notice Period (during which period the
Agent shall be available to discuss in good faith any such proposed Reserve with
the Borrower and the Borrower may take such action as may be required so that
the event, condition or matter that is the basis for such Reserve or
modification no longer exists; provided, that (x) no such prior notice shall be
required for Bank Products Reserves, Cash Management Reserves or changes to any
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Reserve in accordance with the methodology of calculation previously
utilized (such as, but not limited to, rent and customer credit liabilities) and
(y) solely for purposes of new Credit Extensions made during the Reserves Notice
Period, the Borrowing Base shall be reduced by the amount of any Reserve
established or modified immediately upon notice to the Borrower. The amount of
any Reserve shall have a reasonable relationship to the event, condition or
other matter which is the basis for such reserve as determined by the Agent in
its Permitted Discretion; provided, that the circumstances, conditions, events
or contingencies existing or arising prior to the Closing Date and known to the
Agent, in each case, prior to the Closing Date, shall, to the extent not
reserved for as of the Closing Date, not be the basis for the establishment of
any Reserves after the Closing Date, unless such circumstances, conditions,
events or contingencies have changed since the Closing Date; provided further,
that, for the avoidance of doubt, additional Reserves may be instituted based on
the Initial Field Exam and the Initial Appraisal. Promptly after the Agent has
knowledge that the event, condition or matter which is the basis for the
establishment of a Reserve no longer exists, the Agent shall eliminate such
Reserve.

 

Section 2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)           Revolving Loans (other than Swing Line Loans) shall be either Base
Rate Loans or Eurodollar Rate Loans as the Borrower may request subject to and
in accordance with this Section 2.02. All Swing Line Loans shall be Base Rate
Loans. Subject to the other provisions of this Section 2.02, Revolver Borrowings
of more than one Type may be incurred at the same time.

 



 - 65 - 

 

 

(b)           Each request for a Borrowing consisting of a Base Rate Loan shall
be made upon the Borrower’s irrevocable notice to the Agent, which may be given
by (A) telephone, or (B) a Base Rate Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Agent of a Base Rate
Loan Notice by 12:00 p.m. on the requested date of such Borrowing, which request
shall specify the location and number of the Borrower’s account to which funds
are to be disbursed (which must be the SPE Storage Account or to the extent no
Cash Dominion Event has occurred or is continuing, the SPE Disbursement
Account). Each request for a Borrowing consisting of a Eurodollar Rate Loan
shall be upon the Borrower’s irrevocable notice to the Agent, which may be given
by (A) telephone, or (B) a Eurodollar Rate Loan Notice; provided, that any
telephonic notice must be confirmed immediately by delivery to the Agent of a
Eurodollar Rate Loan Notice, which must be received by the Agent not later than
12:00 p.m. three (3) Business Days prior to the requested date of any Borrowing
or continuation of, or conversion into, Eurodollar Rate Loans; provided, that,
with respect to the initial Borrowing of Loans on the Closing Date, the request
for such Borrowing may be delivered to the Agent at any time prior to 2:00 p.m.
one (1) Business Day prior to the Closing Date, and such request may be
conditioned upon the occurrence of the Closing Date. Each Eurodollar Rate Loan
Notice shall specify (i) the requested date of the Borrowing or continuation, as
the case may be (which shall be a Business Day), (ii) the principal amount of
Eurodollar Rate Loans to be borrowed or continued (which shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof), (iii)
the duration of the Interest Period with respect thereto and (iv) the location
of the Borrower’s account to which funds are to be disbursed (which must be the
SPE Storage Account or to the extent no Cash Dominion Event has occurred or is
continuing, the SPE Disbursement Account). If the Borrower fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. On the requested date of any Eurodollar Rate Loan (other than any
continuation of any Eurodollar Rate Loan), (i) in the event that Base Rate Loans
are outstanding in an amount equal to or greater than the requested Eurodollar
Rate Loan, all or a portion of such Base Rate Loans shall be automatically
converted to a Eurodollar Rate Loan in the amount requested by the Borrower, and
(ii) if Base Rate Loans are not outstanding in an amount at least equal to the
requested Eurodollar Rate Loan, the Borrower shall make a written request to the
Agent for additional Base Rate Loans in such amount, when taken with the
outstanding Base Rate Loans (which shall be converted automatically at such
time), as is necessary to satisfy the requested Eurodollar Rate Loan. If the
Borrower fails to give a timely notice with respect to any continuation of a
Eurodollar Rate Loan, then the applicable Loans shall automatically be continued
as a Base Rate Loan, effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loan. If the Borrower
requests a conversion to, or continuation of, Eurodollar Rate Loans but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

 

(c)            The Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Agent in immediately
available funds at the Agent’s Office not later than 1:00 p.m. on the Business
Day specified in the applicable notice. Upon satisfaction or waiver of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Agent shall, as promptly as
practicable, make all funds so received available to the Borrower in like funds
(and, in any event, shall use commercially reasonable efforts to make all such
funds available to the Borrower by no later than 4:00 p.m. on the day of receipt
by the Agent) either by (i) crediting the account of the Borrower on the books
of Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Agent by the Borrower.

 



 - 66 - 

 

 

(d)           The Agent, without the request of the Borrower, may advance any
interest, fee, service charge (including direct wire fees), Credit Party
Expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document and may charge the same to
the Loan Account notwithstanding that an Overadvance may result thereby;
provided, that, notwithstanding the foregoing, Agent shall not, unless an Event
of Default has occurred and is continuing, advance any such amounts or payments
and/or charge the Loan Account with respect to fees and service charges of third
parties (including without limitation, legal fees, field examination fees and
appraisal fees) prior to the third (3rd) day after the presentation of such
invoices to the Borrower or prior to any other applicable grace period with
respect to payment of other charges and amounts as set forth in this Agreement.
The Agent shall advise the Borrower of any such advance or charge promptly after
the making thereof. Such action on the part of the Agent shall not constitute a
waiver of the Agent’s rights and the Borrower’s obligations under Section
2.05(c). Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.02(d) shall bear interest at the interest rate
then and thereafter applicable to Base Rate Loans (unless and until converted by
the Borrower to one (1) or more Eurodollar Rate Loans).

 

(e)           A Eurodollar Rate Loan may be continued or converted on a day
other than the last day of the Interest Period for such Eurodollar Rate Loan,
subject to the Borrower making any payments required under Section 3.05. During
the existence of an Event of Default, upon the request of the Required Lenders,
no Loans may be requested as, converted to or continued as Eurodollar Rate
Loans.

 

(f)            The Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Borrower and the Lenders of any change
in Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(g)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect with respect to
Eurodollar Rate Loans at any one time.

 

(h)           The Agent, the Revolving Lenders, the Swing Line Lender and the
L/C Issuer shall have no obligation to make any Revolving Loan or to provide any
Letter of Credit if an Overadvance would result. The Agent may, in its
discretion, make Permitted Overadvances (i) without the consent of the Lenders,
the Swing Line Lender or the L/C Issuer but (ii) with the consent of the
Borrower (unless an Event of Default has occurred and is continuing, in which
case the consent of the Borrower shall not be required), and, in each case, the
Borrower and each Lender shall be bound thereby. Any Permitted Overadvance may,
at the option of the Agent, constitute a Swing Line Loan. A Permitted
Overadvance is for the account of the Borrower and shall constitute a Base Rate
Loan and an Obligation and shall be repaid by the Borrower in accordance with
the provisions of Section 2.05(c). The making of any such Permitted Overadvance
on any one occasion shall not obligate the Agent or any Lender to make or permit
any Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding.

 







 - 67 - 

 

 

Section 2.03          Letters of Credit.

 

(a)            Subject to the terms and conditions of this Agreement, upon the
request of the Borrower made in accordance herewith, and prior to the Maturity
Date, the L/C Issuer agrees to issue a requested Letter of Credit for the
account of the Loan Parties (including in their capacity as agent for the Macy’s
Parties under the Master Agency Agreement). By submitting a request to the L/C
Issuer for the issuance of a Letter of Credit, the Borrower shall be deemed to
have requested that the L/C Issuer issue the requested Letter of Credit. Each
request for the issuance of a Letter of Credit, or the amendment, renewal, or
extension of any outstanding Letter of Credit, shall be irrevocable and shall be
made in writing pursuant to a Letter of Credit Application by a Responsible
Officer and delivered to the L/C Issuer and the Agent via telefacsimile or other
electronic method of transmission reasonably acceptable to the L/C Issuer not
later than 12:00 p.m. at least two (2) Business Days (or such later date and
time as the Agent and the L/C Issuer may agree in a particular instance in their
sole discretion) prior to the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the L/C Issuer and (i) shall specify (A) the amount of such
Letter of Credit, (B) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (C) the proposed expiration date of such Letter of
Credit, (D) the name and address of the beneficiary of the Letter of Credit, and
(E) such other information (including, the conditions to drawing, and, in the
case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit, and (ii) shall be accompanied by
such Issuer Documents as the Agent or the L/C Issuer may request or require, to
the extent that such requests or requirements are consistent with the Issuer
Documents that the L/C Issuer generally requests for Letters of Credit in
similar circumstances. The Agent’s records of the content of any such request
will be conclusive.

 

(b)           The L/C Issuer shall have no obligation to issue a Letter of
Credit if, after giving effect to the requested issuance, (i) the Total
Revolving Exposure would exceed the Loan Cap, (ii) the Revolving Exposure of any
Revolving Lender would exceed such Revolving Lender’s Revolving Commitment, or
(iii) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit;

 

(c)            In the event there is a Defaulting Lender with Revolving
Commitments as of the date of any request for the issuance of a Letter of
Credit, the L/C Issuer shall not be required to issue or arrange for such Letter
of Credit to the extent (i) the Defaulting Lender’s participation with respect
to such Letter of Credit may not be reallocated pursuant to Section 9.16(b), or
(ii) the L/C Issuer has not otherwise entered into arrangements reasonably
satisfactory to it and the Borrower to eliminate the L/C Issuer’s risk with
respect to the participation in such Letter of Credit of the Defaulting Lender,
which arrangements may include the Borrower Cash Collateralizing such Defaulting
Lender’s participation with respect to such Letter of Credit in accordance with
Section 9.16(b). Additionally, the L/C Issuer shall have no obligation to issue
a Letter of Credit if (A) any order, judgment, or decree of any Governmental
Authority or arbitrator shall, by its terms, purport to enjoin or restrain the
L/C Issuer from issuing such Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of Law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit
or request that the L/C Issuer refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, or (B) the issuance of such
Letter of Credit would violate one or more policies of the L/C Issuer applicable
to letters of credit generally, or (C) if the expiry date of such requested
Letter of Credit would occur after the Letter of Credit Expiration Date, unless
either such Letter of Credit is Cash Collateralized on or prior to the date of
issuance of such Letter of Credit (or such later date as to which the Agent may
agree, if agreed to by the L/C Issuer, in the L/C Issuer’s sole discretion so
long as the Borrower agrees to, and executes any and all documents deemed
necessary by the L/C Issuer to Cash Collateralize such Letter of Credit on or
prior to the Letter of Credit Expiration Date) or all the Revolving Lenders have
approved such expiry date.

 



 - 68 - 

 

 

(d)           Any L/C Issuer (other than Bank of America or any of its
Affiliates) shall notify the Agent in writing no later than the Business Day
immediately following the Business Day on which such L/C Issuer issued any
Letter of Credit; provided, that (i) until the Agent advises any such L/C Issuer
that any conditions precedent set forth in Section 4.02 are not satisfied (to
the extent not waived), or (ii) unless the aggregate amount of the Letters of
Credit issued in any such week exceeds such amount as shall be agreed by the
Agent and such L/C Issuer, such L/C Issuer shall be required to so notify the
Agent in writing only once each week of the Letters of Credit issued by such L/C
Issuer during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as the Agent and such L/C Issuer may agree. The Borrower and the Credit
Parties hereby acknowledge and agree that all Existing Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Existing Letters of Credit were issued by the
applicable L/C Issuer at the request of the Borrower on the Closing Date. Each
Letter of Credit shall be in form and substance reasonably acceptable to the L/C
Issuer, including the requirement that the amounts payable thereunder must be
payable in Dollars; provided, that, if the L/C Issuer, in its discretion, issues
a Letter of Credit denominated in a currency other than Dollars, all
reimbursements by the Borrower of the honoring of any drawing under such Letter
of Credit shall be paid in Dollars based on the Spot Rate. If the L/C Issuer
makes a payment under a Letter of Credit, the L/C Issuer shall notify the
Borrower and the Agent in writing of such payment, and the Borrower shall pay to
the Agent an amount equal to the applicable Letter of Credit Disbursement no
later than one (1) Business Day following receipt of such notice and, in the
absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 4.02 hereof) and, initially, shall bear interest at the rate then
applicable to Revolving Loans that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be a Revolving Loan hereunder, the Borrower’s
obligation to pay the amount of such Letter of Credit Disbursement to the L/C
Issuer shall be automatically converted into an obligation to pay the resulting
Revolving Loan. Promptly following receipt by the Agent of any payment from the
Borrower pursuant to this paragraph, the Agent shall distribute such payment to
the L/C Issuer or, to the extent that the Revolving Lenders have made payments
pursuant to Section 2.03(e) to reimburse the L/C Issuer, then to such Revolving
Lenders and the L/C Issuer as their interests may appear.

 



 - 69 - 

 

 

(e)            Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.03(d), each Revolving Lender agrees to fund
its Applicable Percentage of any Revolving Loan deemed made pursuant to Section
2.03(d) on the same terms and conditions as if the Borrower had requested the
amount thereof as a Revolving Loan and the Agent shall promptly pay to the L/C
Issuer the amounts so received by it from the Revolving Lenders. By the issuance
of a Letter of Credit (or an amendment, renewal, or extension of a Letter of
Credit) and without any further action on the part of the L/C Issuer or the
Revolving Lenders, the L/C Issuer shall be deemed to have granted to each
Revolving Lender, and each Revolving Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by the L/C Issuer, in an amount
equal to its Applicable Percentage of such Letter of Credit, and each such
Revolving Lender agrees to pay to the Agent, for the account of the L/C Issuer,
such Revolving Lender’s Applicable Percentage of any Letter of Credit
Disbursement made by the L/C Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
the L/C Issuer, such Revolving Lender’s Applicable Percentage of each Letter of
Credit Disbursement made by the L/C Issuer and not reimbursed by the Borrower on
the date due as provided in Section 2.03(d), or of any reimbursement payment
that is required to be refunded (or that the Agent or the L/C Issuer elects,
based upon the advice of counsel, to refund) to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to deliver to
the Agent, for the account of the L/C Issuer, an amount equal to its respective
Applicable Percentage of each Letter of Credit Disbursement pursuant to this
Section 2.03(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of a Default or Event of
Default or the failure to satisfy any condition set forth in Section 4.02
hereof. If any such Revolving Lender fails to make available to the Agent the
amount of such Revolving Lender’s Applicable Percentage of a Letter of Credit
Disbursement as provided in this Section 2.03(e), such Revolving Lender shall be
deemed to be a Defaulting Lender and the Agent (for the account of the L/C
Issuer) shall be entitled to recover such amount on demand from such Revolving
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

 

(f)            Borrower agrees to indemnify, defend and hold harmless each
Credit Party (including the L/C Issuer and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the L/C Issuer, a “Letter of
Credit Related Person”) (to the fullest extent permitted by Law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (the “Letter of
Credit Indemnified Costs”), and which arise out of or in connection with, or as
a result of:

 

(i)            any Letter of Credit or any pre-advice of its issuance;

 

(ii)           any transfer, sale, delivery, surrender or endorsement of any
Drawing Document at any time(s) held by any such Letter of Credit Related Person
in connection with any Letter of Credit;

 

(iii)          any action or proceeding arising out of, or in connection with,
any Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

 

(iv)          any independent undertakings issued by the beneficiary of any
Letter of Credit;

 



 - 70 - 

 

 

(v)           any unauthorized instruction or request made to the L/C Issuer in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;

 

(vi)          an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 

(vii)         any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

 

(viii)        the fraud, forgery or illegal action of parties other than the
Letter of Credit Related Person;

 

(ix)           the L/C Issuer’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or

 

(x)            the acts or omissions, whether rightful or wrongful, of any
present or future de jure or de facto governmental or regulatory authority or
cause or event beyond the control of the Letter of Credit Related Person;

 

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, that, such indemnity shall not be available
to any Letter of Credit Related Person claiming indemnification under clauses
(i) through (x) above to the extent that such Letter of Credit Indemnified Costs
may be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted directly from the gross negligence, bad
faith or willful misconduct of the Letter of Credit Related Person claiming
indemnity. The Borrower hereby agrees to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.03(f). If and to the extent that the obligations of the Borrower under
this Section 2.03(f) are unenforceable for any reason, the Borrower agrees to
make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable Law. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

 

(g)           The liability of the L/C Issuer (or any other Letter of Credit
Related Person) under, in connection with or arising out of any Letter of Credit
(or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrower (or its
Affiliates, as applicable) that are caused directly by the L/C Issuer’s gross
negligence, bad faith or willful misconduct in (i) honoring a presentation under
a Letter of Credit that on its face does not at least substantially comply with
the terms and conditions of such Letter of Credit, (ii) failing to honor a
presentation under a Letter of Credit that strictly complies with the terms and
conditions of such Letter of Credit, or (iii) retaining Drawing Documents
presented under a Letter of Credit. The L/C Issuer shall be deemed to have acted
with due diligence and reasonable care if the L/C Issuer’s conduct is in
accordance with Standard Letter of Credit Practice or in accordance with this
Agreement. The Borrower’s (or its Affiliates’, as applicable) aggregate remedies
against the L/C Issuer and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
the Borrower to the L/C Issuer in respect of the honored presentation in
connection with such Letter of Credit under Section 2.03(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. The Borrower shall (or
shall cause its Affiliates, as applicable, to) take action to avoid and mitigate
the amount of any damages claimed against the L/C Issuer or any other Letter of
Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by the Borrower (or its
Affiliates, as applicable) under or in connection with any Letter of Credit
shall be reduced by an amount equal to the sum of (x) the amount (if any) saved
by the Borrower as a result of the breach or alleged wrongful conduct complained
of; and (y) the amount (if any) of the loss that would have been avoided had the
Borrower taken all reasonable steps to mitigate any loss, and in case of a claim
of wrongful dishonor, by specifically and timely authorizing the L/C Issuer to
effect a cure.

 



 - 71 - 

 

 

(h)           The Borrower shall be responsible for preparing or approving the
final text of the Letter of Credit as issued by the L/C Issuer, irrespective of
any assistance the L/C Issuer may provide such as drafting or recommending text
or by the L/C Issuer’s use or refusal to use text submitted by the Borrower. The
Borrower is solely responsible for the suitability of the Letter of Credit for
the Borrower’s (or its Affiliates’, as applicable) purposes. With respect to any
Letter of Credit containing an “automatic amendment” to extend the expiration
date of such Letter of Credit, the L/C Issuer, in its sole and absolute
discretion, may give notice of nonrenewal of such Letter of Credit and, if the
Borrower does not at any time want such Letter of Credit to be renewed, the
Borrower will so notify the Agent and the L/C Issuer at least fifteen (15)
calendar days before the L/C Issuer is required to notify the beneficiary of
such Letter of Credit or any advising bank of such nonrenewal pursuant to the
terms of such Letter of Credit.

 

(i)            The Borrower’s reimbursement and payment obligations under this
Section 2.03 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:

 

(i)            any lack of validity, enforceability or legal effect of any
Letter of Credit or this Agreement or any term or provision therein or herein;

 

(ii)           payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

(iii)          the L/C Issuer or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

 

(iv)          the L/C Issuer or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;

 



 - 72 - 

 

 

(v)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary, any assignee of
proceeds, the L/C Issuer or any other Person;

 

(vi)          any other event, circumstance or conduct whatsoever, whether or
not similar to any of the foregoing that might, but for this Section 2.03(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, the Borrower’s reimbursement and other payment obligations
and liabilities, arising under, or in connection with, any Letter of Credit,
whether against the L/C Issuer, the beneficiary or any other Person; or

 

(vii)         the fact that any Default or Event of Default shall have occurred
and be continuing;

 

provided, that, subject to Section 2.03(g) above, the foregoing shall not
release the L/C Issuer from such liability to the Borrower (or its Affiliates,
as applicable) as may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction against the L/C Issuer following
reimbursement or payment of the obligations and liabilities, including
reimbursement and other payment obligations, of the Borrower to the L/C Issuer
arising under, or in connection with, this Section 2.03 or any Letter of Credit.

 

(j)            Without limiting any other provision of this Agreement, the L/C
Issuer and each other Letter of Credit Related Person (if applicable) shall not
be responsible to any Loan Party for, and the L/C Issuer’s rights and remedies
against the Loan Parties and the obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall not be impaired by:

 

(i)            honor of a presentation under any Letter of Credit that on its
face substantially complies with the terms and conditions of such Letter of
Credit, even if the Letter of Credit requires strict compliance by the
beneficiary;

 

(ii)          honor of a presentation of any Drawing Document that appears on
its face to have been signed, presented or issued (A) by any purported successor
or transferee of any beneficiary or other Person required to sign, present or
issue such Drawing Document or (B) under a new name of the beneficiary;

 

(iii)          acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit;

 

(iv)          the identity or authority of any presenter or signer of any
Drawing Document or the form, accuracy, genuineness or legal effect of any
Drawing Document (other than the L/C Issuer’s determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the Letter of Credit);

 

(v)           acting upon any instruction or request relative to a Letter of
Credit or requested Letter of Credit that the L/C Issuer in good faith believes
to have been given by a Person authorized to give such instruction or request;

 



 - 73 - 

 

 

(vi)          any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to the Borrower;

 

(vii)         any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and the Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

 

(viii)        assertion or waiver of any provision of the ISP or UCP that
primarily benefits an issuer of a letter of credit, including any requirement
that any Drawing Document be presented to it at a particular hour or place;

 

(ix)           payment to any paying or negotiating bank (designated or
permitted by the terms of the applicable Letter of Credit) claiming that it
rightfully honored or is entitled to reimbursement or indemnity under Standard
Letter of Credit Practice applicable to it;

 

(x)            acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where the L/C Issuer has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;

 

(xi)           honor of a presentation after the expiration date of any Letter
of Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the L/C Issuer if subsequently the L/C Issuer or any
court or other finder of fact determines such presentation should have been
honored;

 

(xii)          dishonor of any presentation that does not strictly comply or
that is fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)         honor of a presentation that is subsequently determined by the
L/C Issuer to have been made in violation of international, federal, state or
local restrictions on the transaction of business with certain prohibited
Persons;

 

provided, that, the foregoing shall not release the L/C Issuer or any other
Letter of Credit Related Person from liability with respect to actions referred
to in Sections 2.03(j)(i) through (vii) and (xii) (subject to the limitations on
liability of L/C Issuer in Section 2.03(g)) to the Borrower (or its Affiliates,
as applicable), to the extent determined pursuant to a final non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of the L/C Issuer or such other
Letter of Credit Related Person.

 



 - 74 - 

 

 

(k)               Upon the request of the Agent, (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Obligation that remains outstanding, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, within one (1) Business
Day after such request, Cash Collateralize the then Outstanding Amount of all
L/C Obligations. Sections 2.05 and 8.02(iii)) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this Section
2.03, Section 2.05 and Section 8.02(iii), “Cash Collateralize” means to pledge
and deposit with or deliver to the Agent, for the benefit of the L/C Issuer and
the Revolving Lenders, as collateral for the L/C Obligations, cash or deposit
account balances in an amount equal to one hundred three percent (103%) of the
Outstanding Amount of all L/C Obligations (other than L/C Obligations with
respect to Letters of Credit denominated in a currency other than Dollars, which
L/C Obligations shall be Cash Collateralized in an amount equal to one hundred
five percent (105%) of the Outstanding Amount of such L/C Obligations), pursuant
to documentation in form and substance reasonably satisfactory to the Agent and
the L/C Issuer (which documents are hereby consented to by the Revolving
Lenders). The Borrower hereby grants to the Agent a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America except that Permitted Investments of the
type listed in clauses (a) through (e) of the definition thereof may be made at
the request of the Borrower at the option and in the sole discretion of the
Agent (and at the Borrower’s risk and expense), in which case, interest or
profits, if any, on such investments shall accumulate in such account. If at any
time the Agent reasonably determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Agent or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrower will, forthwith upon demand by the Agent, pay to
the Agent, as additional funds to be deposited as Cash Collateral, an amount
equal to the excess of (x) such aggregate Outstanding Amount over (y) the total
amount of funds, if any, then held as Cash Collateral that the Agent reasonably
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations. To the extent the amount of Cash
Collateral then being held by the Agent exceeds the amount required to be held
as set forth above, the Agent shall promptly return such excess Cash Collateral
to the Borrower.

  

(l)            The Borrower shall pay to the Agent for the account of each
Revolving Lender in accordance with its Applicable Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Margin in respect of Eurodollar Rate Loans (then in effect) times the
daily Stated Amount under each such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (i) due and payable on the first day after
the end of each Fiscal Quarter, commencing with the first such date to occur
after the issuance of such Letter of Credit, and after the Letter of Credit
Expiration Date, on demand, and (ii) computed on a quarterly basis (for the
calendar quarter then ended) in arrears and shall be charged to the Borrower in
accordance with Section 2.02(d).

 

(m)          In addition to the Letter of Credit Fees as set forth in Section
2.03(l) above, the Borrower shall pay to the Agent for the account of the L/C
Issuer as non-refundable fees, commissions, and charges: (i) a fronting fee
which shall be imposed by the L/C Issuer upon the issuance of each Letter of
Credit of 0.125% per annum of the face amount thereof, plus (ii) any and all
other customary commissions, fees and charges then in effect imposed by, and any
and all expenses incurred by, the L/C Issuer, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit.
Such amounts shall be (A) due and payable on the first day after the end of each
calendar quarter, commencing with the first such date to occur after the
issuance of such Letter of Credit, and after the Letter of Credit Expiration
Date, on demand, and (B) computed on a quarterly basis in arrears and shall be
charged to the Borrower in accordance with Section 2.02(d); provided, that, the
fees and other charges referred to in clause (m)(ii) above, shall be due and
payable when presented to the Agent by the L/C Issuer or by any adviser,
confirming institution or entity or other nominated person, relating to Letters
of Credit.

 



 - 75 - 

 

 

(n)           Unless otherwise expressly agreed by the L/C Issuer and the
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP or the UCP
shall apply to each Standby Letter of Credit, as selected, and (ii) the rules of
the UCP shall apply to each Commercial Letter of Credit.

 

(o)           The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

 

(p)           In the event of a direct conflict between the provisions of this
Section 2.03 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.03 shall control and
govern.

 

(q)           Notwithstanding anything in the foregoing to the contrary, for
purposes of this Section 2.03 (other than clause (b) above), all references to
the Revolving Lenders shall exclude Revolving Lenders holding Bridge Commitments
(but solely to the extent of such Bridge Commitments), all references to the
Revolving Commitments shall exclude Bridge Commitments, and the Applicable
Percentage shall be calculated without taking into account the Bridge
Commitments. Without limiting the generality of the foregoing, it is understood
and agreed that (i) no Revolving Lender with Bridge Commitments shall be
required to fund any Revolving Loan deemed made pursuant to Section 2.03(d) in
respect of such Bridge Commitments, (ii) no Revolving Lender with Bridge
Commitments shall be deemed to have purchased a participation in any Letter of
Credit issued by the L/C Issuer or will be required to pay any amounts in
respect of any Letter of Credit Disbursement made by the L/C Issuer under any
Letter of Credit, in each case, in respect of such Bridge Commitments, and (iii)
no Revolving Lender shall be entitled to any fees under this Section 2.03 in
respect of such Bridge Commitments.

 

(r)            The Borrower may request a Letter of Credit on behalf of any
Macy’s Party; provided, that the Borrower acknowledges and agrees that,
notwithstanding anything to the contrary in any Letter of Credit Application or
any Letter of Credit requested pursuant to or issued under this Agreement which
may state or indicate that the “Account Party”, “Applicant”, “Requesting Party”
or any similar designation with respect to such Letter of Credit is a Person
other than the Borrower, the Borrower is and shall at all times remain the
“Applicant” (as defined in Section 5-102(a) of the UCC) with respect to each
Letter of Credit issued by any L/C Issuer under this Agreement.

 



 - 76 - 

 

 

Section 2.04         Swing Line Loans.

 

(a)           The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender may, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.04, make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Swing Line
Lender, may exceed the amount of such Revolving Lender’s Revolving Commitment;
provided, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Exposure shall not exceed the Loan Cap, and (ii) the Revolving
Exposure of any Revolving Lender at such time shall not exceed such Revolving
Lender’s Revolving Commitment; provided, further, that the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest at the rate applicable to Base Rate Loans. Immediately upon the making
of a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Applicable Percentage times the amount of such Swing
Line Loan. The Swing Line Lender shall have all of the benefits and immunities
(A) provided to the Agent in Article IX with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Line Loans
made by it or proposed to be made by it as if the term “Agent” as used in
Article IX included the Swing Line Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.

 

(b)           Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which
may be given by telephone provided that any telephonic notice must be promptly
confirmed by delivery to the Agent of a Swing Line Loan Notice. Each such notice
must be received by the Swing Line Lender and the Agent not later than 12:00
p.m. on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $1,000,000, and (ii) the requested
borrowing date, which shall be a Business Day. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Agent (by telephone or in writing) that the Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Agent at the request of the Required Lenders prior to 2:00 p.m. on the
date of the proposed Swing Line Borrowing (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (and such
condition or conditions have not been waived), then, subject to the terms and
conditions hereof, the Swing Line Lender may, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swing Line Lender in immediately available
funds.

 



 - 77 - 

 

 

(c)           Refinancing of Swing Line Loans.

 

(i)             The Swing Line Lender at any time in its sole and absolute
discretion shall request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender (including the Swing Line Lender) make a Base Rate Loan in an
amount equal to such Revolving Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing by
Swing Line Lender to the Agent no less frequently than once each week (or more
frequently at Swing Line Lender’s discretion) in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Loan Cap and the conditions set forth in Section
4.02. Each Revolving Lender shall make an amount equal to its Applicable
Percentage of the amount of such outstanding Swing Line Loan available to the
Agent in immediately available funds for the account of the Swing Line Lender at
the Agent’s Office not later than 1:00 p.m. on the day specified by the Swing
Line Lender, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Agent shall remit the funds so received to the
Swing Line Lender.

 

(ii)            If for any reason any Swing Line Loan cannot be refinanced by
such a Revolver Borrowing in accordance with Section 2.04(c)(i), the request for
Base Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)           If any Revolving Lender fails to make available to the Agent,
for the account of the Swing Line Lender, any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan included in the relevant Revolver Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 



 - 78 - 

 

 

(iv)          Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
that, each Revolving Lender’s obligation to make Revolving Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(d)          Repayment of Participations.

 

(i)             At any time after any Revolving Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)            If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Revolving Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

(g)           Revolving Lenders with Bridge Commitments. Notwithstanding
anything in the foregoing to the contrary, for purposes of this Section 2.04
(other than the first proviso in the first sentence of clause (a) above), all
references to the Revolving Lenders shall exclude Revolving Lenders holding
Bridge Commitments (but solely to the extent of such Bridge Commitments), all
references to the Revolving Commitments shall exclude Bridge Commitments, and
the Applicable Percentage shall be calculated without taking into account the
Bridge Commitments. Without limiting the generality of the foregoing, it is
understood and agreed that (i) no Revolving Lender with Bridge Commitments shall
be required to fund any Revolving Loan under this Section 2.04 in respect of
such Bridge Commitments, (ii) no Revolving Lender with Bridge Commitments shall
be deemed to have purchased a risk participation in any Swing Line Loan made by
the Swing Line Lender in respect of such Bridge Commitments, and (iii) no
Revolving Lender shall be entitled to any fees or interest under this Section
2.04 in respect of Bridge Commitments.

 



 - 79 - 

 



 

Section 2.05       Prepayments.

 

(a)        The Borrower may, upon irrevocable (except in connection with a
termination of Aggregate Revolving Commitments as set forth in Section 2.06
below) notice from the Borrower to the Agent, at any time or (without limiting
Section 6.13) from time to time voluntarily prepay the Loans (other than Swing
Line Loans, which are covered in clause (b) below) in whole or in part without
premium or penalty; provided, that (i) such notice must be received by the Agent
not later than 12:00 p.m. (A) two (2) Business Days prior to any date of
prepayment of Eurodollar Rate Loans (or such shorter period as Agent may agree
in its reasonable discretion) and (B) on the date of prepayment of Base Rate
Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding; provided, further,
that such notice delivered by the Borrower may state that such notice is
conditioned on the funding or consummation of any transaction or transactions
specified therein (including, without limitation, any sale or disposition of
Collateral or the closing of any other financing transaction). Each such notice
shall specify the date and amount of such prepayment, the Tranche(s) of Loans to
be prepaid, the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans,
the Interest Period(s) of such Loans. The Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the applicable Lenders in accordance with their respective Applicable
Percentages. If the Borrower shall fail to specify the Type(s) of Loans to be
prepaid, then such prepayment shall be applied first to Base Rate Loans, second
to Eurodollar Rate Loans. If the Borrower shall fail to specify the Interest
Period(s) of the Loans to be prepaid, then such prepayment shall apply in direct
order of Interest Payment Dates.

 

(b)        Upon irrevocable (except in connection with a termination of
Aggregate Revolving Commitments as set forth in Section 2.06 below) notice from
the Borrower to the Swing Line Lender (with a copy to the Agent), at any time or
from time to time, Borrower shall voluntarily prepay Swing Line Loans in whole
or in part without premium or penalty; provided, that (i) such notice must be
received by the Swing Line Lender and the Agent not later than 12:00 p.m. on the
date of the prepayment, (ii) any such prepayment shall be in a minimum principal
amount of $100,000 (or, if less, the entire remaining principal balance thereof)
and (iii) such notice delivered by the Borrower may state that such notice is
conditioned on the funding or consummation of any transaction or transactions
specified therein (including, without limitation, any sale or disposition of
Collateral or the closing of any other financing transaction). Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 



 - 80 - 

 

 

(c)         If for any reason (i) the Total Revolving Exposure at any time
exceeds the Loan Cap then in effect or (ii) (A) the Consolidated Cash Balance
exceeds $500,000,000 at any time on or after the earlier of (x) September 30,
2020 and (y) the date on which outstanding Revolving Loans exceed $500,000,000
(after giving effect to any Borrowing of Loans on the Closing Date and the other
transactions contemplated on the Closing Date) and (B) Total Revolving Exposure
is greater than $0, the Borrower shall promptly (and in any event within one (1)
Business Day) prepay Revolving Loans, Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount, in each case, equal to such excess;
provided, that, the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(c) unless after the prepayment in full
of the Revolving Loans and Swing Line Loans the Total Revolving Exposure exceeds
the Loan Cap (and any such Cash Collateralization shall only be required with
respect to such additional amount).

 

(d)        The Borrower shall prepay the Revolving Loans and Cash Collateralize
the L/C Obligations with the proceeds and collections received by the Loan
Parties to the extent so required under the provisions of Section 2.03 and
Section 6.13 hereof.

 

(e)         Prepayments made pursuant to Section 2.05(c) and (d) above, first,
shall be applied to the Swing Line Loans; second, shall be applied ratably to
the outstanding Revolving Loans (including Revolving Loans made in respect of
Bridge Commitments) (first to Base Rate Loans and then to Eurodollar Rate
Loans); third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, fourth, the amount remaining, if any, after the prepayment in
full of all Swing Line Loans and Revolving Loans outstanding at such time and
the Cash Collateralization of the remaining L/C Obligations in full may be
retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Lenders, as applicable.

 

(f)         Prepayments of Revolving Loans made pursuant to this Section 2.05
shall not reduce the Aggregate Revolving Commitments hereunder.

 

Section 2.06       Termination or Reduction of Commitments

 

(a)        The Borrower may, upon irrevocable (except as set forth below) notice
from the Borrower to the Agent, terminate the Aggregate Revolving Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit or from time to time
(without affecting its rights pursuant to Section 2.15) permanently reduce the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit; provided, that (i) any such notice shall be received by the Agent not
later than 12:00 p.m. one (1) Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce (A) the Aggregate Revolving Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Exposure would exceed the Aggregate Revolving Commitments, (B)
the Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if, after giving
effect thereto, and to any concurrent payments hereunder, the Outstanding Amount
of Swing Line Loans hereunder would exceed the Swing Line Sublimit; provided,
further, that such notice delivered by the Borrower may state that such notice
is conditioned on the funding or consummation of any transaction or transactions
specified therein (including, without limitation, any sale or disposition of
Collateral or the closing of any other financing transaction).

 



 - 81 - 

 

 

(b)        If, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Letter of Credit
Sublimit or Swing Line Sublimit shall be automatically reduced by the amount of
such excess.

 

(c)        The Agent will promptly notify the Revolving Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Revolving Commitments under this Section 2.06. Upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Revolving Lender shall be reduced by such Lender’s Applicable Percentage of
such reduction amount. All fees (including, without limitation, Commitment Fees
and Letter of Credit Fees) and interest in respect of the Aggregate Revolving
Commitments accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.
If, as a result of such termination or reduction, (i) the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit, the Borrower shall, contemporaneously with such reduction or
termination, Cash Collateralize such excess amount, and (ii) the Revolving Loans
or the Swing Line Loans hereunder would exceed the Aggregate Revolving
Commitments or the Swing Line Sublimit, as applicable, the Borrower shall
contemporaneously with such reduction or termination, pay the Agent, for the
benefit of the Revolving Lenders, an amount equal to such excess.

 

(d)        On the Bridge Commitment Termination Date, (x) the Bridge Commitments
of each Revolving Lender shall be permanently reduced to $0 and (y) the Borrower
shall repay all Revolving Loans outstanding pursuant to the Bridge Commitments,
which repayment may be made through a Revolver Borrowing in accordance with
Section 2.02. All fees (including, without limitation, Commitment Fees) and
interest in respect of the Aggregate Bridge Commitments accrued until the Bridge
Commitment Termination Date shall be paid on the Bridge Commitment Termination
Date. If, as a result of such reduction, the Revolving Loans hereunder would
exceed the Aggregate Revolving Commitments in effect as of the Bridge Commitment
Termination Date, the Borrower shall contemporaneously with such reduction or
termination, pay the Agent, for the benefit of the Revolving Lenders with Bridge
Commitments, an amount equal to such excess.

 

Section 2.07       Repayment of Loans.

 

(a)         The Borrower shall repay to the Revolving Lenders on the Termination
Date the aggregate principal amount of Revolving Loans outstanding on such date.

 

(b)        To the extent not previously paid, the Borrower shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

 



 - 82 - 

 

 

(c)         On the Termination Date, the Borrower shall Cash Collateralize the
L/C Obligations, and, if required pursuant to Section 10.11 hereof, the Other
Liabilities, in each case outstanding as of such date in accordance with the
terms hereof.

 

Section 2.08       Interest.

 

(a)         Subject to the provisions of Section 2.08(b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Margin; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin.

 

(b)         (i)         If any amount payable under any Loan Document is not
paid when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws for so long as
such Event of Default is continuing.

 

      (ii)       If an Event of Default exists under Section 8.01(f), then all
outstanding Obligations shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Law for so long as such Event of Default is continuing.

 

      (iii)      Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09       Fees. In addition to certain fees described in subsections
(l) and (m) of Section 2.03:

 

(a)         Commitment Fee. The Borrower shall pay to the Agent, for the account
of each Revolving Lender (other than a Defaulting Lender) in accordance with its
Applicable Percentage of the Aggregate Revolving Commitments, a commitment fee
(the “Commitment Fee”) calculated on a per annum basis equal to (i) the
Applicable Commitment Fee Percentage times (ii) the daily averages by which the
Aggregate Revolving Commitments (excluding the Revolving Commitment of any
Defaulting Lender) exceed the Total Revolving Exposure; provided, that, for
purposes of calculating any Commitment Fee hereunder, such Commitment Fee shall
be calculated without giving effect to automatic increases to the Stated Amount
of Letters of Credit which have not yet occurred when determining Total
Revolving Exposure. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each calendar quarter,
commencing with the first such date to occur after the Closing Date (i.e., July
1, 2020), and on the last day of the Availability Period. The Commitment Fee
shall be calculated quarterly in arrears. Outstanding Swing Line Loans will not
be considered in the calculation of the Commitment Fee.

 



 - 83 - 

 

 

(b)         Other Fees. The Borrower shall pay to the Agent fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

Section 2.10       Computation of Interest and Fees. All computations of fees
and interest shall be made on the basis of a 360-day year (or 365 or 366 days,
as the case may be, in the case of Base Rate Loans) and actual days elapsed.
Interest shall accrue on each outstanding Loan beginning, and including the day
on which the such Loan is made and until (but not including) the day on which
such Loan or such portion thereof, for the day on which the Loan or such portion
is paid; provided, that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

Section 2.11       Evidence of Debt.

 

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by the Agent (the “Loan Account”) in the
ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Agent in respect of such matters, the
accounts and records of the Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Agent, the Borrower shall
execute and deliver to such Lender (through the Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Tranche,
Type (if applicable), amount and maturity of its Loans and payments with respect
thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrower will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.

 

(b)         In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

 



 - 84 - 

 

 

Section 2.12       Payments Generally; Agent’s Clawback.

 

(a)         General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Agent, for the account of the respective
Lenders to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. Subject to Section 2.14 hereof, the Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Agent after 2:00 p.m., at
the option of the Agent, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue until
such next succeeding Business Day. If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)         Funding by Lenders; Presumption by the Agent. Unless the Agent shall
have received notice from a Lender prior to (A) the proposed date of any
Borrowing of Eurodollar Rate Loans (or in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) or (B) the date that
such Lender’s participation in a Letter of Credit or Swing Line Loan is required
to be funded, that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or in the
case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Agent, then the applicable Lender (on
demand) and, after giving effect to any reallocation under Section 9.16, the
Borrower (within two (2) Business Days after demand) severally agree to pay to
the Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Agent, then the amount so paid shall
constitute such Lender’s Revolving Loan included in such Revolver Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the Agent.

 

(c)         Payments by the Borrower; Presumptions by the Agent. Unless the
Agent shall have received notice from the Borrower prior to the time at which
any payment is due to the Agent, for the account of the Lenders or the L/C
Issuer hereunder, that the Borrower will not make such payment, the Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.

 



 - 85 - 

 

 

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

 

(d)         Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Agent funds for any Loan to be made by such Lender as provided
in the foregoing provisions of this, and such funds are not made available to
the Borrower by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof (subject to the provisions of the last paragraph of Section
4.02 hereof), the Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e)         Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments hereunder are several and not joint. The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment hereunder on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment hereunder.

 

(f)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

Section 2.13       Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof (or other amount to which it is entitled) as provided herein (including
as in contravention of the priorities of payment set forth in Section 6.13(j) or
Section 8.03 as applicable), then the Credit Party receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Obligations of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 6.13(j) or Section 8.03, as applicable;
provided, that:

 

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 



 - 86 - 

 

 

(ii)       the provisions of this Section 2.13 shall not be construed to apply
to (x) any payment made by the Loan Parties pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower (as to which the provisions
of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.14       Settlement Amongst Revolving Lenders.

 

(a)         The amount of each Revolving Lender’s Applicable Percentage of
outstanding Revolving Loans (including outstanding Swing Line Loans), shall be
computed weekly (or more frequently in the Agent’s discretion) and shall be
adjusted upward or downward based on all Revolving Loans (including Swing Line
Loans and repayments of Revolving Loans (including Swing Line Loans received by
the Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Agent)).

 

(b)         The Agent shall deliver to each of the Revolving Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Loans and Swing Line Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the Agent
shall transfer to each Revolving Lender its Applicable Percentage of repayments,
and (ii) each Revolving Lender shall transfer to the Agent (as provided below)
or the Agent shall transfer to each Revolving Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Revolving Loans made by each Revolving Lender shall be equal to such
Revolving Lender’s Applicable Percentage of all Revolving Loans outstanding as
of such Settlement Date. If the summary statement requires transfers to be made
to the Agent by the Revolving Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Revolving Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent. If and to the extent any Revolving Lender shall not have
so made its transfer to the Agent, such Revolving Lender agrees to pay to the
Agent, forthwith on demand such amount, together with interest thereon, for each
day from such date until the date such amount is paid to the Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative, processing, or similar fees customarily charged by the Agent in
connection with the foregoing.

 



 - 87 - 

 

 

(c)          Notwithstanding anything in the foregoing to the contrary, for
purposes of this Section 2.14, no Revolving Lender with Bridge Commitments shall
be subject to any of the foregoing settlement procedures applicable to Swing
Line Loans in respect of such Revolving Lender’s Bridge Commitments.

 

Section 2.15        Increase in Aggregate Revolving Commitments; Incremental
Term Loan Facilities.

 

(a)          Uncommitted Increase in Aggregate Revolving Commitments.

 

(i)        Request for Increase. Upon notice to the Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Aggregate Revolving Commitments (each request being a “Commitment
Increase”); provided, that, (x) the aggregate principal amount of all Commitment
Increases shall not exceed $750,000,000, (y) any such request for an increase
shall be in a minimum amount of $50,000,000, and (z) the Borrower may make a
maximum of five (5) such requests.

 

(ii)       Lender Elections to Increase. The Borrower may request Commitment
Increases from existing Lenders and/or from other Eligible Assignees; provided,
that (x) any existing Lender approached to provide all or a portion of the
Commitment Increase may elect or decline, in its sole discretion, to provide all
or any portion of such Commitment Increase offered to it and (y) any potential
Lender that is not an existing Lender or an Affiliate of an existing Lender and
agrees to make available a Commitment Increase shall be required to be an
Eligible Assignee and shall require approval by the Agent (such approval not to
be unreasonably withheld, conditioned or delayed) solely to the extent such
approval would be required under Section 10.06.

 

(iii)      Closing Date and Allocations. If the Aggregate Revolving Commitments
are increased in accordance with this Section 2.15, the Agent, in consultation
with the Borrower, shall determine the effective date of such Commitment
Increase (the “Increase Closing Date”) and the final allocation of such
increase. The Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Closing Date. On the Increase
Closing Date (x) the Aggregate Revolving Commitments under, and for all purposes
of, this Agreement shall be increased by the aggregate amount of such Commitment
Increases, and (y) Schedule 2.01 shall be deemed modified, without further
action, to reflect the revised Revolving Commitments and Applicable Percentages
of the Revolving Lenders.

 

(iv)      Conditions to Effectiveness of Commitment Increase. As a condition
precedent to such Commitment Increase, (i) the Borrower shall deliver to the
Agent a certificate of each Loan Party dated as of the Increase Closing Date
signed by a Responsible Officer of such Loan Party (A) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
Commitment Increase, and (B) in the case of the Borrower, certifying that,
immediately before and immediately after giving effect to such Commitment
Increase, (1) the representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the Increase Closing
Date, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (ii) in the case of
any representation and warranty qualified by materiality or “Material Adverse
Effect”, such representation and warranty shall be true and correct in all
respects, and (iii) the representations and warranties contained in subsection
(a) of Section 5.05 shall be deemed to refer to the most recent statements
furnished to the Agent pursuant to Section 6.01, (2) no Default or Event of
Default has occurred and is continuing or would result therefrom, and (3) the
other conditions to the effectiveness of such Commitment Increase are satisfied,
(ii) the Borrower, the Agent, and each Additional Commitment Lender (if not an
existing Revolving Lender) shall have executed and delivered a joinder to the
Loan Documents in such form as the Agent shall reasonably require; (iii) the
Borrower shall have paid such fees and other compensation to the Additional
Commitment Lenders as the Borrower and such Additional Commitment Lenders shall
agree; (iv) the Borrower shall have paid such arrangement fees to the Agent
and/or the arrangers of such Commitment Increase as the Borrower and the Agent
and/or such arrangers may agree; and (v) if reasonably requested by the Agent,
the Borrower shall deliver to the Agent and the Additional Commitment Lenders
customary opinions from counsel to the Borrower and dated the Increase Closing
Date.

 



 - 88 - 

 

 

(v)       Adjustment of Revolving Loans. If there are any outstanding Revolving
Loans or Letters of Credit on any Increase Closing Date, then each of the
Revolving Lenders having a Revolving Commitment prior to such Increase Closing
Date (such Revolving Lenders, the “Pre-Increase Lenders”) shall assign or
transfer to any Revolving Lender which is providing a new or additional
Commitment on the Increase Closing Date (such Revolving Lenders, the “Additional
Commitment Lenders”), and such Additional Commitment Lenders shall purchase from
each such Pre-Increase Lender, at the principal amount thereof, such interests
in the Revolving Loans and participation interests in L/C Obligations and Swing
Line Loans (but not, for the avoidance of doubt, the related Revolving
Commitments) outstanding on such Increase Closing Date as shall be necessary in
order that, after giving effect to all such assignments or transfers and
purchases, such Revolving Loans and participation interests in L/C Obligations
and Swing Line Loans will be held by Pre-Increase Lenders and Additional
Commitment Lenders ratably in accordance with their Revolving Commitments after
giving effect to such Commitment Increase (and after giving effect to any
Revolving Loans made on the relevant Increase Closing Date). Such assignments or
transfers and purchases shall be made pursuant to such procedures as may be
designated by the Agent and shall not be required to be effectuated in
accordance with Section 10.06. In addition, the Letter of Credit Sublimit may be
increased by an amount not to exceed the amount of any increase in Commitments
with the consent of the L/C Issuers and the holders of such Commitment Increase.

 

(b)           Incremental Term Loans.

 

(i)         Request for Incremental Term Loans. Upon notice to the Agent (which
shall promptly notify the Lenders), the Borrower may, from time to time, request
to add one (1) tranche of first-in, last-out term loans under the Loan Documents
(the “Incremental Term Loans”, and any tranche of Incremental Term Loans, an
“Incremental Term Loan Facility”).

 

(ii)       Lender Elections to Provide Incremental Term Loans. The Borrower may
request Incremental Term Loans from existing Lenders and/or from other Eligible
Assignees; provided, that (x) any existing Lender approached to provide all or a
portion of any Incremental Term Loan Facility may elect or decline, in its sole
discretion, to provide all or any portion of such Incremental Term Loans offered
to it and (y) any potential Lender that is not an existing Lender or an
Affiliate of an existing Lender and agrees to provide Incremental Term Loans
shall be required to be an Eligible Assignee and shall require approval by the
Agent (such approval not to be unreasonably withheld, conditioned or delayed)
solely to the extent such approval would be required under Section 10.06 (the
Lenders agreeing to provide any Incremental Term Loans pursuant hereto, the
“Incremental Term Lenders”).

 



 - 89 - 

 

 

(iii)      Ranking. Any Incremental Term Loans shall (A) rank junior in right of
payment to the Obligations in respect of the Aggregate Revolving Commitments,
including (without limitation) as set forth in Section 8.03 and in the FILO
Intercreditor Provisions and (B) at the Borrower’s option, (x) be secured by
Liens on the Collateral on a pari passu basis with the Liens securing the
Obligations in respect of the Revolving Commitments, subject to the terms of
Section 8.03 and the FILO Intercreditor Provisions, or (y) be secured by Liens
on the Collateral on a junior basis with the Liens securing the Obligations in
respect of the Revolving Commitments, subject to the FILO Intercreditor
Provisions.

 

(iv)      Conditions. The initial availability of any Incremental Term Loan
Facility shall be subject solely to the following conditions:

 

     (A)          no Default or Event of Default shall have occurred and be
continuing on the date such Incremental Term Loans are incurred or would exist
immediately after giving effect thereto,

 

     (B)          the representations and warranties of each Loan Party
contained in Article V or in any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) in the
case of any representation and warranty qualified by materiality or “Material
Adverse Effect”, such representation and warranty shall be true and correct in
all respects, and (iii) the representations and warranties contained in
subsection (a) of Section 5.05 shall be deemed to refer to the most recent
statements furnished to the Agent pursuant to Section 6.01,

 

     (C)          such other conditions (if any) as may be required by the
Lenders providing such Incremental Term Loan Facility, unless such other
conditions are waived by such Lenders, and

 

     (D)          the principal amount of any Incremental Term Loan Facility
shall not exceed the Maximum FILO Borrowing Base.

 



 - 90 - 

 

 

(v)                 Documentation. Each Incremental Term Loan Facility will
become effective pursuant to an amendment (each, an “Incremental Term Loan
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Loan Parties, the Agent and the applicable Incremental Term
Lenders, and for the avoidance of doubt, no Incremental Term Loan Amendment need
be executed by any Lender other than the applicable Incremental Term Lenders;
provided, that the Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Facility. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Amendment, this Agreement and the other Loan Documents, as applicable, will be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Facility (including any
necessary amendments to Section 6.13(j) and Section 8.03 solely with respect to
the order of priority of payment in relation to Cash Management Services to the
extent reasonably acceptable to the Agent) evidenced thereby. Any Incremental
Term Loan Facility shall be on the terms set forth in the Loan Documents, as
amended by the applicable Incremental Term Loan Amendment, subject to the terms
and conditions set forth in this Section 2.15(b) and in the FILO Intercreditor
Provisions. Any Incremental Term Loan Amendment shall provide (A) that the
Incremental Term Loans provided thereunder (x) may not mature or require any
scheduled cash payment or mandatory prepayment of principal prior to the
Maturity Date (except for customary amortization and mandatory prepayments
acceptable to the Agent in its reasonable discretion) and (y) shall be subject
to the relative priorities and intercreditor provisions as described in Section
2.15(b)(iii), (B) for the maintenance of a “FILO Reserve” under the Borrowing
Base (to be defined as an amount equal to the excess (if any) of (1) the
aggregate outstanding principal amount of the Incremental Term Loans at such
time over (2) the “FILO Borrowing Base” (to be defined in agreement with, and
subject to customary terms and conditions reasonably acceptable to, the
Incremental Term Lenders, the Agent and the Borrower)), (C) that the Incremental
Term Loans provided thereunder shall not have any obligors other than the Loan
Parties and shall not be secured by any assets other than the Collateral, (D)
that the Incremental Term Loans provided thereunder may not be repaid or prepaid
other than (x) to the extent set forth in clause (A) above, (y) in connection
with a termination of all of the Aggregate Revolving Commitments together with
the payment in full (or cash collateralization, as applicable) of all Revolving
Loans, Swing Line Loans and L/C Obligations or (z) at any time when the Payment
Conditions required to make a Restricted Payment set forth in Sections
4.06(e)(i) or (ii) of Annex A of the Master Agency Agreement are satisfied, (E)
receipt by the Agent of such other approvals, opinions or documents as the Agent
may reasonably request and (F) each of the other terms and conditions applicable
to the Incremental Term Loans shall be reasonably acceptable to the Agent.

  

(c)         Conflicting Provisions. This Section 2.15 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

 

Section 2.16       Extensions of Revolving Commitments.

 

(a)         The Borrower may at any time and from time to time request (which
such request shall be offered equally to all Lenders with Revolving Commitments
expiring on the same Maturity Date) that all or a portion of the Revolving
Commitments existing at the time of such request (each, an “Existing Revolving
Commitment” and any Revolving Loans thereunder, “Existing Revolving Loans”; each
Existing Revolving Commitment and related Existing Revolving Loans together
being referred to as an “Existing Revolving Tranche”) be modified to extend the
Maturity Date of the Existing Revolving Commitments and related Existing
Revolving Loans thereunder (any such Existing Revolving Commitments which have
been so extended, “Extended Revolving Commitments” and any related Existing
Revolving Loans, “Extended Revolving Loans”; each Extended Revolving Commitment
and related Extended Revolving Loans together being referred to as an “Extended
Revolving Tranche”) and to provide for other terms consistent with this Section
2.16. Prior to entering into any Extension Amendment, the Borrower shall provide
a notice to the Agent (who shall provide a copy of such notice to each of the
Revolving Lenders with the applicable Existing Revolving Commitments) (an
“Extension Request”) setting forth the proposed terms of the Extended Revolving
Tranche to be established thereunder, which terms shall be identical in all
material respects to those applicable to the Existing Revolving Tranche from
which they are to be extended (the “Specified Existing Revolving Tranche”)
except that (w) the Maturity Date of such Extended Revolving Tranche may be
extended beyond the Maturity Date of the Specified Existing Revolving Tranche,
(x)(A) the interest rates, interest margins, rate floors, upfront fees and
prepayment premiums with respect to the Extended Revolving Tranche may be
different from those for the Specified Existing Revolving Tranche and/or (B)
additional fees and/or premiums may be payable to the Lenders providing such
Extended Revolving Commitments in addition to or in lieu of any of the items
contemplated by the preceding clause (A) and (y) the undrawn commitment fee rate
with respect to the Extended Revolving Commitments may be different from those
for the Specified Existing Revolving Tranche. No Revolving Lender shall have any
obligation to agree to have any of its Revolving Loans or Revolving Commitments
extended pursuant to any Extension Request.

 



 - 91 - 

 

 

(b)         The Borrower shall provide the applicable Extension Request to the
Agent at least five (5) Business Days (or such shorter period as the Agent may
determine in its reasonable discretion) prior to the date on which the
applicable Revolving Lenders are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the Agent, in
each case acting reasonably, to accomplish the purpose of this Section 2.16. Any
Revolving Lender (an “Extending Lender”) wishing to have all or a portion of its
Existing Revolving Tranche that is subject to such Extension Request converted
to the Extended Revolving Tranche shall notify the Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Existing Revolving Tranche which it has elected to convert into
the Extended Revolving Tranche (subject to any minimum denomination requirements
imposed by the Agent). In the event that the aggregate amount of Existing
Revolving Tranche subject to Extension Elections exceeds the amount requested
for the Extended Revolving Tranche pursuant to the Extension Request, the
portion of the Existing Revolving Tranche of each Lender subject to such
Extension Election shall be converted to or exchanged to the Extended Revolving
Tranche on a pro rata basis (subject to such rounding requirements as may be
established by the Agent) based on the amount thereof included in each such
Extension Election or as may be otherwise agreed to in the applicable Extension
Amendment.

 

(c)         Any Extended Revolving Tranche shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement and, as applicable, the
other Loan Documents (which shall not require the consent of any Lender other
than the Extending Lenders thereunder) executed by the Loan Parties, the Agent
and the Extending Lenders. No Extension Amendment shall provide for any Extended
Revolving Tranche in an aggregate principal amount that is less than
$500,000,000 (it being understood that the actual loans funded by the applicable
Revolving Lenders may be lower than such minimum amount). In connection with any
Extension Amendment, the Borrower shall, if reasonably requested by the Agent,
deliver an opinion of counsel reasonably acceptable to the Agent as to the
enforceability of such Extension Amendment and other customary matters.

 

(d)        In the event that the Agent determines in its sole discretion that
the allocation of the Extended Revolving Tranche pursuant to any Extension
Amendment, in each case to a given Revolving Lender was incorrectly determined
as a result of manifest administrative error in the receipt and processing of an
Extension Election timely submitted by such Revolving Lender in accordance with
the procedures set forth in the applicable Extension Amendment, then the Agent,
the Borrower and each affected Revolving Lender may (and hereby are authorized
to), in their sole discretion and without the consent of any other Revolving
Lender, enter into an amendment to this Agreement and the other Loan Documents
(each, a “Corrective Extension Amendment”) within fifteen (15) days following
the effective date of such Extension Amendment, as the case may be, which
Corrective Extension Amendment shall (i) provide for the conversion of the
Existing Revolving Tranche or Extended Revolving Tranche, as the case may be, in
such amounts as is required to cause each Revolving Lender to hold the Existing
Revolving Tranche and Extended Revolving Tranche, as applicable, in the amount
such Revolving Lenders would have held had such administrative error not
occurred.

 



 - 92 - 

 

 

(e)         No extension pursuant to any Extension Amendment in accordance with
this Section 2.16 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

 

(f)         Notwithstanding anything to the contrary herein, any payment of
principal, interest or fees in respect of an Existing Revolving Tranche on the
Maturity Date for such Existing Revolving Tranche may be applied solely to the
Revolving Loans and Revolving Commitments terminating on such date.

 

(g)        This Section 2.16 shall supersede any provisions in Sections 2.12,
2.13 or 10.01 to the contrary. For the avoidance of doubt, any of the provisions
of this Section 2.16 may be amended with the consent of the Required Lenders;
provided, that no such amendment shall require any Revolving Lender to provide
any Extended Revolving Tranche without such Revolving Lender’s consent.

 

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01       Taxes.

 

(a)         Payments Free of Taxes; Obligation to Withhold.

 

     (i)        Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding, except as required by applicable
Laws. If any applicable Laws (as determined in the good faith discretion of the
Agent or the applicable Loan Party) require the deduction or withholding of any
Tax from any such payment by the Agent or a Loan Party, then the Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to Section
3.01(e).

 

     (ii)       If any Loan Party or the Agent shall be required by applicable
Law to deduct any Indemnified Taxes (including any Other Taxes) from a payment
described in clause (i) above, then (x) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the Agent, Lender
or L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (y) the Loan Party or the Agent,
as applicable, shall make such deductions and (z) the Loan Party or the Agent,
as applicable, shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws.

 



 - 93 - 

 

 

(b)         Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)         Tax Indemnification.

 

(i)        The Loan Parties shall indemnify the Agent, each Lender and the L/C
Issuer, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) paid or payable by, or required to be withheld or deducted from a payment
to, the Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of the Agent, a Lender or the L/C Issuer,
shall be conclusive, binding and final for all purposes absent manifest error.

 

(ii)       Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, the Agent for (i) any Indemnified Taxes attributable to such
Lender or L/C Issuer (but only to the extent that the Loan Parties have not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.06(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent or a Loan Party shall be conclusive, binding and
final for all purposes absent manifest error. Each Lender and the L/C Issuer
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender or the L/C Issuer, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Agent under this clause
(ii).

 

(d)         Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 



 - 94 - 

 

 

 



(e)           Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the Laws of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable Laws
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
paragraphs (e)(ii)(A), (e)(ii)(B)(1) through (4) and (e)(ii)(C) of this Section)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)         Without limiting the generality of the foregoing,

 

(A)             any Lender that is resident for tax purposes in the United
States shall deliver to the Borrower and the Agent (in such number of copies as
shall be reasonably requested by the recipient) on or about the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be reasonably requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)           executed copies of IRS Form W-8ECI,

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,

 



 - 95 - 

 

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M-4 on behalf of each such direct and indirect partner; and/or

 

(5)           any other form prescribed by applicable Laws as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrower to determine the withholding or deduction
required to be made; and

 

(C)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by applicable Laws and at such time or times reasonably requested by
the Borrower or the Agent such documentation prescribed by applicable Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (B), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)         Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

 

(f)            Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section
3.01 (including by the payment of additional amounts pursuant to this Section
3.01), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 



 - 96 - 

 

 

(g)           Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender or the L/C Issuer, the termination of the
Aggregate Revolving Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 



Section 3.02        Illegality. If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Agent, any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrower shall, upon demand from
such Lender (with a copy to the Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted but shall not be required to pay any compensation
pursuant to Section 3.05.

 

Section 3.03         Inability to Determine Rates.

 

(a)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if prior to the commencement of any Interest Period for a
Eurodollar Borrowing the Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the Agent
(with a copy to the Borrower) that the Required Lenders have determined that:

 

(i)          adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate, for any requested Interest Period, including, without
limitation, because the Eurodollar Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary;

 



 - 97 - 

 

 

(ii)          the supervisor for the administrator of the Eurodollar Rate or a
Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which the Eurodollar Rate or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided, that, at the time of such statement, there is
no successor administrator that is satisfactory to the Agent, that will continue
to provide the Eurodollar Rate after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(iii)        similar loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, after such determination by the Agent or receipt by the Agent of such
notice, as applicable, the Agent and the Borrower may amend this Agreement
solely for the purpose of replacing the Eurodollar Rate in accordance with this
Section 3.03 with (x) one (1) or more SOFR-Based Rates or (y) any other
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Agent from time to time in its reasonable discretion in
consultation with the Borrower and may be periodically updated (the “Adjustment”
and, any such proposed rate, a “LIBOR Successor Rate”), and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth (5th) Business
Day after the Agent shall have posted such proposed amendment to all Lenders and
the Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Agent written notice that such Required Lenders (A) in the
case of an amendment to replace the Eurodollar Rate with a rate described in
clause (x), object to the Adjustment; or (B) in the case of an amendment to
replace the Eurodollar Rate with a rate described in clause (y), object to such
amendment; provided, that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided, that to the extent such market
practice is not administratively feasible for the Agent, such LIBOR Successor
Rate shall be applied in a manner otherwise reasonably determined by the Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) and the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate upon delivery of notice to the Borrower. Upon receipt
of such notice, the Borrower may revoke any pending request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 



 - 98 - 

 

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the Agent will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided, that, with respect to any such amendment
effected, the Agent shall (a) post each such amendment implementing such LIBOR
Successor Rate Conforming Changes to the Lenders and (b) provide each such
amendment implementing such LIBOR Successor Rate Conforming Changes to the
Borrower, in each case, reasonably promptly after such amendment becomes
effective.

 

(b)           If after the Closing Date, the adoption of any applicable Law, or
any change in any applicable law (whether adopted before or after the Closing
Date), or any change in interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or its
applicable Lending Office with any directive (whether or not having the force of
law) of any such authority, central bank or comparable agency, shall make it
unlawful or impossible for any Lender or its applicable Lending Office to make,
maintain or fund its portion of Eurodollar Rate Loans, such Lender shall so
notify the Agent, and the Agent shall forthwith give notice thereof to the other
Lenders and the Borrower. Before giving any notice to the Agent pursuant to this
Section 3.03(b), such Lender shall designate a different lending office if such
designation will avoid the need for giving such notice and will not, in the sole
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender. Upon receipt of such notice, notwithstanding anything contained in
Article II or this Article III, the Borrower shall repay in full the then
outstanding principal amount of such Lender’s portion of each affected
Eurodollar Rate Loan, together with accrued interest thereon, on either (i) the
last day of the then current Interest Period applicable to such affected
Eurodollar Rate Loans if such Lender may lawfully continue to maintain and fund
its portion of such Eurodollar Rate Loan to such day or (ii) immediately if such
Lender may not lawfully continue to fund and maintain its portion of such
affected Eurodollar Rate Loans to such day. Concurrently with repaying such
portion of each affected Eurodollar Rate Loan denominated in Dollars, the
Borrower may borrow a Base Rate Loan from such Lender, whether or not it would
have been entitled to effect such borrowing and such Lender shall make such
Loan, if so requested, in an amount such that the outstanding principal amount
of the affected Loan made by such Lender shall equal the outstanding principal
amount of such Loan immediately prior to such repayment. The obligation of such
Lender to make Eurodollar Rate Loans is suspended only until such time as it is
once more possible and legal for such Lender to fund and maintain Eurodollar
Rate Loans.

 



 - 99 - 

 

 

Section 3.04         Increased Costs.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

(ii)          subject any Lender or the L/C Issuer to any Taxes of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or

 

(iii)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered as set forth in a
certificate provided by such Lender or the L/C Issuer, as applicable, pursuant
to clause (c) below; provided, that the Borrower shall not be liable for such
compensation if (x) the relevant Change in Law occurs on a date prior to the
date such Lender becomes a party hereto or (y) such Lender invokes Section 3.02.

 

(b)           Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Revolving Commitments of such Lender or the Loans made by,
or participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered as set forth in a certificate provided by such Lender or the L/C
Issuer, as applicable, pursuant to clause (c) below.

 



 - 100 - 

 

 

(c)           Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, and the
method for calculating such amount or amounts as specified in subsection (a) or
(b) of this Section 3.04 and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the L/C Issuer, as
the case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation; provided, that, the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six (6) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

Section 3.05        Compensation for Losses. Upon demand of any Lender (which
demand shall be accompanied by a statement setting forth the basis for the
amount being claimed, and with a copy to the Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13 (other than with respect to any Defaulting
Lender);

 

including any net loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained but excluding any loss of
anticipated profits and/or interest rate margin (including the Applicable
Margin). The Borrower shall also pay any customary and reasonable administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded. A certificate of any Lender setting forth any amount or amount that such
Lender is entitled to receive pursuant to this Section 3.05 and setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section and setting forth in reasonable detail the manner in which such amount
or amounts was determined shall be delivered to the Borrower.

 



 - 101 - 

 

 

Section 3.06         Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with paragraph (a) of this
Section, or if any Lender gives a notice pursuant to Section 3.02, the Borrower
may replace such Lender in accordance with Section 10.13.

 

Section 3.07        Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Revolving Commitments and
repayment of all other Obligations hereunder.

 

Article IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01        Conditions of Initial Credit Extensions. Except as set forth
in Section 6.19, the obligation of the L/C Issuer and each Lender to make Credit
Extensions on the Closing Date is subject to satisfaction (or waiver in
accordance with Section 10.01) of the following conditions precedent:

 

(a)           the Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf’
or “tif’ via e-mail) (and, to the extent originals are reasonably requested,
followed within a reasonable amount of time by the originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the Agent:

 



 - 102 - 

 

 

(i)          executed counterparts of this Agreement;

 

(ii)         a Note executed by the Borrower in favor of each Lender requesting
a Note;

 

(iii)          executed certificates of Responsible Officers of each Loan Party
evidencing (A) the authority of each Loan Party to enter into this Agreement and
the other Loan Documents to which such Loan Party is a party or is to become a
party and (B) the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to become a party;

 

(iv)        copies of each Loan Party’s Organization Documents and such other
documents and certifications, as the Agent may reasonably request, to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction would not reasonably be expected to
have a Material Adverse Effect;

 

(v)         opinions of (x) Kirkland & Ellis LLP, counsel to the Loan Parties,
addressed to the Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents and certain other matters as the Agent may
reasonably request and (y) Jones Day, counsel to the Loan Parties, addressed to
the Agent and each Lender, as to certain matters concerning the Loan Parties and
certain bankruptcy matters as the Agent may reasonably request;

 

(vi)        a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or would be reasonably expected
to have a Material Adverse Effect, and (C) to the Solvency of the Loan Parties,
on a Consolidated basis, as of the Closing Date immediately after giving effect
to the transactions contemplated hereby to occur on the Closing Date, and (D)
either that (1) no consents, licenses or approvals are required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, or (2)
that all such consents, licenses and approvals have been obtained and are in
full force and effect;

 

(vii)       subject to Section 6.19, evidence that all insurance required to be
maintained pursuant to the Loan Documents and all endorsements in favor of the
Agent required under the Loan Documents have been obtained and are in effect;

 

(viii)      a payoff letter from the issuing lenders under the Existing L/C
Facility reasonably satisfactory to the Agent evidencing that the Existing L/C
Facility has been, or concurrently with the Closing Date is being, terminated,
all obligations thereunder are being paid in full (other than contingent
obligations that are not yet due and payable) and all Liens securing obligations
under the Existing L/C Facility have been, or concurrently with the Closing Date
are being, released;

 



 - 103 - 

 

 



(ix)        executed copies of each Servicing Agreement together with
confirmation that any conditions to effectiveness thereunder have been satisfied
or waived and that each such Servicing Agreement is in full force and effect or
shall be in full force and effect concurrently with this Agreement;

 

(x)         the Security Documents (other than the Processing Agreement
Amendments), each duly executed by the applicable Loan Parties;

(xi)                 the Facility Guaranty, duly executed by the Parent;

  

(xii)       (A) desktop appraisals (based on net liquidation value) by a third
party appraiser reasonably acceptable to the Agent of all Inventory of the Loan
Parties, the results of which are reasonably satisfactory to the Agent and (B) a
written report regarding the results of a commercial finance examination of the
Loan Parties, which shall be reasonably satisfactory to the Agent;

 

(xiii)      results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements, releases,
satisfactions, discharges or subordination agreements, as applicable, reasonably
satisfactory to the Agent are being tendered concurrently with the Closing Date
or with respect to which other arrangements reasonably satisfactory to the Agent
have been made;

 

(xiv)        Uniform Commercial Code financing statements, required by law to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents (to the extent such Liens can be
created or perfected by the filing of such financing statements) and the Agent
shall have been authorized to file, register or record such financing statements
on the Closing Date; and

 

(xv)       the Pro Forma Financial Information;

 

(b)           the Agent shall have received (i) evidence that the maximum
commitments under the Existing Credit Agreement have been reduced to no more
than $76,000,000 and (ii) an executed amendment to the Existing Credit Agreement
permitting the Borrower’s incurrence of the Obligations and the other
transactions contemplated by this Agreement;

 

(c)           the Agent shall have received a Borrowing Base Certificate dated
the Closing Date, executed by a Responsible Officer of the Borrower;

 

(d)           there shall not be pending any litigation or other proceeding
pending before any Governmental Authority that challenges the legality of, or
otherwise seeks to enjoin, the transactions contemplated hereby;

 

(e)           the consummation of the transactions contemplated hereby shall not
violate any applicable Law in any material respect or any Organization Document
in all respects;

 



 - 104 - 

 

 

(f)            the Lenders shall have received evidence reasonably satisfactory
to the Lenders regarding valuation of the assets to be owned by Macy’s Retail
Holdings, LLC following the Transactions (as defined in the Master Agency
Agreement);

 

(g)           after giving effect to (i) the first funding under the Loans, (ii)
any charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability shall be not
less than $1,000,000,000;

 

(h)           all fees required to be paid to the Agent or any Arranger on or
before the Closing Date, including pursuant to this Agreement and the Fee
Letter, shall have been paid in full, and all fees required to be paid to the
Lenders on or before the Closing Date shall have been paid in full or, in each
case, will be paid substantially concurrently with the initial funding of the
Loans hereunder;

 

(i)            the Borrower shall have paid all reasonable and documented fees,
charges and out-of-pocket disbursements of one external counsel to the Agent to
the extent invoiced at least two (2) Business Days (unless otherwise agreed)
prior to the Closing Date, plus such additional amounts of such reasonable and
documented fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the Closing Date (provided, that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the Agent) or, in
each case, will be paid substantially concurrently with the initial funding of
the Loans hereunder;

 

(j)            the Agent and the Lenders shall have received, at least three (3)
Business Days prior to the Closing Date: (i) all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations and requested by the
Agent or the Lenders in writing at least seven (7) Business Days prior to the
Closing Date, including without limitation the USA PATRIOT Act in each case, the
results of which are reasonably satisfactory to the Agent and (ii) to the extent
the Borrower qualifies as a “legal entity customer”, the Borrower shall deliver
to each Lender that so requests (which request is made through the Agent), a
certification regarding beneficial ownership required by the Beneficial
Ownership Certification in relation to the Borrower; provided that the Agent has
provided the Borrower a list of each such Lender and its electronic delivery
requirements at least seven (7) Business Days prior to the Closing Date; and

 

(k)           immediately prior to or substantially concurrently with the
initial Credit Extensions hereunder, the Closing Date Purchase shall have been
consummated in all material respects in accordance with the terms of the
Purchase Agreement.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 



 - 105 - 

 

 

Section 4.02        Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Eurodollar Rate
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) and each L/C Issuer to issue each Letter
of Credit is subject to satisfaction (or waiver in accordance with Section
10.01) of the following conditions precedent:

 

(a)           the representations and warranties (x) of each Loan Party
contained in Article V, in any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
and (y) of each “Macy’s Party” (as such term is defined in the Master Agency
Agreement) contained in the Master Agency Agreement, shall be true and correct
in all material respects on and as of the date of such Credit Extension, except
(i) (other than with respect Section 5.05(c) hereof or Section 2.05(c) of Annex
A of the Master Agency Agreement) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) in the
case of any representation and warranty qualified by materiality or “Material
Adverse Effect”, such representation and warranty shall be true and correct in
all respects, and (iii) for purposes of this Section 4.02, the representations
and warranties set forth in subsection (a) of Section 5.05 shall be made only on
the Closing Date and not remade.

 

(b)           no Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof;

 

(c)           the Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension, in accordance with
the requirements hereof;

 

(d)           solely with respect to a request for a Revolving Loan or any L/C
Credit Extension, no Overadvance shall result from such Credit Extension.

 

Each Request for Credit Extension (other than a Eurodollar Rate Loan Notice
requesting a conversion of Loans into another Type and/or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty by the Borrower that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties, but until the Required Lenders
otherwise direct the Agent to cease making Loans and the L/C Issuer to cease
issuing Letters of Credit, the Lenders will fund their Applicable Percentage of
all Loans and participate in all Swing Line Loans and Letters of Credit whenever
made or issued, which are requested by the Borrower; provided, that the making
of any such Revolving Loans or the issuance of any Letters of Credit shall not
be deemed a modification or waiver by any Credit Party of the provisions of this
Article IV on any future occasion or a waiver of any rights or the Credit
Parties as a result of any such failure to comply.

 

Article V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

 



 - 106 - 

 

 

Section 5.01        Existence, Qualification and Power. Each Loan Party thereof
(a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation, (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

 

Section 5.02        Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, (a) has been duly authorized by all necessary corporate or other
organizational action, and (b) does not and will not (i) contravene the terms of
any of such Person’s Organization Documents; (ii) conflict with or result in any
breach, termination, or contravention of, or constitute a default under (x) any
Material Indebtedness to which such Person is a party or (y) any order,
injunction, writ or decree of any Governmental Authority binding on a Loan
Party; (iii) result in or require the creation of any Lien upon any asset of any
Loan Party (other than Permitted Encumbrances); or (iv) violate any Law, in the
case of clause (b), except that would not reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.03        Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof (subject to Permitted
Encumbrances) to the extent specified in the Security Agreement), (b) filings
required with the SEC, (c) such as have been obtained or made and are in full
force and effect on the Closing Date and (d) any approval, consent, exemption,
authorization, action or notice or filing, the failure to obtain or make which
would not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.04        Binding Effect. This Agreement and each other Loan Document
has been duly executed and delivered by each Loan Party that is party hereto and
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 



 - 107 - 

 

 

Section 5.05         Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and fairly present, in all material respects,
the financial condition of Pubco and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

 

(b)           [Reserved].

 

(c)           Since the Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had, or would reasonably be
expected to have, a Material Adverse Effect.

 

(d)               The Consolidated forecasted balance sheet and statements of
income and cash flows of the Parent and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of assumptions believed
by the Parent to be reasonable in light of the conditions existing at the time
of delivery of such forecasts, and represented, at the time of delivery, the
Loan Parties’ reasonable estimate of its future financial performance (it being
understood that such forecasted financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecasts will be
realized, that actual results may differ and that such differences may be
material).

  

Section 5.06         Litigation. There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Loan Parties, threatened
in writing, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or against any of its properties or
revenues that either individually or in the aggregate, if determined adversely,
would reasonably be expected to have a Material Adverse Effect.

 

Section 5.07       No Default. No Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

Section 5.08         Ownership of Property; Liens. No Loan Party owns any Real
Estate or has any Leases.

 

Section 5.09         [Reserved]. 

 

Section 5.10        Insurance. The properties (including without limitation, the
Collateral) of the Loan Parties are insured with financially sound and reputable
insurance companies (or otherwise reasonably acceptable to the Agent) or through
self-insurance arrangements, in such amounts (after giving effect to any
self-insurance), with such deductibles and covering such risks (including,
without limitation, workmen’s compensation, public liability, business
interruption and property damage insurance) as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties operates, in each case, determined as of the
date on which such insurance was obtained.

 



 - 108 - 

 

 

Section 5.11        Taxes. The Loan Parties have filed all federal, state and
other Tax returns and reports required to be filed, and have paid all federal,
state and other Taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties (including without limitation, the
Collateral), income or assets otherwise due and payable, except for (a) those
which are being contested in good faith by appropriate proceedings being
diligently conducted, for which adequate reserves have been provided in
accordance with GAAP, as to which Taxes no Liens (other than Permitted
Encumbrances on account thereof) have been filed and which contest effectively
suspends the collection of the contested obligation and the enforcement of any
Lien securing such obligation, or (b) which would not be reasonably expected to
result in a Material Adverse Effect.

 

Section 5.12         ERISA Compliance.

 

(a)           Except as would not reasonably be expected to result in a Material
Adverse Effect: (i) each Plan is in compliance with the applicable provisions of
ERISA, the Code, and other applicable Laws and (ii) no ERISA Event has occurred
or is reasonably expected to occur.

 

(b)           There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 



Section 5.13       Subsidiaries; Equity Interests. The Borrower has no
Subsidiaries, and the Parent has no Subsidiaries other than the Borrower. As of
the Closing Date, Schedule 5.13 sets forth the legal name, jurisdiction of
incorporation or formation and issued and outstanding Equity Interests of the
Borrower. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable and, other than directors’
qualifying shares, are owned by the Parent in the amounts specified on Part (a)
of Schedule 5.13 free and clear of all Liens except for those created under the
Loan Documents and Permitted Encumbrances. There are no outstanding rights to
purchase any Equity Interests in the Borrower. The Loan Parties have no equity
investments in any other corporation or entity.

 

Section 5.14         Margin Regulations; Investment Company Act;

 

(a)           No Loan Party is engaged or will be engaged, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. None of the
proceeds of the Credit Extensions shall be used directly or indirectly for any
purpose that violates Regulations T, U, or X issued by the FRB.

 

(b)           None of the Loan Parties or any Person Controlling any Loan Party
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940. In making the foregoing determination, the
Borrower does not rely solely on the exemption from the definition of
“investment company” set forth in Section 3(c)(1) and/or 3(c)(7) of the
Investment Company Act.

 



 - 109 - 

 



 

Section 5.15       Disclosure. No written report, financial statement,
certificate or other information previously or hereafter furnished in writing by
or on behalf of any Loan Party to the Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (excluding projected
financial information, budgets and forecasts and general industry or economic
data) (in each case, as modified or supplemented by other information so
furnished (including public disclosures made pursuant to press releases and
public filings) and when taken as a whole) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided, that, (a) with respect to projected financial
information and any budget or forecast, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood and agreed that (i) such
projected financial information, budget or forecast is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, (ii) no assurance is given that any particular projections will be
realized, and (iii) actual results may differ from the forecast results set
forth in such projections and such differences may be material) and (b) where
such projected financial information and any budget or forecast (including any
related underlying assumptions) expressly or implicitly takes into account the
current market volatility and widespread impact of the COVID-19 outbreak, the
extent of the impact of these developments on the Loan Parties’ operational and
financial performance will depend on future developments, including the duration
and spread of the outbreak and related governmental advisories and restrictions,
and the impact of the COVID-19 outbreak on overall demand for the Loan Parties’
products and services, all of which are outside of the control of the Loan
Parties, and are highly uncertain and cannot be predicted; provided, further
that no representation is made in this Section 5.15 with respect to any
materials that may be delivered by the Loan Parties (other than materials
required to be delivered pursuant to the Loan Documents) that the Loan Parties
specified in writing at the time of delivery is not intended to be subject to
this Section 5.15.

 

Section 5.16      Compliance with Laws. Each of the Loan Parties is in
compliance in all respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties (including,
without limitation, the Collateral), except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (ii) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.17       Intellectual Property; Licenses, Etc. Except, in each case,
as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, the Loan Parties own, or possess the right to use, all
of the Intellectual Property that is reasonably necessary for the operation of
their respective businesses. Except, in each case, as would not reasonably be
expected to have individually or in the aggregate, a Material Adverse Effect, to
the knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed by any Loan
Party infringes upon any Intellectual Property rights held by any other Person.

 

Section 5.18         Labor Matters. Except to the extent a Material Adverse
Effect would not reasonably be expected to result therefrom, there are no
strikes, lockouts, slowdowns or other material labor disputes against any Loan
Party pending or, to the knowledge of any Loan Party, threatened. The hours
worked by and payments made to employees of the Loan Parties comply with the
Fair Labor Standards Act and any other applicable federal, state, local or
foreign Law dealing with such matters except to the extent that any such
violation would not reasonably be expected to have a Material Adverse Effect. No
Loan Party has incurred any outstanding material liability or obligation from
violation of the Worker Adjustment and Retraining Act or similar state Law,
except to the extent that any such violation would not reasonably be expected to
have a Material Adverse Effect. Except to the extent a Material Adverse Effect
would not reasonably be expected to result therefrom, all material payments due
from any Loan Party, or for which any claim may be made against any Loan Party,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party.

 



 - 110 - 

 

 



Section 5.19       Security Documents. The Security Agreement and the Collateral
Assignment Agreement, when executed and delivered, create in favor of the Agent,
for the benefit of the Credit Parties referred to therein, a legal, valid,
continuing and enforceable first priority security interest (subject to
Permitted Encumbrances) in the Collateral (as defined in the Security Agreement)
or in the Collaterally Assigned Agreements (as defined in the Collateral
Assignment Agreement), as applicable, in each case the enforceability of which
is subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 5.20      Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement and the Servicing Agreements and the Closing Date
Purchase, and before and after giving effect to the initial Credit Extension on
the Closing Date, the Loan Parties, on a Consolidated basis, are Solvent.

 

Section 5.21       Deposit Accounts; Credit Card Arrangements.

 

(a)         Annexed as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties, which Schedule includes, with respect to each DDA (i) the name and
address of the depository institution; (ii) the account number(s) maintained
with such depository institution; and (iii) the identification of each Cash
Management Bank, in each case, as of the Closing Date.

 

(b)         Annexed as Schedule 5.21(b) is a list describing all arrangements as
to which any Loan Party is a party with respect to the processing and/or payment
to such Loan Party of the proceeds of any credit card charges and debit card
charges for sales made by such Loan Party, in each case, as of the Closing Date.

 

Section 5.22       Beneficial Ownership. As of the Closing Date, the information
included in the Beneficial Ownership Certification is true and correct in all
material respects.

 

Section 5.23         Use of Proceeds. The proceeds of each Borrowing hereunder
(including the Swing Line Loans) and the Letters of Credit issued hereunder)
will be used in accordance with the provisions of Section 6.11.

 

Section 5.24         Special Purpose Vehicle. The Borrower and the Parent is
each in compliance with Section 6.12 and the restrictions on its activities set
forth in the Borrower LLC Agreement and the Parent LLC Agreement, respectively.

 

Section 5.25          Borrowing Base Certificate. At the time of delivery of
each Borrowing Base Certificate, assuming that any eligibility criteria that
requires the approval or satisfaction of the Agent has been approved by or is
satisfactory to the Agent (unless the Agent has otherwise notified the
Borrower), all material Inventory reflected therein as eligible for inclusion in
the Borrowing Base is Eligible Inventory.

 



 - 111 - 

 

 

Section 5.26       Other Obligations and Liabilities. The Borrower has no
material liabilities or other material obligations that arose or accrued prior
to the Closing Date (other than (i) the obligations under the Loan Documents,
(ii) Master Intercompany Purchase Note, (iii) the Assumed Payables (as defined
in the Purchase Agreement) and (iv) statutory and other non-voluntary
liabilities that would not reasonably be expected to have a Material Adverse
Effect). The Borrower has no known material contingent liabilities (other than
contingent obligations provided for hereunder). The Parent has no material
liabilities or other material obligations that arose or accrued prior to the
Closing Date and has no known material contingent liabilities (other than
contingent obligations provided for hereunder).

 

 

Section 5.27       Foreign Assets Control Regulations and Anti-Bribery Laws.

 

(a)         To the extent applicable, neither the advance of the Loans nor the
use of the proceeds thereof nor the issuance of any Letter of Credit or any draw
in respect thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or applicable foreign
assets control regulations of the United States Department of the Treasury (31
CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to (a)
Executive Order 13224 of September 21, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore, the Borrower
(a) is not and will not become a “blocked person” as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
and (b) does not and will not engage in any dealings or transactions with any
such “blocked person” or in violation of any such order.

 

(b)         Neither the Borrower nor any director, officer, or, to the knowledge
of the Borrower, any employee or agent of the Borrower is an individual or
entity that is, or is 50% or more owned or controlled by Persons that are, (i)
the subject of any applicable sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State or the United Nations Security Council (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of comprehensive Sanctions (each, a
“Sanctioned Country”), which countries and territories include, as of the
Closing Date, the Crimea Region of Ukraine, Cuba, Iran, North Korea and Syria.

 

(c)         Neither of the Borrower, nor any director, officer or, to the
knowledge of the Borrower, employee, agent or other person acting on behalf of
the Borrower is aware of or has taken any action that would constitute a
material violation by such Persons of any applicable anti-bribery law, including
the U.S. Foreign Corrupt Practices Act of 1977, as amended.

 



 - 112 - 

 

 

Article VI
AFFIRMATIVE COVENANTS

 

Until payment in full of the Obligations and termination of the Commitments, the
Loan Parties shall:

 

Section 6.01       Financial Statements. Deliver to the Agent (for distribution
to each Lender):

 



(a)         as soon as available, but in any event on or prior to the date that
is the later of (x) ninety (90) days after the end of each Fiscal Year of Pubco
and (y) to the extent Pubco is required to file a Form 10-K under the Exchange
Act, the date on which Pubco files or is required to file its Form 10-K under
the Exchange Act (after giving effect to any extension pursuant to Rule 12b-25
under the Exchange Act (or any successor rule)) for each Fiscal Year of the
Parent, commencing with the Fiscal Year ending on or about January 30, 2021: an
unaudited Consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such Fiscal Year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case, commencing with the Fiscal Year ending on or about January
29, 2022, in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, all in reasonable
detail, such Consolidated statements to be reviewed by KPMG LLP or another
Registered Public Accounting Firm of nationally recognized standing and
certified by a Responsible Officer of the Parent as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries as of the end of such
Fiscal Year in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(b)        as soon as available, but in any event on or prior to the date that
is the later of (x) forty-five (45) days after the end of each of the first
three (3) Fiscal Quarters of each Fiscal Year of Pubco and (y) to the extent
Pubco is required to file a Form 10-Q (including, for the avoidance of doubt, a
Form 10-QT) under the Exchange Act, the date on which Pubco files or is required
to file its Form 10-Q or Form 10-QT, as applicable, under the Exchange Act
(after giving effect to any extension pursuant to Rule 12b-25 under the Exchange
Act (or any successor rule)) for each of the first three (3) Fiscal Quarters of
each Fiscal Year of the Parent, commencing with the Fiscal Quarter ending on or
about August 2, 2020: an unaudited Consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such Fiscal Quarter, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Quarter and for the portion of the Parent’s Fiscal Year
then ended, setting forth in each case in comparative form the figures for (A)
the corresponding Fiscal Quarter of the previous Fiscal Year and (B) the
corresponding portion of the previous Fiscal Year, in each case solely for
periods occurring after the Closing Date, all in reasonable detail, such
Consolidated statements to be certified by a Responsible Officer of the Parent
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

 



 - 113 - 

 

 

Section 6.02      Certificates; Other Information. Deliver to the Agent (for
distribution to each Lender), in form and detail reasonably satisfactory to the
Agent:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the Fiscal Quarter ended on or about August 2, 2020), a duly
completed Compliance Certificate signed by a Responsible Officer of the Parent,
and in the event of any material change in generally accepted accounting
principles used in the preparation of such financial statements, to the extent
not previously disclosed in Pubco’s periodic reports with the SEC, Parent shall
also provide (i) a statement of reconciliation conforming such financial
statements to GAAP and (ii) a copy of management’s discussion and analysis with
respect to such financial statements;



 

(b)        (A) on the fifteenth (15th) day of each Fiscal Month (or, if such day
is not a Business Day, on the next succeeding Business Day) or (B) more
frequently (but no more frequently than weekly and so long as the same frequency
of delivery is maintained by the Borrower for the immediately following ninety
(90) day period) as the Loan Parties may elect, a certificate in the form of
Exhibit F (a “Borrowing Base Certificate”) showing the Borrowing Base as of the
close of business as of the last day of the immediately preceding Fiscal Month
(or in the case of a delivery of a Borrowing Base Certificate pursuant to (B)
above, the date specified therein) (provided, that, the Appraised Value applied
to the Eligible Inventory set forth in each Borrowing Base Certificate shall be
the Appraised Value set forth in the most recent appraisal obtained by the Agent
pursuant to Section 6.10 hereof (or prior to the Flip Date, pursuant to the
definition of Appraised Value in Section 1.01) for the applicable period to
which such Borrowing Base Certificate relates), each Borrowing Base Certificate
to be certified as complete and correct in all material respects by a
Responsible Officer of the Borrower; provided, that at any time during an
Accelerated Borrowing Base Delivery Event, such Borrowing Base Certificate shall
be delivered on the third (3rd) Business Day of each week as of the close of
business on the last day of the immediately preceding week;

 



(c)               promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations submitted to the management of the Parent
by its Registered Public Accounting Firm in connection with the accounts or
books of the Parent or the Borrower, or any audit of any of them;

  

(d)         [reserved];

 

(e)         promptly following the furnishing thereof under the Master Agency
Agreement, copies of any financial statements, reports or other notices
furnished to the Borrower by Pubco or any of its Restricted Subsidiaries under
the Master Agency Agreement;

 

(f)          promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party pursuant to
the terms of any indenture, loan or credit or similar agreement relating to
Material Indebtedness and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(g)         promptly after the Agent’s request therefor, copies of all material
documents evidencing Material Indebtedness;

 

(h)          promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party, copies of each notice or other correspondence
received from any Governmental Authority (including, without limitation, the SEC
(or comparable agency in any applicable non-U.S. jurisdiction)) concerning any
proceeding with, or investigation or possible investigation or other inquiry by
such Governmental Authority regarding financial or other operational results of
any Loan Party or any other matter which, in each case would reasonably expected
to have a Material Adverse Effect;

 



 - 114 - 

 

 

(i)          if the proceeds received by the Operating Companies derived from
third-party consignment arrangements (excluding, for the avoidance of doubt,
consignment pursuant to the Servicing Agreements) exceed 7.5% of the gross sale
proceeds received by the Operating Companies for any Fiscal Month, on the
fifteenth (15th) day of the following Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day), a report of the percentage
of proceeds of the Operating Companies derived from such third party consignment
arrangements; and

 

(j)          promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party, or compliance with
the terms of the Loan Documents, as the Agent on its own behalf or on behalf of
any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Sections 6.01(a), 6.01(b),
6.02(c), or 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which Pubco
posts such documents, or provides a link thereto on Pubco’s website on the
Internet at the website address listed on Schedule 10.02 (as updated from time
to time by notice to the Agent); or (ii) on which such documents are posted on
Pubco’s behalf on an Internet or intranet website, if any, to which each Lender
and the Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided, that the Borrower shall deliver paper copies
of such documents to the Agent or any Lender (through the Agent) that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender. The Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it (through
the Agent) or maintaining its copies of such documents.

 

The Loan Parties hereby acknowledge that (a) the Agent and/or the Arrangers will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that so long as any
Loan Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities they will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Loan Parties or their
securities for purposes of United States Federal and state securities laws
(provided, that, to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Agent and the Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 



 - 115 - 

 

It is understood and agreed that nothing in this Section 6.02 shall require the
Parent or the Borrower to provide any documents or information secrets or, (a)
in respect of which disclosure to the Agent or any Lender (or their respective
representatives) is prohibited by any applicable law or any bona fide agreement
binding on Parent or the Borrower or (b) that is subject to attorney-client
privilege or similar privilege or constitutes attorney work product.

 

Section 6.03      Notices. Promptly notify the Agent of the following promptly
after any Responsible Officer of the Borrower obtains knowledge thereof:

 

(a)         the occurrence of any Default or Event of Default;

 

(b)         any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect;

 

(c)         [reserved];

 

(d)        any dispute, litigation, investigation, proceeding or suspension
between any Loan Party and any Governmental Authority or the commencement of, or
any material development in, any litigation or proceeding affecting any Loan
Party, that would be required to be reported in Pubco’s public filings
(provided, that, Borrower shall only be required to give Agent telephonic notice
of such dispute, litigation, investigation, proceeding or suspension and, to the
extent practicable, at a time reasonably prior to any such public disclosure) or
otherwise would be reasonably be expected to result in a Material Adverse
Effect;

 

(e)         the occurrence of any ERISA Event that would reasonably be expected
to result in a Material Adverse Effect;

 

(f)         of any material change in accounting policies or financial reporting
practices by any Loan Party to the extent such change would reasonably be
expected to affect the calculation of the Borrowing Base or the Reserves, other
than any such change that is made in accordance with GAAP; and

 

(g)        any casualty or other insured damage to any material portion of the
Collateral.

 



 - 116 - 

 

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating any action the applicable Loan Party has taken
and proposes to take with respect thereto.

 

It is understood and agreed that nothing in this Section 6.03 shall require the
Parent or the Borrower to provide any notice, (a) in respect of which disclosure
to the Agent or any Lender (or their respective representatives) is prohibited
by any applicable Law or any bona fide agreement binding on Parent or the
Borrower or (b) that is subject to attorney-client privilege or similar
privilege or constitutes attorney work product.

  

Section 6.04       Payment of Taxes. Pay and discharge as the same shall become
due and payable, (a) all Tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, except, in each case, where (i)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and (iii) the failure to pay
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

 

Section 6.05       Preservation of Existence, Etc.

 

(a)         Preserve, renew and maintain in full force and effect its legal
existence (and, to the extent applicable and except to the extent the failure to
do so would not reasonably be expected to have a Material Adverse Effect, good
standing) under the Laws of the jurisdiction of its organization or formation
except in a transaction permitted by Section 7.04 or 7.05;

 

(b)         take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and

 

(c)         preserve or renew all of its owned Intellectual Property, except as
is permitted in a transaction permitted by Section 7.04 or 7.05 and to the
extent such Intellectual Property is no longer used or, in the judgment of a
Loan Party, no longer useful in the conduct of the business of the Loan Parties
or that failure to do so would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

Section 6.06       [Reserved].

 

Section 6.07       Maintenance of Insurance.

 

(a)         Maintain with financially sound and reputable insurance companies
(or otherwise reasonably acceptable to the Agent or through self-insurance
arrangements reasonably acceptable to the Agent, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business and operating in the
same or similar locations or as is required by applicable Law, of such types and
in such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and as are reasonably acceptable to the Agent; provided that
policies maintained with respect to any Collateral located at a warehouse or
distribution center shall provide coverage for Inventory at (x) the retail
selling price of such Inventory less any permanent markdowns or (y) another
selling price permitted by the Agent in its Permitted Discretion. The Agent and
the Lenders acknowledge that the insurance described in Schedule 5.10 as of the
Closing Date and the insurance carriers providing such insurance are acceptable
and satisfy the requirements of this Section 6.07.

 



 - 117 - 

 

 

(b)               Maintain fire and extended coverage policies with respect to
any Collateral which shall be endorsed or otherwise amended to include (i) a
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Agent and (ii) such other
provisions as the Agent may reasonably require (and customarily requires) from
time to time to protect the interests of the Credit Parties. Commercial general
liability policies shall be endorsed to name the Agent as an additional insured.
Business interruption policies maintained by the Loan Parties shall name the
Agent as a loss payee and shall be endorsed or amended to include (i) a
provision that, from and after the Closing Date, the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Agent and (ii) such other provisions as the Agent may reasonably require
(and customarily requires) from time to time to protect the interests of the
Credit Parties. The Borrower shall use commercially reasonable efforts to cause
each such policy referred to in this Section 6.07(b) to provide that it shall
not be canceled or not renewed (i) by reason of nonpayment of premium except
upon not less than ten (10) days’ prior written notice thereof by the insurer to
the Agent (giving the Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason except upon not less than thirty (30)
days’ prior written notice thereof by the insurer to the Agent. The Borrower
shall deliver to the Agent, prior to the cancellation or non-renewal of any such
policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Agent, including an
insurance binder) together with evidence reasonably satisfactory to the Agent of
payment of the premium therefor.

  

(c)         [Reserved].

 

(d)         Maintain for themselves, a Directors and Officers insurance policy,
and a “Blanket Crime” policy including employee dishonesty, forgery or
alteration, theft, disappearance and destruction, robbery and safe burglary,
property, and computer fraud coverage with responsible companies in such amounts
as are customarily carried by business entities engaged in similar businesses
similarly situated, and will upon reasonable request by the Agent furnish the
Agent certificates evidencing renewal of each such policy.

 

Section 6.08      Compliance with Laws. Comply (a) in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree (x) is
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves have been set aside and maintained
by the Loan Parties in accordance with GAAP or (y) is being contested and such
contest effectively suspends enforcement of the contested Laws or (ii) the
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect, and (b) with Section 5.27.

 

Section 6.09       Books and Records; Accountants. Maintain proper books of
record and account, in which true and correct, in all material respects, entries
in conformity with GAAP shall be made of all financial transactions and matters
involving the assets and business of the Loan Parties; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties.

 



 - 118 - 

 

 

Section 6.10       Inspection Rights

 

(a)         Permit representatives and independent contractors of the Agent to
visit and inspect any of its properties (provided, that the Agent shall use
commercially reasonable efforts to minimize disruption to the business of the
Loan Parties), to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its officers, and Registered Public Accounting Firm, and
permit the Agent or professionals (including investment bankers, consultants,
accountants and lawyers) retained by the Agent to conduct evaluations of the
Loan Parties’ business plan, forecasts and cash flows, no more than once per
Fiscal Year at the expense of the Loan Parties (but more than once, at Lenders’
expense) and at such reasonable times during normal business hours and as may be
reasonably requested, upon reasonable advance notice to the Borrower; provided,
that, if an Event of Default exists or has occurred and is continuing, the Agent
(or any of its representatives or Agent Professionals) may conduct additional
visits and inspections at the expense of the Loan Parties during normal business
hours and without advance notice.

 

(b)           Subject to the following sentence, no more than once per Fiscal
Year, upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including investment bankers, consultants, accountants,
appraisers and lawyers, as applicable) retained by the Agent to conduct (i)
commercial field examinations and other evaluations (each, a “Field Exam”),
including, without limitation, of (A) the Borrower’s practices in the
computation of the Borrowing Base and (B) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves and (ii) appraisals of the Collateral,
including, without limitation, the assets included in the Borrowing Base, in
each case of clauses (i) and (ii), at the Loan Parties’ expense; provided, that
the Initial Appraisal must be completed and delivered to the Agent no later than
March 31, 2021. Without limiting the foregoing, the Loan Parties acknowledge and
agree that if Availability plus Suppressed Availability is less than fifteen
percent (15.0%) of the Loan Cap for five (5) consecutive days, the Agent shall
be permitted to conduct or cause to be conducted (x) one (1) additional Field
Exam in such Fiscal Year and (y) one (1) additional appraisal of Inventory in
such Fiscal Year, in each case, at the Loan Parties’ expense. Notwithstanding
the foregoing, the Agent may cause additional Field Exams or additional
appraisals to be conducted (I) as it in its discretion deems necessary or
appropriate, at its own expense, or (II) if required by Law or if an Event of
Default exists or has occurred and is continuing, at the expense of the Loan
Parties and without advance notice. With respect to each appraisal made pursuant
to this Section 6.10(b), any adjustments to the Appraised Value of any Eligible
Inventory or the Borrowing Base hereunder as a result of such appraisal shall
only be reflected in the Borrowing Base Certificate delivered immediately
succeeding the finalization of such appraisal and shall not apply to any
previously delivered Borrowing Base Certificates.

  



 - 119 - 

 

 

(c)         Physical Inventories.

 

(i)                 Cause not less than one (1) physical inventory to be
undertaken, at the expense of the Loan Parties, in each consecutive twelve (12)
month period and periodic cycle counts, in each case consistent with past
practices or as otherwise agreed to by the Agent in its reasonable discretion,
conducted by such inventory takers as are reasonably satisfactory to the Agent
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be reasonably satisfactory
to the Agent. The Agent (or its designated Agent Professionals), at the expense
of the Loan Parties, may observe each scheduled physical count of Inventory
which is undertaken on behalf of any Loan Party. The Borrower, within sixty (60)
days following the completion of such inventory, shall provide the Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to Pubco’s stock ledgers and general ledgers, as applicable.

 

(ii)                 Permit the Agent, in its discretion, if any Event of
Default exists, to cause additional inventories to be taken as the Agent
reasonably determines (at the expense of the Loan Parties).

 

(d)               Nothing in this Section 6.10 shall require the Parent or the
Borrower to provide, or permit the inspection of any documents or information
that provide, any information (a) in respect of which disclosure to the Agent or
any Lender (or their respective representatives) is prohibited by any applicable
Law or a bona fide contractual obligation binding on Parent or the Borrower or
(b) that is subject to attorney-client privilege or similar privilege or
constitutes attorney work product.

  

Section 6.11       Use of Proceeds. Use the proceeds of the Credit Extensions
(a) on the Closing Date (if applicable), to finance the Closing Date Purchase in
part and to pay fees, costs and expenses in connection therewith, (b) on the
Closing Date (if applicable), to pay fees, costs and expenses pursuant to or in
connection with this Agreement and the Fee Letter, and (c) for general corporate
purposes, including the purchase of Inventory and the financing of Permitted
Investments and payments of Subordinated Indebtedness (including the Master
Intercompany Purchase Note), returns of capital and distributions on the Master
Intercompany Income Note and the making of Restricted Payments, in each case to
the extent under applicable Law and the Loan Documents; provided, that no
proceeds of any Credit Extension, whether directly or indirectly for any purpose
that would violate Regulations T, U, or X issued by the FRB. The Borrower will
not, directly or, to the knowledge of the Borrower, indirectly, use the proceeds
of the Loans or any Letter of Credit, or lend or contribute such proceeds to any
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person, or in any Sanctioned Country to the extent such activities,
businesses or transaction would be prohibited by Sanctions (as such term is
defined in Section 5.27) if conducted by a corporation incorporated in the
United States or (ii) in any other manner that would result in a violation of
Sanctions by any party hereto. No part of the proceeds of the Loans or any
Letter of Credit will be used, directly or, to the knowledge of the Borrower,
indirectly, for any payments that would constitute a violation of any applicable
anti-bribery law (including the United States Foreign Corrupt Practices Act of
1977, as amended).

 



 



 - 120 - 

 

 

Section 6.12       Separate Existence. The Loan Parties acknowledge that the
Agent and the Lenders are entering into the transactions contemplated by this
Agreement in reliance upon each Loan Party’s identity as a legal entity that is
separate from the Macy’s Entities. Therefore, from and after the Closing Date,
each Loan Party shall take all reasonable steps, including, without limitation,
all steps that the Agent may from time to time reasonably request, to maintain
such Loan Party’s identity as a separate legal entity and to make it manifest to
third parties that each Loan Party is an entity with assets and liabilities
distinct from those of the Macy’s Entities and that no Loan Party is just a
division thereof. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, except as herein specifically
otherwise provided, each Loan Party will:

 

(a)         maintain in full effect its existence, rights and franchise as a
limited liability company under the laws of the state of its formation and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Master Agency Agreement and the other Loan
Documents to which it is a party and each other instrument or agreement
necessary or appropriate to proper administration hereof or thereof and to
permit and effectuate the transactions contemplated hereby or thereby;

 

(b)        use separate stationery, invoices, checks and other business forms
from those of any Macy’s Entity and bearing its own name (each of which may be
computer-generated);

 

(c)         conduct its business and affairs solely in its own name through its
duly authorized officers or agents (which agents may include the Macy’s
Entities) including, in all oral and written communications such as letters,
purchase orders, contracts, statements and applications and comply with all
organizational formalities to maintain its separate existence;

 

(d)         have a board of managers or directors separate from that of any
Macy’s Entity;

 

(e)         cause its board of managers or directors to meet at least annually
or act pursuant to written consent and keep minutes of such meetings and actions
and observe all other Delaware limited liability company formalities;

 

(f)         at all times maintain at least one Independent Manager and at least
one officer;

 

(g)        allocate all overhead expenses pursuant to and in accordance with the
Master Agency Agreement;

 

(h)        ensure that all limited liability company actions with respect to
(A) the filing for any petition of bankruptcy of such Loan Party and (B) the
merger, consolidation, dissolution or liquidation of such Loan Party, in each
case, are duly authorized by unanimous vote of its managers or directors
(including the Independent Manager), as applicable;

 

(i)          observe all limited liability company formalities and record
keeping, including maintaining complete and correct books and records of account
and minutes of meetings and other proceedings of its member(s) and managers or
directors;

 



 - 121 - 

 

 

(j)          maintain its assets in a reasonable manner such that it will not be
difficult to segregate, ascertain or identify its individual assets from those
of any other Person (other than any other Loan Party);

 

(k)         maintain its financial, limited liability company and other books
and records separate from those of any Macy’s Entity;

 

(l)          maintain bank account(s) that are separate from those of any Macy’s
Entity and, except as permitted in the Loan Documents and the Servicing
Agreements, not commingle funds or other assets of such Loan Party with those of
any other Person (including any Macy’s Entity other than any other Loan Party);

 

(m)        pay operating expenses and liabilities, from its own funds and not
permit any Macy’s Entity to pay any of such Loan Party’s operating expenses or
liabilities (except (x) pursuant to allocation arrangements pursuant to and in
accordance with the Master Agency Agreement, (y) for initial setup costs paid by
any Macy’s Entity or (z) as otherwise may be permitted under the Loan Documents
and the Servicing Agreements); provided, however that, with respect to the
salaries of its own officers, if any, that are common officers or employees of
such Loan Party and any one or more Macy’s Entity(ies), such Loan Party may
allocate fairly and reasonably such salaries to the extent practicable, and to
the extent such allocation is not practicable, on a basis reasonably related to
actual service;

 

(n)               as of the Closing Date, have adequate capitalization in light
of its contemplated business and purpose, transactions and liabilities, and will
not permit distributions to the Parent if such distributions would leave it with
inadequate capitalization in light of its contemplated business and purpose,
transactions and liabilities;

  

(o)        not hold out its credit or assets or permit its credit or assets to
be held out as being available to satisfy the obligations of others, nor will it
hold any Macy’s Entity out or permit any Macy’s Entity to be held out as having
agreed to pay or as being liable for the debts of such Loan Party (except as
contemplated by the Loan Documents and Servicing Agreements);

 

(p)        correct any known misunderstanding regarding its separate existence
and identity;

 

(q)        not operate or purport to operate as an integrated, single economic
unit with one or more Macy’s Entities; provided that the foregoing shall not
preclude consolidation of such Loan Party’s financial statements with those of
any Macy’s Entity in accordance with GAAP or tax reporting purposes;

 

(r)         not seek or obtain credit or incur any obligation to any third party
based upon the assets of one or more Macy’s Entities or induce any such third
party to reasonably rely on the creditworthiness of one or more Macy’s Entities;
it being acknowledged by each Lender that it is not relying on the
creditworthiness of any of the Macy’s Entities in extending credit hereunder,
and will not seek recourse to any of the Macy’s Entities for payment of any of
the Obligations;

 



 - 122 - 

 

 

(s)         not guaranty or otherwise become liable with respect to indebtedness
of any Macy’s Entity nor permit guaranties or liability by any Macy’s Entity of
the indebtedness of such Loan Party;

 

(t)         maintain an arm’s-length relationship with each of its Affiliates
(other than any other Loan Party) and cause all business transactions entered
into by such Loan Party with any such Affiliates (other than any other Loan
Party) to be on terms that are not more or less favorable to such Loan Party, as
the case may be, than terms and conditions available at the time to such Loan
Party for comparable arm’s length transactions with unaffiliated Persons, in
each case, with the exception of the transactions contemplated by this Agreement
and the Servicing Agreements;

 

(u)        clearly identify its offices, if any, as its offices and, to the
extent that any Macy’s Entities have offices in the same location, clearly
identify the files and other books and records that belong to such Loan Party
and allocate fairly and reasonably any overhead expenses that are shared with
such Macy’s Entities, including services performed by an employee of such Macy’s
Entities;

 

(v)         not, to the fullest extent permitted by law, engage in any
dissolution, liquidation, consolidation, merger, sale or other transfer of any
of its assets outside the ordinary course of its business except as provided for
in the Loan Documents;

 

(w)        upon an officer or other responsible party of the Borrower or the
applicable Macy’s Entity(ies) obtaining knowledge or notice that any of the
foregoing provisions in this Section 6.12 has been breached or violated in any
material respect, the Borrower shall promptly notify the Agent and shall take
such actions as may be reasonable and appropriate under the circumstances to
correct and remedy such breach or violation as soon as reasonably practicable
under such circumstances; and

 

(x)         take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in the opinion issued by Jones Day pursuant
to Section 4.01(a)(v)(y) relating to substantive consolidation issues, and in
the certificates accompanying such opinion, remain true and correct in all
material respects at all times.

 

Section 6.13       Cash Management 

 

(a)               Payment Processing Agreements and Bank Accounts. (i) On or
before the Closing Date (or such later date as the Agent, in its reasonable
discretion, may agree), the Borrower shall deliver or cause to be delivered to
the Agent, with respect to each Payment Processor arrangement listed on Schedule
5.21(b) (subject to clause (v) below), either (x) copies of notifications
substantially in the form of Exhibit G (each, a “Payment Processor
Notification”) executed on behalf of Pubco or the applicable Operating Company
or other Subsidiary of Pubco and delivered to such Person’s Payment Processor(s)
or (y) a copy of an amendment in the form previously agreed (or such other
agreement or documentation causing Payment Processing Accounts Receivable to be
irrevocably directed to a SPE Proceeds Account, adding a restriction on any
future amendment, modification or waiver of such payment direction, joining the
Borrower as a party and adding the Agent as a third party beneficiary to the
relevant Payment Processing Agreement solely in respect of such provisions, and
permitting the Borrower to collaterally assign its interest thereunder, in each
case except to the extent otherwise agreed by the Agent in its reasonable
discretion) to the relevant Payment Processing Agreement (each, a “Processing
Agreement Amendment”), executed on behalf of the relevant Payment Processor, the
Borrower, Pubco (to the extent a party) and each other Operating Company or
other Subsidiary of Pubco (to the extent a party);

  



 - 123 - 

 

 

(ii)                Within thirty (30) days after the Closing Date (or such
later date as the Agent, in its reasonable discretion, may agree), subject to
clause (v) below, the Borrower shall execute and deliver or cause to be
delivered to the Agent, Processing Agreement Amendments with respect to each
Payment Processor arrangement listed on Schedule 5.21(b) to the extent not
delivered on or before the Closing Date pursuant to clause (a)(i)(y) above;

 

(iii)               After the Closing Date, the Borrower shall (x) not amend,
modify, or waive any provision of any Payment Processing Agreement to which it
is a party without the prior written consent of the Agent, except for any
amendment, modification or waiver that is not materially adverse to the
interests of the Agent or the Lenders, taken as a whole (provided, that any
amendment, waiver or modification that permits Payment Processing Accounts
Receivable to be directed to any deposit account other than a SPE Proceeds
Account or which has the effect of removing the Borrower as a party or the Agent
as a third party beneficiary to the relevant Payment Processing Agreement in
respect of such provisions or removing the Borrower’s right to collaterally
assign its interest thereunder will be deemed to be materially adverse), or (y)
not accept, or permit any Macy’s Party to accept, Payment Processing Accounts
Receivable from any Payment Processor without entering into a Payment Processing
Agreement, which such Payment Processing Agreement shall comply with the
immediately succeeding sentence, other than a de minimis amount. If Pubco or any
of its Subsidiaries (other than Bluemercury) enter into a separate or additional
Payment Processing Agreement, then Pubco or the relevant Subsidiary shall at
such time also provide for such rights for the Borrower and the Agent as are set
forth in the Existing Payment Processor Agreements (substantially consistent
with the Processing Agreement Amendments) ceteris paribus;

 

(iv)                On or before the Closing Date (or such later date as the
Agent, in its reasonable discretion, may agree), the Borrower will open with the
Agent (in its capacity as a Cash Management Bank) the following accounts: (v)
one (1) or more deposit accounts (each, a “SPE Proceeds Account”) which shall be
Controlled Account(s), (w) a deposit account (the “SPE Collection Account”)
which shall be a Blocked Account, (x) an account that is both a deposit account
and a securities account (the “SPE Storage Account”) which shall be a Controlled
Account, (y) a checking account (the “SPE Disbursement Account”) and (z) from
time to time, the Borrower may open DDAs, each of which shall be a Controlled
Account with the Agent in its capacity as a Cash Management Bank or another
depository institution (which shall be a Lender or an Affiliate of a Lender at
the time such account is established or a nationally recognized banking
institution or another bank reasonably acceptable to the Agent) that has entered
into a Control Agreement; provided, that if a DDA is maintained with any
financial institution other than the Agent, the Borrower shall provide to the
Agent (i) the name and address of the financial institution at which such DDA is
maintained and (ii) the account number assigned to such DDA by such financial
institution; and

 



 - 124 - 

 

 

 

(v)               Notwithstanding anything in this clause (a) to the contrary,
with respect to PayPal Holdings, Inc., any of its Subsidiaries or any similar
Payment Processors, the Borrower shall instead be permitted to satisfy the
requirements of clauses (i) and (ii) above by delivering to such Persons a
letter of direction, or entering into such other agreement or arrangement
reasonably satisfactory to the Agent, to comply with clause (c) below.

 

(b)               Controlled Accounts. Agent hereby agrees (i) with respect to
the SPE Proceeds Accounts, to only deliver a Control Notice upon the occurrence
and during the continuance of Full Cash Dominion, (ii) with respect to the SPE
Storage Account, to only deliver a Control Notice upon the occurrence and during
the continuance of Full Cash Dominion and (iii) with respect to any DDA, to only
deliver a Control Notice upon the occurrence and during the continuance of Full
Cash Dominion.

 

(c)               Cash Management (Payments from Payment Processors). Whether or
not a Cash Dominion Event has occurred and is continuing, the Borrower shall
cause each Payment Processor to pay all Payment Processing Accounts Receivable
made under the applicable Payment Processing Agreement by ACH or wire transfer
directly into a SPE Proceeds Account.

 

(d)               Cash Management (Stores cash and in-store customer card
payment offsets). At all times on or after the date which is forty-five (45)
days after the Closing Date (or such later date as the Agent, in its reasonable
discretion, may agree), whether or not a Cash Dominion Event has occurred and is
continuing, the Borrower shall (i) whether or not there are then any outstanding
Obligations, cause all cash proceeds of sales of Inventory from Stores
operations that Operating Companies deposit in bank accounts on a periodic basis
consistent with customary industry practice in accordance with Section 4.03(a)
of the Master Agency Agreement and, subject to Section 6.19, cause any credit
balances in such deposit accounts to be transferred daily by ACH or wire
transfer into an Inventory Account (as defined in the Master Agency Agreement)
or a DDA, if applicable, and (ii) subject to Section 6.19, on a daily basis on
each Business Day (and whether or not there are then any outstanding
Obligations), ACH or wire transfer all amounts on deposit and available (net of
any minimum balance as may be required to be kept in such Inventory Account or
DDA, as applicable, by the depository institution at which such Inventory
Account or DDA, as applicable, is maintained) in each Inventory Account or DDA,
as applicable, to a SPE Proceeds Account.

 

(e)               Cash Management (Other Amounts). At all times on or after the
Closing Date, whether or not a Cash Dominion Event has occurred and is
continuing, the Borrower shall cause all other cash receipts received by the
Borrower from any Person or from any source or on account of any sale or
transaction, including any payment or prepayment of Obligations hereunder, all
proceeds from any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of any Collateral
(including Inventory), all proceeds received from any equity issuance by, or
capital contribution to, the Borrower, and any proceeds of Collateral, in each
case other than Excluded Payments and Sales Tax Amounts, to be deposited into
the SPE Collection Account (or, if no Cash Dominion Event has occurred and is
continuing, an SPE Proceeds Account or the SPE Storage Account).

 



 - 125 - 

 

 

(f)                SPE Proceeds Accounts.

 

(i)                 At any time during the term of this Agreement while no Cash
Dominion Event has occurred or is continuing, the Borrower shall on a weekly
basis on the Business Day prior to each Scheduled Payment Date (or more
frequently as elected by the Borrower) commencing on June 17, 2020, based on a
certification provided by the Funding and Notice Agent to the Borrower (with a
copy to the Agent), withdraw amounts on deposit and available in each SPE
Proceeds Account (net of the sum of any minimum balance as may be required to be
kept in such SPE Proceeds Account by the Agent pursuant to the terms of such SPE
Proceeds Account) in an amount equal to the sum of (x) an amount representing
any Excluded Payments received in the prior weekly period plus (y) an amount
equal to the Sales Tax Amount accrued for the prior weekly period (or in each
case on the first such date, the period from the Closing Date until such date),
including any true-ups (the amounts in (x) and (y), the “Pre-Cash Dominion
Excluded Amounts”), and deposit such Pre-Cash Dominion Excluded Amounts in the
SPE Disbursement Account. The Borrower shall, at the direction of the Funding
and Notice Agent, pay the Pre-Cash Dominion Excluded Amounts deposited into the
SPE Disbursement Account by ACH or wire transfer to an account of the applicable
Operating Company(ies) in accordance with the terms of the Master Agency
Agreement.

 

(ii)              At any time during the term of this Agreement after the
occurrence and during the continuance of Intermediate Cash Dominion, the
Borrower shall on a weekly basis on the Business Day prior to each Scheduled
Payment Date (or more frequently as elected by the Borrower) commencing on the
Business Day prior to the first Scheduled Payment Date after the commencement of
Intermediate Cash Dominion, based on a certification provided by the Funding and
Notice Agent to the Borrower (with a copy to the Agent), withdraw amounts on
deposit and available in each SPE Proceeds Account (net of the sum of any
minimum balance as may be required to be kept in such SPE Proceeds Account by
the Agent pursuant to the terms of each SPE Proceeds Account) in an amount equal
to the sum of (x) an amount representing any Excluded Payments received in the
prior weekly period plus (y) an amount equal to the Sales Tax Amount accrued for
the prior weekly period, including any true-ups (the amounts in (x) and (y), the
“Intermediate Cash Dominion Excluded Amounts”), and deposit such Intermediate
Cash Dominion Excluded Amounts in the SPE Disbursement Account. The Borrower
shall, acting at the direction of the Funding and Notice Agent, pay the
Intermediate Cash Dominion Excluded Amounts deposited into the SPE Disbursement
Account by ACH or wire transfer to an account of the applicable Operating
Company(ies) in accordance with the terms of the Master Agency Agreement.

 

(iii)            At any time during the term of this Agreement after the
occurrence and during the continuance of Full Cash Dominion, the Borrower shall
(and shall be permitted to) on each Business Day commencing on the first
Business Day after the commencement of Full Cash Dominion, based on a
certification provided by the Funding and Notice Agent to the Borrower (with a
copy to the Agent) on such date, instruct the Agent (and the Agent shall comply
with such instructions) to, after the completion of any automatic transfer of
funds pursuant to clause (i) below, withdraw amounts (to the extent of funds
available from such transfer before any application in accordance with the
Priority of Payments Waterfall set forth in clause (j) below) from the SPE
Collection Account in an amount equal to the sum of (x) an amount representing
any Excluded Payments received and not transferred since the date of the last
such certification plus (y) an amount equal to the Sales Tax Amount received and
not transferred since the date of the last such certification, including any
true-ups (the amounts in (x) and (y), the “Full Cash Dominion Excluded
Amounts”), and deposit such Full Cash Dominion Excluded Amounts into the SPE
Disbursement Account. The Borrower shall, at the direction of the Funding and
Notice Agent, pay the Full Cash Dominion Excluded Amounts deposited into the SPE
Disbursement Account by ACH or wire transfer to an account of the applicable
Operating Company(ies) in accordance with the terms of the Master Agency
Agreement.

 



 - 126 - 

 

 

(g)               Cash Management (No Cash Dominion Event). At any time that no
Cash Dominion Event has occurred and is continuing, on a weekly basis on the
Business Day prior to each Scheduled Payment Date commencing on June 17, 2020 or
more frequently as directed by the Borrower (and whether or not there are then
any outstanding Obligations), after payment of any Pre-Cash Dominion Excluded
Amounts pursuant to clause (f)(i) above, all remaining amounts then held in each
SPE Proceeds Account at the specified time agreed between the Borrower and the
Cash Management Bank where such account is located on such date after giving
effect to clause (f)(i) above in excess of a target balance of $1,000,000 per
account shall automatically be transferred by ACH or wire transfer to the SPE
Storage Account, unless the Borrower has directed the Agent to instead transfer
such amounts by ACH or wire transfer to the SPE Collection Account for
application on the applicable Waterfall Payment Date in accordance with the
Priority of Payments Waterfall set forth in clause (j) below.

 

(h)               Cash Management (Intermediate Cash Dominion Event). At any
time when Intermediate Cash Dominion shall have occurred and is continuing, on a
weekly basis on the Business Day prior to each Scheduled Payment Date commencing
on the Business Day prior to the first Scheduled Payment Date occurring after
the commencement of any period of Intermediate Cash Dominion or more frequently
as directed by the Borrower (and whether or not there are then any outstanding
Obligations), after payment of any Intermediate Cash Dominion Excluded Amounts
pursuant to clause (f)(ii) above, all amounts then held in each SPE Proceeds
Accounts on such date after giving effect to clause (f)(ii) above in excess of a
target balance of $1,000,000 per account at the specified time agreed between
the Borrower and the Cash Management Bank where such account is located on such
date, shall automatically be transferred by ACH or wire transfer to the SPE
Collection Account, and all funds in the SPE Collection Account shall then
automatically be transferred by ACH or wire transfer into the Agent Payment
Account and all funds received in the Agent Payment Account shall be applied on
the applicable Waterfall Payment Date in accordance with the Priority of Payment
Waterfall set forth in clause (j) below.

 

(i)                 Cash Management (Full Cash Dominion Event). At any time when
Full Cash Dominion shall have occurred and is continuing, on a daily basis on
each Business Day (and whether or not there are then any outstanding
Obligations) commencing on the first Business Day occurring after the
commencement of Full Cash Dominion, all amounts then held in the SPE Proceeds
Account on such date in excess of a target balance of $1,000,000 per account at
the specified time agreed between the Borrower and the Cash Management Bank
where such account is located on such date, shall automatically be transferred
by ACH or wire transfer to the SPE Collection Account. All amounts in the SPE
Collection Account shall then automatically be transferred by ACH or wire
transfer into the Agent Payment Account and all funds received in the Agent
Payment Account shall be applied first to payment of any Full Cash Dominion
Excluded Amounts pursuant to clause (f)(iii) above and thereafter on the
applicable Waterfall Payment Date in accordance with the Priority of Payments
Waterfall set forth in clause (j) below.

 



 - 127 - 

 

 

(j)                 Priority of Payments Waterfall.

 

(A)             On each Waterfall Payment Date, all amounts on deposit in the
SPE Collection Account (or following the occurrence and during the continuance
of a Cash Dominion Event, the Agent Payment Account) shall be applied by the
Agent in the following order of priority (the “Priority of Payments Waterfall”):

 



First, all reasonable out-of-pocket operating expenses of the Borrower and the
Parent then due and payable by any Loan Party; provided, that the aggregate
amount payable pursuant to this clause First shall be limited to a total of
$250,000 during any calendar year;

 

Second, to the SPE Disbursement Account, an amount equal to the accrued but
unpaid Base Consignment Commission then due and payable (and the Borrower shall,
at the direction of the Funding and Notice Agent, pay such Base Consignment
Commission deposited into the SPE Disbursement Account by ACH or wire transfer
to an account of the applicable Operating Company(ies) in accordance with the
terms of the Master Agency Agreement);

 

Third, on the respective dates when such amounts are due and payable pursuant to
this Agreement, to payment of that portion of the Obligations (excluding the
Other Liabilities) constituting indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent pursuant to Section
10.04;

 

Fourth, on the respective dates when such amounts are due and payable pursuant
to this Agreement, to payment of that portion of the Obligations (excluding the
Other Liabilities) constituting indemnities, Credit Party Expenses, and other
amounts (other than principal, interest and fees) payable to the Lenders and the
L/C Issuer pursuant to Section 10.04 (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Fourth payable to them;

 

Fifth, on the respective dates when such amounts are due and payable pursuant to
this Agreement, to the extent not previously reimbursed by the Lenders, to
payment to the Agent of that portion of the Obligations constituting accrued and
unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Fifth payable to them;

 

Sixth, on the respective dates when such amounts are due and payable pursuant to
this Agreement, to the extent not previously reimbursed by the Lenders, to
payment to the Agent of that portion of the Obligations constituting principal
on any Permitted Overadvances, ratably among the Lenders in proportion to the
amounts described in this clause Sixth payable to them;

 

Seventh, on the respective dates when such amounts are due and payable pursuant
to this Agreement, to the extent that Swing Line Loans have not been refinanced
by a Revolving Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 



 - 128 - 

 

 

Eighth, on the respective dates when such amounts are due and payable pursuant
to this Agreement, to the extent that Swing Line Loans have not been refinanced
by a Revolving Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting principal on the Swing Line Loans;

 

Ninth, on the respective dates when such amounts are due and payable pursuant to
this Agreement, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Revolving Loans (including Revolving Loans
made in respect of the Bridge Commitments) and other Obligations in respect to
the Revolving Commitments (other than principal and Other Liabilities), and fees
in respect to the Revolving Commitments (including Letter of Credit Fees),
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Ninth payable to them;

 

Tenth, on the respective dates when such amounts are due and payable pursuant to
this Agreement (or, during Cash Dominion, whether or not due and payable), to
payment of that portion of the Obligations constituting unpaid principal of the
Revolving Loans, ratably among the Revolving Lenders in proportion to the
respective amounts described in this clause Tenth held by them; provided, that
such amounts shall be applied first, to Base Rate Loans and then to Eurodollar
Rate Loans;

 

Eleventh, on the respective dates when such amounts are due and payable pursuant
to this Agreement, to the Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the L/C Issuers in proportion to the
respective amounts described in this clause Eleventh held by them;

 

Twelfth, on the respective dates when such amounts are due and payable pursuant
to this Agreement, to pay all other amounts then due and owing and remaining
unpaid in respect of the Obligations (other than Obligations relating to Cash
Management Services, Bank Products or any Incremental Term Loan), pro rata among
the Revolving Lenders according to the amounts of the Obligations (other than
Obligations relating to Cash Management Services, Bank Products or any
Incremental Term Loan) then due and owing and remaining unpaid to the Revolving
Lenders;

 

Thirteenth, on the respective dates when such amounts are due and payable, to
the Agent or its Affiliates and any other applicable Revolving Lender or its
Affiliates towards the payment of amounts then due and owing and remaining
unpaid in respect of certain Cash Management Services programs provided to the
Borrower including the ACH line provided by the Agent (or any successor programs
thereto) and the prepayment, settlement and termination of such Cash Management
Services, pro rata among the applicable Revolving Lenders and Affiliates thereof
according to the amounts then due and owing and remaining unpaid in respect of
such Cash Management Services;

 

Fourteenth, on the respective dates when such amounts are due and payable
pursuant to this Agreement, to payment of that portion of the Obligations (if
any) constituting unpaid interest and fees on any Incremental Term Loans to the
extent such Incremental Term Loans are secured by Liens on the Collateral on a
pari passu basis with the Obligations in respect of the Revolving Commitments,
ratably among the Incremental Term Lenders providing such Incremental Term Loans
in proportion to the respective amounts described in this clause Fourteenth
payable to them;

 



 - 129 - 

 

 

Fifteenth, on the respective dates when such amounts are due and payable
pursuant to this Agreement, to payment of that portion of the Obligations (if
any) constituting unpaid principal of any Incremental Term Loans to the extent
such Incremental Term Loans are secured by Liens on the Collateral on a pari
passu basis with the Obligations in respect of the Revolving Commitments,
ratably among the Incremental Term Lenders providing such Incremental Term Loans
in proportion to the respective amounts described in this clause Fifteenth
payable to them;

 

Sixteenth, to pay all other amounts then due and owing and remaining unpaid in
respect of the Obligations relating to the Incremental Term Loan (other than,
while any Default or Event of Default under Section 8.01(f) is continuing,
amounts referred to in clause Seventeenth below), pro rata among the Incremental
Term Lenders according to the amounts of the Obligations relating to any
Incremental Term Loan, then due and owing and remaining unpaid to the
Incremental Term Lenders;

 

Seventeenth, while any Default or Event of Default under Section 8.01(f) is
continuing, to pay all amounts then due and owing and remaining unpaid in
respect of the Obligations relating to any premium due with respected to the
Incremental Term Loan, pro rata among the Incremental Term Lenders according to
the amounts of the Obligations relating to any Incremental Term Loan then due
and owing and remaining unpaid to the Incremental Term Lenders; provided, that
no such amount shall be paid until the payment in full in cash of all
Obligations in respect of the Revolving Commitments, the termination of all
Revolving Commitments and termination or cash collateralization of all Letters
of Credit (and, in the event that any such Obligations in respect of the
Revolving Commitments, Commitments or obligations with respect to Letters of
Credit are replaced or refinanced by any debtor-in-possession facility, the
repayment in full in cash and/or termination or cash collateralization thereof
in accordance with the terms of such debtor-in-possession facility and any
related orders (including financing and cash collateral orders));

 

Eighteenth, [reserved];

 

Nineteenth, to payment of all Other Liabilities consisting of Bank Product
Obligations to the extent secured under the Security Documents, ratably among
the Credit Parties providing such Bank Products in proportion to the respective
amounts described in this clause Nineteenth held by them;

 

Twentieth, if required by the Borrower, at the direction of the Funding and
Notice Agent to be applied towards such payment, the payment of such invoices
for costs of goods sold as specified by the Borrower (“Vendor Invoices”) in an
amount equal to the lesser of (x) up to the aggregate amount of such outstanding
Vendor Invoices and (y) all funds remaining after giving effect to the payments
in clauses First through Nineteenth above;

 

Twenty First, to the Loan Parties an amount equal to the lesser of (x) all
operating expenses of the Borrower and the Parent due but not paid to the extent
not paid in full pursuant to clause First above and (y) all funds remaining
after giving effect to the distributions in clauses First through Twentieth
above;



 



 - 130 - 

 

 

Twenty Second, to payment of the Incentive Consignment Commission then due and
unpaid, based on a certification provided by the Funding and Notice Agent to the
Borrower (with a copy to the Agent), in an aggregate amount equal to the lesser
of (x) an amount that would not result in a failure of any Note Payment
Condition, (y) such amount due but unpaid and (z) up to an amount not exceeding
all funds remaining after giving effect to the distributions in clauses First
through Twenty First above; provided, that any amounts to be paid in accordance
with this clause Twenty Second shall be deposited in the SPE Disbursement
Account (and the Borrower shall, at the direction of the Funding and Notice
Agent, pay the Incentive Consignment Commission deposited into the SPE
Disbursement Account by ACH or wire transfer to an account of the applicable
Operating Company(ies) in accordance with the terms of the Master Agency
Agreement;

 

Twenty Third, to payment of any interest and principal then due and payable
under the Master Intercompany Purchase Note in an amount equal to the lesser of
(x) such amount due but unpaid and (y) all funds remaining after giving effect
to the distributions in clauses First through Twenty Second above; and

 

Twenty Fourth, any funds remaining after giving effect to the distributions in
clauses First through Twenty Third above shall be deposited in the SPE Storage
Account.

 

(B)              No amount that has been deposited into the SPE Collection
Account shall be otherwise returned to the Borrower or any other Person at any
time, other than in accordance with the Priority of Payments Waterfall, except
in the case of manifest error as determined in good faith by the Agent or as
required by operation of law or by a final and non-appealable judgment of a
court of competent jurisdiction.

 

(k)               SPE Storage Account.

 

(i)                So long as Full Cash Dominion has not occurred and is not
continuing, in addition to amounts deposited in the SPE Storage Account pursuant
to the Priority of Payments Waterfall or in accordance with Section 6.13(g), the
Borrower may deposit Borrowings in the SPE Storage Account.

 

(ii)              To the extent on any Waterfall Payment Date, any amounts in
the Priority of Payments Waterfall then due and payable have not been paid in
full, then the Borrower may at its election apply available amounts on deposit
in the SPE Storage Account to make such payments on such Waterfall Payment Date
(whether out of proceeds from a Borrowing or out of amounts previously deposited
pursuant to the Priority of Payments Waterfall).

 

(iii)            Subject to satisfaction of the Note Payment Conditions, amounts
on deposit in the SPE Storage Account may be transferred by the Borrower, at the
direction of the Funding and Notice Agent, from the SPE Storage Account by ACH
or wire transfer into the SPE Disbursement Account, and:

 

(A)             be paid in the form of the repayment of all or a portion of the
principal or interest due and payable by the Borrower to the applicable
Operating Company pursuant to the terms of its Master Intercompany Purchase Note
by ACH or wire transfer from the SPE Disbursement Account to the applicable
Operating Company; or

 



 - 131 - 

 

 

(B)              be paid in the form of a return of capital or a distribution of
income pursuant to the terms of its Master Intercompany Income Note by ACH or
wire transfer from the SPE Disbursement Account to the applicable Operating
Company; or

 



(C)             be paid by the Borrower in the form of a Restricted Payment by
ACH or wire transfer from the SPE Disbursement Account to the Parent, and be
subsequently paid by the Parent in the form of a Restricted Payment to its
immediate parent company by ACH or wire transfer to its immediate parent company
(in an amount not exceeding the amount of the Restricted Payment received from
the Borrower).

  

(iv)                 Amounts on deposit in the SPE Storage Account may at any
time be transferred by the Borrower, at the direction of the Funding and Notice
Agent, from the SPE Storage Account by ACH or wire transfer and deposited into
the SPE Disbursement Account, and promptly applied by the Borrower on the same
day or the subsequent Business Day, at the direction of the Funding and Notice
Agent in payment of Vendor Invoices or other operating expenses of the Borrower
by transferring the amount due in respect of such Vendor Invoices or other
operating expenses by ACH or wire transfer to an account of the applicable
vendor or person charging such operating expenses.

  

(v)               Amounts on deposit in the SPE Storage Account may at any time
be transferred by the Borrower, at the direction of the Funding and Notice
Agent, by ACH or wire transfer and deposited into the SPE Disbursement Account,
and promptly applied by the Borrower on the same day or the subsequent Business
Day, at the direction of the Funding and Notice Agent, in payment of any
Obligations whether or not then due or owing by transferring the amount due in
respect thereof by ACH or wire transfer to an account of the applicable
recipient of such payment.

 

(vi)             Upon the occurrence and during the continuance of Full Cash
Dominion, all amounts remaining in the SPE Storage Account at the specified time
agreed between the Borrower and the Cash Management Bank where such account is
located will automatically be transferred to the SPE Collection Account for
application in accordance with the Priority of Payments Waterfall on the next
Waterfall Payment Date.

 

(l)                 SPE Disbursement Account.

 

(i)                 During any period of Full Cash Dominion, with respect to the
payment of any amounts to an Operating Company or the making of a Restricted
Payment to the Parent, subject to meeting the conditions for Borrowing in
Section 4.02 and subject to satisfaction of the Note Payment Conditions, the
Borrower may instruct the Agent to deposit Borrowings in the SPE Disbursement
Account, and pay such amounts by ACH or wire transfer:

  

(A)             in the form of the repayment of all or a portion of the
principal or interest due and payable by the Borrower to the applicable
Operating Company pursuant to the terms of its Master Intercompany Purchase Note
to the applicable Operating Company; or

 



 - 132 - 

 

 

(B)              in the form of a return of capital or a distribution of income
pursuant to the terms of its Master Intercompany Income Note to the applicable
Operating Company; or

 



(C)             in the form of a Restricted Payment to the Parent, and the
Parent may subsequently make a Restricted Payment to its immediate parent
company (in an amount not exceeding the amount of the Restricted Payment
received from the Borrower).

 



(ii)                 During any period of Full Cash Dominion, with respect to
the payment of any amounts to an Operating Company or the making of a Restricted
Payment to the Parent, subject to meeting the conditions for Borrowing in
Section 4.02, the Borrower may instruct the Agent to deposit Borrowings in the
SPE Disbursement Account, and the Borrower, at the direction of the Funding and
Notice Agent, may promptly apply such amounts in payment of Vendor Invoices by
transferring the amount due in respect of such Vendor Invoices by ACH or wire
transfer to an account of the applicable vendor.

  

(iii)            Notwithstanding anything to the contrary set forth herein, with
respect to any transfer, payment or distribution required by the terms hereof to
pass from any account other than the SPE Collection Account or any other Blocked
Account (the "Originating Account") through the SPE Disbursement Account, so
long as Full Cash Dominion has not occurred and is not continuing, the Borrower
may make (or direct the Agent to make, as applicable) such payment, transfer or
distribution directly from the Originating Account with the consent of the
Agent.

 

(m)             Account Acknowledgements. The SPE Collection Account shall at
all times be a Blocked Account, the SPE Proceeds Accounts and the SPE Storage
Account shall at all times be a Controlled Account subject to a Control
Agreement and each DDA shall at all times be a Controlled Account subject to a
Control Agreement except as permitted in this Section 6.13 or Section 6.19. The
Borrower hereby acknowledges and agrees that (i) at all times, the Borrower
shall have no right of withdrawal from the SPE Collection Account other than in
accordance with the Priority of Payments Waterfall set forth in clause (j)
above, (ii) upon the occurrence and during the continuation of Full Cash
Dominion, the Borrower shall have no right of withdrawal from the SPE Storage
Account, (iii) the funds on deposit in the SPE Collection Account and the SPE
Storage Account shall at all times be collateral security for all of the
Obligations, (iv) the funds on deposit in the SPE Collection Account shall be
applied as provided in this Agreement, and (v) upon the occurrence and during
the continuation of a Cash Dominion Event, the funds on deposit in the SPE
Storage Account and any other Blocked Account shall be applied as provided in
this Agreement. In the event that, notwithstanding the provisions of this
Section 6.13, if at any time during the continuation of a Cash Dominion Event,
any Loan Party receives or otherwise has dominion and control of any proceeds or
collections, except as expressly permitted in this Section 6.13, such proceeds
and collections shall be held in trust by such Loan Party for the Agent, shall
not be deposited in any account of such Loan Party (other than a Blocked
Account), and shall, not later than the Business Day after receipt thereof, be
deposited into the SPE Collection Account or dealt with in such other fashion as
such Loan Party may be instructed by the Agent.

 



 - 133 - 

 

 

(n)               Statements and Certifications.

 

(i)                 Upon the written request of the Agent at any time that a
Cash Dominion Event exists, the Loan Parties shall cause bank statements and/or
other reports to be delivered to the Agent not less often than weekly (in the
case of Intermediate Cash Dominion) or daily or as otherwise directed by the
Agent (in the case of Full Cash Dominion (or, in the case of bank statements
and/or other reports provided by a Cash Management Bank, at such other intervals
as the applicable Cash Management Bank customarily provides such bank statements
and/or other reports)).

 

(ii)               Within seven (7) Business Days (or such later date as the
Agent, in its reasonable discretion, may agree) after the end of each Fiscal
Month during the term of this Agreement, commencing with an initial delivery for
the Fiscal Month ending July 4, 2020, the Borrower shall deliver to the Agent
and, thereafter, Agent shall furnish to the Lenders a report as to the amount of
Excluded Payments and Sales Tax Amounts, the amount of Pre-Cash Dominion
Excluded Amounts, Intermediate Cash Dominion Excluded Amounts or Full Cash
Dominion Excluded Amounts (as applicable), and the amount of any Base
Consignment Commission and Incentive Consignment Commission paid during the
prior calendar month, provided that after the occurrence and during the
continuance of a Cash Dominion Event, the Borrower shall provide such reports
weekly on the Thursday of each week (or such later date as the Agent, in its
reasonable discretion, may agree), commencing on the first Thursday occurring
after the commencement of the applicable Cash Dominion Event (or such later date
as the Agent, in its reasonable discretion, may agree) and provide information
on such amounts paid during the prior week. Any Excluded Payments and Sales Tax
Amounts, the amount of Pre-Cash Dominion Excluded Amounts, Intermediate Cash
Dominion Excluded Amounts or Full Cash Dominion Excluded Amounts in excess of
the amounts previously paid may be paid out of the SPE Proceeds Accounts or the
SPE Storage Account from funds available therein at such time at the Borrower's
direction without restriction (in the case of the SPE Storage Account, until
delivery of a Control Notice by the Agent). The Agent may make available to
Lenders via email, ftp site or internet website, all statements and reports
described herein, but only with the use of a password provided by the Agent. The
Agent will make no representation or warranties as to the accuracy or
completeness of such statements or reports accurately posted and will assume no
responsibility therefor. In connection with providing access to any ftp or
internet website, the Agent may require registration and the acceptance of a
disclaimer. The Agent shall not be liable for the dissemination of information
in accordance with this clause.

 

(o)               Replacement Accounts. So long as no Cash Dominion Event has
occurred and is continuing, the Borrower may add or replace a DDA or Cash
Management Bank (other than in relation to the SPE Proceeds Accounts, the SPE
Collection Account, the SPE Storage Account or the SPE Disbursement Account,
which shall at all times be maintained with the Agent); provided, that, no later
than thirty (30) days (or such later date as the Agent, in its reasonable
discretion, may agree) after the time of the opening of such deposit account,
the Borrower and such applicable Cash Management Bank shall have executed and
delivered to the Agent a Control Agreement (including any acknowledgement and
agreement of the Cash Management Bank or securities intermediary with respect
thereto).

 

(p)               Replacement Payment Processor. The Operating Companies may add
or replace Payment Processors and Credit Card Issuers to the extent permitted
under the terms of the Master Agency Agreement; provided that the applicable
Payment Processor, the applicable Operating Companies and the Borrower enter
into a Payment Processing Agreement that provides for such rights for the
Borrower and the Agent as are set forth in the Existing Payment Processor
Agreements (substantially consistent with the Processing Agreement Amendments)
ceteris paribus.

 



 - 134 - 

 

 

Section 6.14       Information Regarding the Collateral.

 

(a)               Furnish to the Agent within fifteen (15) Business Days written
notice (or such longer period as the Agent may reasonably agree) of any change
in: (i) the location of any Loan Party’s chief executive office or its principal
place of business; (ii) any Loan Party’s type of organization or jurisdiction of
organization (subject to Section 7.04); or (iii) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization.

 

(b)               Furnish to the Agent prompt written notice of any change in
any trade name used to identify it in the conduct of its business or in the
ownership of its properties.

 

Section 6.15       Information Regarding Servicing Agreement. For purposes of
delivery of any information to the Agent and Lenders hereunder, the Loan Parties
shall request all information as set forth in Section 4.07 of the Master Agency
Agreement and promptly provide a copy of any such information to the Agent to
the extent requested by the Agent.

 

Section 6.16       [Reserved].

 

Section 6.17       Further Assurances.

 

(a)               Subject to the exceptions and limitations set forth in the
applicable Loan Documents, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording (or authorizing the Agent to file and
record) of financing statements and other documents), that may be required under
any applicable Law, or which the Agent may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, including the delivery of Control
Agreements in respect of Blocked Accounts and other Controlled Accounts as may
be reasonably requested by the Agent, all at the expense of the Loan Parties.

 

(b)               If any assets constituting Collateral (subject to the limits
on perfection requirements contained in the Loan Documents) are acquired by any
Loan Party after the Closing Date (other than assets constituting Collateral
under the Security Documents that become subject to the Lien under the Security
Documents upon acquisition thereof), notify the Agent thereof, and, after the
acquisition thereof, the applicable Loan Parties will cause such assets to be
subjected to a Lien securing the Obligations and will take such actions (or
provide the Agent with the information and documents necessary to take such
actions) as shall be necessary to grant and perfect such Liens, including
actions described in subsection (a) of this Section 6.17, all at the expense of
the Loan Parties.

 

Section 6.18       Compliance with Terms of Servicing Agreements. Except as
otherwise permitted hereunder, (a) make all payments and otherwise perform all
material obligations in respect of all Servicing Agreements to which any Loan
Party is a party, keep such Servicing Agreements in full force and effect, and
(b) not allow such Servicing Agreements to lapse or be terminated or any rights
to renew such Servicing Agreements to be forfeited or cancelled.

 



 - 135 - 

 

 

Section 6.19       Post-Closing Matters. Perform, or cause to be performed, the
covenants and agreements set forth on Schedule 6.19 within the time frame set
forth therein, in each case, as such time frame may be extended by the Agent in
its reasonable discretion.

 

Section 6.20       Separateness from Operating Companies. Not become a
Subsidiary of any Operating Company.

 

Article VII
NEGATIVE COVENANTS

 

Until payment in full of the Obligations and termination of the Commitments, no
Loan Party shall (limited to the Parent with respect to Section 7.13 and the
Borrower with respect to Section 7.14):

 

Section 7.01       Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than, as to all of the above, Permitted Encumbrances.

 

Section 7.02       Investments. Make any Investments, except Permitted
Investments.

 

Section 7.03       Indebtedness; Disqualified Stock. (a) Create, incur, assume,
guarantee, suffer to exist or otherwise become or remain liable with respect to,
any Indebtedness, except Permitted Indebtedness or (b) issue Disqualified Stock.

 

Section 7.04       Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person.

 

Section 7.05       Dispositions. Make any Disposition except Permitted
Dispositions.

 

Section 7.06       Restricted Payments. Make any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:

 

(a)               so long as no Default or Event of Default shall have occurred
and be continuing prior to or immediately after giving effect to any action
described below or would result therefrom the Loan Parties may make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(b)               [reserved];

 

(c)               Subject to satisfaction of the Note Payment Conditions, the
Borrower may make any Restricted Payment in cash to the Parent and the Parent
may make any Restricted Payment in cash to its immediate parent company in
accordance with Sections 6.13(k) and (l);

 



 - 136 - 

 

 

(d)               the Borrower may make any Restricted Payment in cash to the
Parent and the Parent may make any Restricted Payment in cash to its immediate
parent company in respect of Permitted Tax Distributions; and

 

(e)               Subject to satisfaction of the Note Payment Conditions, the
Loan Parties may make Restricted Payments under the Master Intercompany Income
Note in accordance with Sections 6.13(k) and (l).

 

Section 7.07       Prepayments of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner any Subordinated Indebtedness, or make any payment in violation of any
subordination terms of such Subordinated Indebtedness, except (i) subject to the
Note Payment Conditions, the Borrower may make any payments on the Master
Intercompany Purchase Note in accordance with Sections 6.13(k) and (l), (ii)
payments of Subordinated Indebtedness with the proceeds of issuances of Equity
Interests in Parent or the conversion of any Subordinated Indebtedness into
Equity Interests (other than Disqualified Stock) of the Parent or any of its
direct or indirect parents that are not Loan Parties.

 

Section 7.08       Change in Nature of Business. In the case of each of the Loan
Parties, engage in any line of business substantially different from the
Business conducted by the Loan Parties on the Closing Date or any business
substantially related, complementary, ancillary or incidental thereto.

 

Section 7.09       Transactions with Affiliates. Enter into, renew, extend or be
a party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable, taken as a whole, to the Loan
Parties as would be obtainable by the Loan Parties at the time in a comparable
arm’s length transaction with a Person other than an Affiliate; provided, that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) payments made on any of the Subordinated Notes, (c)
transactions, arrangements, reimbursements and indemnities permitted between or
among such parties under this Agreement, (d) transactions described on Schedule
7.09 hereto, (e) [reserved], (f) [reserved], (g) the payment of reasonable fees
and out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Parent or the Borrower, (h) [reserved], (i)
[reserved], (j) the transactions contemplated by the Servicing Agreements and
any amendments, restatements, amendments and restatements, supplements or other
modifications thereto not prohibited by this Agreement, (i) [reserved], (j)
transactions with affiliates that are customers, clients, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement, which
are fair to the Loan Parties in the reasonable determination of the board of
directors or the senior management of the Borrower, and are on terms at least as
favorable as might reasonably have been obtained at such time from a Person that
is not an Affiliate, (k) transactions permitted pursuant to Sections 7.04 and
7.06, (l) transactions entered into in good faith which provide for shared
employees, services and/or facilities arrangements and which provide cost
savings and/or other operational efficiencies, (m) sales and purchase
arrangements, joint purchasing arrangements and other service agreements in the
ordinary course of business between the Borrower and any Person under common
control with the Borrower, for the sale and purchase, at cost, of inventory,
equipment and supplies, and leases between such Persons and the Borrower and are
on terms at least as favorable as might reasonably have been obtained at such
time from a Person that is not an Affiliate, and (n) any transaction or series
of related transactions involving aggregate consideration not to exceed
$5,000,000.

 



 - 137 - 

 

 

Section 7.10       Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document and
except in the case of restrictions and conditions imposed by law) that limits
the ability (a) of any Loan Party to make Restricted Payments or other
distributions to any other Loan Party or to otherwise transfer property to or
invest in a Loan Party, (b) of any Loan Party to make or repay loans to any
other Loan Party, or (c) of the Loan Parties to create, incur, assume or suffer
to exist Liens on property of such Person in favor of the Agent; provided, that,
this Section 7.10 shall not prohibit (i) agreements with third parties regarding
Intellectual Property licensing relating to Inventory which expressly prohibit
the pledging of such Inventory as Collateral or restrict the terms of sale or
resale of such Inventory covered thereby which are entered into in the ordinary
course of business, (ii) customary anti-assignment provisions in licenses and
other contracts entered into in the ordinary course of business restricting the
assignment thereof or in contracts for the Disposition of any assets; provided,
that the restrictions in any such contract shall apply only to the assets or
Subsidiary that is subject to such contract or to be Disposed of, (iii)
[reserved]; or (iv) any encumbrance or restriction contained in any agreement of
a Person acquired in a Permitted Investment, which encumbrance or restriction
was in existence at the time of such Permitted Investment (but not created in
connection therewith or in contemplation thereof) and which encumbrance or
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the property and assets of the Person so
acquired.

 

Section 7.11       Amendment of Material Documents; Exercise of Rights under the
Servicing Agreements.

 

(a)               (i) Amend, modify or waive any of a Loan Party’s rights under
(x) its Organization Documents in a manner materially adverse to the Credit
Parties (it being understood that amendments to Sections 5(b), 5(c), 7, 8, 9,
10, 16, 21, 22, 23, 24, 25, 26, 31 or 35, or the definitions of “Independent
Director” or “Material Action” of the Borrower LLC Agreement and/or the Parent
LLC Agreement shall be deemed to be materially adverse to the Credit Parties),
or (y) obligations under any Material Indebtedness (other than on account of any
refinancing thereof otherwise permitted hereunder), in each case to the extent
that such amendment, modification or waiver would (A) result in an Event of
Default under any of the Loan Documents or (B) otherwise would be reasonably
likely to have a Material Adverse Effect or (ii) no Loan Party may remove the
independent director pursuant to Section 9 of the Borrower LLC Agreement and/or
the Parent LLC Agreement without the consent of the Required Lenders.

 

(b)               Amend, modify or waive any of the Loan Parties’ rights under
the Servicing Agreements (other than Section 10.01 of the Master Agency
Agreement (solely as such amendment or waiver relates to the consent rights of
the Agent to amendments of Article VII, Article VIII, Section 10.09, Section
10.10 or Annex A of the Master Agency Agreement) or Annex A of the Master Agency
Agreement) in a manner adverse to the Credit Parties in any material respect,
taken as a whole.

 



 - 138 - 

 

 

(c)               Demand return of any Inventory consigned pursuant to Section
3.06(b) of the Master Agency Agreement without the consent of the Agent acting
on the instructions of the Lenders.

 

(d)               Remove the Inventory Management Agent and/or Funding and
Notice Agent under the Master Agency Agreement or terminate the appointment of
any Operating Company as treasury agent pursuant to Section 4.02 of the Master
Agency Agreement; provided that nothing in this Section 7.11(d) shall prohibit
the Loan Parties from replacing the Inventory Management Agent, any treasury
agent and/or Funding and Notice Agent under the Master Agency Agreement with
another Macy’s Party or any other Restricted Subsidiary that has become party to
the Master Agency Agreement in accordance with Section 10.11 of the Master
Agency Agreement.

 

(e)               Provide consent to the Macy’s Parties to amend, modify or
waive any of the Macy’s Parties’ rights under the Payment Processing Agreements
pursuant to Sections 4.03(b) and 4.03(c) of the Master Agency Agreement.

 

(f)                Terminate any of the Macy’s Parties’ appointment, rights or
obligations under the Master Agency Agreement pursuant to Section 9.02 of the
Master Agency Agreement.

 

Section 7.12       Fiscal Year. Either (a) change the Fiscal Year of any Loan
Party, or (b) change the accounting policies or reporting practices of the Loan
Parties, except as required or permitted by GAAP (subject to Section 1.03
hereof).

 

Section 7.13       Permitted Activities of the Parent Solely with respect to the
Parent, (a) engage in any business activity or own any material assets other
than (i) holding 100% of the capital stock of the Borrower, (ii) performing its
obligations under the Loan Documents and the Servicing Agreements and the
Indebtedness, Liens (including the granting of Liens) and Guarantees permitted
hereunder, (iii) issuing its own capital stock, (iv) making Restricted Payments
permitted hereunder, (v) filing tax reports and paying Taxes in the ordinary
course (and contesting any Taxes), (vi) preparing reports to Governmental
Authorities and to its equityholders, (vii) holding director and equityholder
meetings, preparing corporate records and other corporate activities required to
maintain its separate corporate structure or to comply with applicable Law,
(viii) holding cash and other assets received in connection with contributions
to, or proceeds from the issuance of, capital stock of the Parent, pending the
application thereof in a manner not prohibited by this Agreement, (ix) providing
indemnification for its officers, directors or members of management, (x)
participating in tax, accounting and other administrative matters, including,
but not limited to, preparing the financial reports and related certificates
required to be delivered to the Agent and the Lenders pursuant to Sections 6.01
and 6.02 and (x) activities incidental to the foregoing; or (b) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.

 



 - 139 - 

 

 

 

Section 7.14       Permitted Activities of the Borrower. Solely with respect to
the Borrower, (a) engage in any business activity or own any material assets
other than (i) (A) purchasing and owning Inventory and proceeds thereof, (B)
accepting payment for the sale of such Inventory, (C) the Subordinated Notes,
(D) paying any fees or other amounts owed to any Macy’s Entity pursuant to the
Servicing Agreements and (E) completing the Closing Date Purchases and assuming
the corresponding vendor payables, (ii) performing its obligations under the
Loan Documents and the Servicing Agreements and the Indebtedness, Liens
(including the granting of Liens) and Guarantees permitted under this Agreement,
(iii) making Permitted Investments, Permitted Dispositions and Restricted
Payments permitted hereunder, (iv) issuing its own capital stock, (v) filing tax
reports and paying Taxes in the ordinary course (and contesting any Taxes), (vi)
preparing reports to Governmental Authorities and to its equityholders, (vii)
holding director and equityholder meetings, preparing corporate records and
other corporate activities required to maintain its separate corporate structure
or to comply with applicable Law, (viii) holding cash and other assets received
in connection with the transactions contemplated in the Servicing Agreements or
contributions to, or proceeds from the issuance of, capital stock of the
Borrower, in each case, pending the application thereof in a manner not
prohibited by this Agreement, (ix) providing indemnification for its officers,
directors or members of management, (x) participating in tax, accounting and
other administrative matters, including, but not limited to, preparing the
financial reports and related certificates required to be delivered to the Agent
and the Lenders pursuant to Sections 6.01 and 6.02 and (x) activities incidental
to the foregoing or (b) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

 

 - 140 - 

 

 

Section 7.15       Financial Covenant.

 

(a)        Minimum Availability. Prior to April 30, 2021, permit Availability
plus Suppressed Availability to be lower than the greater of (x) ten percent
(10%) of the Loan Cap and (y) $250,000,000.

 

(b)         Consolidated Fixed Charge Coverage Ratio. During the Covenant
Compliance Period, permit the Consolidated Fixed Charge Coverage Ratio for (i)
the last day of the most recently ended Measurement Period prior to the
beginning of such Covenant Compliance Period for which financial statements of
Pubco and its Restricted Subsidiaries have been, or are required to be,
delivered to the Agent pursuant to Section 6.01, or (ii) the last day of any
Measurement Period ended during such Covenant Compliance Period for which
financial statements of Pubco and its Restricted Subsidiaries have been, or are
required to be, delivered to the Agent pursuant to Section 6.01, to be less than
1.00 to 1.00. To the extent required to be tested with respect to any
Measurement Period pursuant to the preceding sentence, compliance with this
Section 7.15 shall be calculated in the Compliance Certificate for the
applicable Measurement Period delivered pursuant to Section 6.02(a).

 

Section 7.16       Limitations on Employees. The Loan Parties shall not employ
any employees other than as required by any provisions of applicable Law or the
Organization Documents of such Loan Parties and may not establish, sponsor or
maintain any “employee benefit plan” (as such term is defined in Section 3(3) of
ERISA) or contribute to any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.

 

Section 7.17       Changes to Name. The Borrower and the Parent will not change,
amend or alter its legal name at any time except following fifteen (15) Business
Days’ notice given by the Borrower or the Parent, as applicable, to the Agent.

 

Section 7.18       Subsidiaries. The Borrower shall not have any Subsidiaries
and the Parent shall not have any Subsidiaries other than the Borrower.

 



 - 141 - 

 

 

Article VIII

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01       Events of Default. The occurrence and continuance of any of
the following shall constitute an Event of Default:

 

(a)         Non-Payment. The Borrower or any other Loan Party fails to pay when
and as required to be paid herein:

 

(i)              any amount of principal of any Loan or any L/C Obligation, or
deposit any funds as Cash Collateral in respect of L/C Obligations,

 

(ii)             any interest on any Loan or on any L/C Obligation, or any fee
due hereunder, which failure continues for three (3) Business Days, or

 

(iii)            any other amount payable hereunder or under any other Loan
Document, which failure continues for three (3) Business Days.

 

(b)        Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.02(b), 6.03(a),
6.05(a), 6.07, 6.10, 6.11, 6.12, 6.13, 6.14, 6.19, 6.20 or Article VII,
provided, that, no Event of Default shall be deemed to have arisen herein with
respect to Section 6.02(b), 6.07, or 6.10 unless such failure continues for five
(5) consecutive Business Days (or, with respect to Section 6.02(b) during an
Accelerated Borrowing Base Delivery Event, two (2) consecutive Business Days);
or

 

(c)        Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof from the Agent or the
Required Lenders to the Borrower; or

 

(d)        Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate), shall be incorrect or misleading in
any material respect when made or deemed made; or

 

(e)        Cross-Default. (i) Any Loan Party (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) and such payment is not made within any applicable grace period in
respect of any Material Indebtedness (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement, but excluding any Swap Contract), or (B) after
the expiration of all applicable grace periods relating thereto, fails to
observe or perform any other agreement or condition relating to any such
Material Indebtedness (other than a Swap Contract) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided, that this clause (i) (B) shall not apply
to secured Indebtedness of a Loan Party permitted hereunder that becomes due
upon the sale or transfer by such Loan Party of the assets securing such
Indebtedness or upon the casualty or condemnation of the assets securing such
Indebtedness; (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which a Loan Party is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined in
such Swap Contract) under such Swap Contract as to which a Loan Party is an
Affected Party (as so defined in such Swap Contract) and, in either event, the
Swap Termination Value owed by the Loan Party as a result thereof is greater
than $250,000,000 and such Loan Party is unable to pay such amount upon such
termination or (iii) an “Event of Default” (as such term is defined in the
Master Agency Agreement) under the Master Agency Agreement shall have occurred
and is continuing (after giving effect to any applicable grace periods
thereunder); or

 

 - 142 - 

 

 

(f)          Insolvency Proceedings, Etc. Any Loan Party or Macy’s Entity (other
than any Unrestricted Subsidiary (as defined in the Master Agency Agreement)
that is not a Loan Party) institutes, consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or a proceeding shall be
commenced or a petition filed, without the application or consent of such
Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for sixty (60) calendar days or an order or decree approving or ordering any of
the foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

 

(g)         Inability to Pay Debts; Attachment. (i) Any Loan Party admits in
writing its inability or fails generally to pay its debts as they become due in
the ordinary course of business, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) calendar days after its issuance or levy; or

 

(h)        Judgments. There is entered against any Loan Party (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding $250,000,000 and such judgment(s) or
order(s) shall continue unsatisfied, unvacated, undischarged or unstayed for a
period of thirty (30) consecutive days (to the extent not covered by third party
insurance as to which the applicable insurer has been notified of the claim and
has not disputed coverage), or (ii) any one or more non-monetary judgments that
have, or would reasonably be expected to have a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) such judgment or order, by reason of a pending appeal
or otherwise, shall not have been satisfied, vacated, discharged, stayed or
bonded for a period of thirty (30) consecutive days; or

 

 - 143 - 

 

 

(i)          ERISA. An ERISA Event occurs which would be reasonably likely to
result in a Material Adverse Effect; or

 

(j)          Invalidity of Loan Documents. (i) Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party thereof or any Governmental Authority contests in any manner the validity
or enforceability of any provision of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any provision of
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document or seeks to avoid, limit or otherwise adversely affect any
Lien purported to be created under any Security Document (other than as
permitted pursuant to the terms thereof); or (ii) any Lien purported to be
created under any Security Document ceases to be (other than pursuant to the
terms thereof or as a result of an act or failure to Act by the Agent or any
other Credit Party), or shall be asserted by any Loan Party or any Governmental
Authority, not to be, a valid and perfected Lien on any Collateral (other than
an immaterial portion of the Collateral), with the priority required by the
applicable Security Document, except to the extent resulting from the failure of
the Agent to file UCC continuation statements or to maintain “control” (as such
term is defined in the UCC), as applicable; or

 

(k)         Change of Control. There occurs any Change of Control; or

 

(l)          Cessation of Business. Except (i) as otherwise expressly permitted
hereunder or (ii) the consignment of all or substantially of any Loan Party’s
assets pursuant to and in accordance with the terms of the Servicing Agreements,
any Loan Party shall take any action to liquidate all or substantially all of
their personal property assets utilized in the operation of their Business, or
employ an agent or other third party to conduct a program of closings,
liquidations or “Going-Out-Of-Business” sales of all or substantially all of its
business; or

 

(m)        Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or

 

(n)         Guaranty. The termination or attempted termination of the Facility
Guaranty by any Loan Party except as expressly permitted hereunder or under any
other Loan Document; or

 

(o)        Subordination. (i) The subordination provisions of any Subordinated
Note or other Subordinated Indebtedness shall, in whole or in part, terminate,
cease to be effective or cease to be legally valid, binding and enforceable
against the holder of such Subordinated Note or other Subordinated Indebtedness
or (ii) the Borrower or any other Loan Party shall, directly or indirectly,
disavow or contest in any manner (A) the effectiveness, validity or
enforceability of the subordination provisions of any Subordinated Note or other
Subordinated Indebtedness (B) that the subordination provisions of any
Subordinated Note or other Subordinated Indebtedness exist for the benefit of
the Credit Parties; or

 

(p)         Master Agency Agreement. (i) All Inventory Management Agents and/or
the Funding and Notice Agent under the Master Agency Agreement shall have
resigned without adequate replacements having been appointed in accordance with
the Master Agency Agreement, (ii) the Master Agency Agreement has been
terminated and not concurrently restated or replaced with a substantially
similar arrangement, which arrangement is acceptable to the Agent and the
Required Lenders in their reasonable discretion, (iii) a Master Agency Agreement
Termination Event has occurred or (iv) a Servicer Specified Event of Default has
occurred.

 



 - 144 - 

 

 

Section 8.02       Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:

 

(i)              declare the Commitments of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

(ii)             declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other Obligations (other than
Other Liabilities) to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Loan Parties;

 

(iii)             require that the Loan Parties Cash Collateralize the L/C
Obligations;

 

(iv)             whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties; and

 

(v)              in the event that the Obligations shall have been accelerated
pursuant hereto, remove the Inventory Management Agent and/or Funding and Notice
Agent under the Master Agency Agreement;

 

provided, that, upon the occurrence of any Event of Default with respect to any
Loan Party under Section 8.01(f), the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

 - 145 - 

 

 

Each of the Credit Parties agrees that, notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, no Credit Party shall
have any right individually to commence any legal or equitable proceedings to
enforce any Loan Document against any Loan Party (including, without limitation,
the Facility Guaranty) or to foreclose any Lien on, or otherwise enforce any
security interest in, or other rights to, any of the Collateral; it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Agent on behalf of the Credit Parties in accordance with
the terms hereof, and all powers, rights and remedies hereunder and under the
other Loan Documents with respect thereto may be exercised solely by the Agent.
In furtherance of the foregoing, each Lender agrees that it shall not, and
hereby waives any right to, take or institute any actions or proceedings,
judicial or otherwise, for any right or remedy or asset any other cause of
action against any Loan Party (including the exercise of any right of set-off,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings or any other cause of
action, or otherwise commence any remedial procedures, against Parent, the
Borrower and/or any parent companies with respect to the Loans or any Collateral
or any other property of any such Person, in each case, relating to or arising
out of this Agreement or the other Loan Documents, without the prior written
consent of the Agent.

 

Section 8.03       Application of Funds. After the exercise of remedies provided
for in Sections 8.02(i) and 8.02(ii) (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall be applied by
the Agent in the following order:

 

First to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses and other amounts
(including fees, charges and disbursements of counsel to the Agent and amounts
payable under Article III) payable to the Agent pursuant to Section 10.04;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer pursuant to Section 10.04 (including fees, charges and disbursements of
counsel to the respective Lenders and the L/C Issuer and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting accrued and unpaid
interest on any Permitted Overadvances, ratably among the Lenders in proportion
to the amounts described in this clause Third payable to them;

 

Fourth, to the extent not previously reimbursed by the Lenders, to payment to
the Agent of that portion of the Obligations constituting principal on any
Permitted Overadvances, ratably among the Lenders in proportion to the amounts
described in this clause Fourth payable to them;

 

Fifth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

 - 146 - 

 

 

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting principal on the Swing Line Loans;

 

Seventh, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans (including Revolving Loans made in
respect of the Bridge Commitments) and other Obligations in respect to the
Revolving Commitments (other than principal and Other Liabilities), and fees in
respect to the Revolving Commitments (including Letter of Credit Fees), ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Seventh payable to them;

 

Eighth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans, ratably among the Revolving Lenders in
proportion to the respective amounts described in this clause Eighth held by
them;

 

Ninth, to the Agent for the account of each L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the L/C Issuers in proportion to the respective
amounts described in this clause Ninth held by them;

 

Tenth, to pay all other amounts then due and owing and remaining unpaid in
respect of the Obligations (other than Obligations relating to Cash Management
Services, Bank Products or any Incremental Term Loan), pro rata among the
Revolving Lenders according to the amounts of the Obligations (other than
Obligations relating to Cash Management Services, Bank Products or any
Incremental Term Loan) then due and owing and remaining unpaid to the Revolving
Lenders;

 

Eleventh, to the Agent or its Affiliates and any other applicable Revolving
Lender or its Affiliates towards the payment of amounts then due and owing and
remaining unpaid in respect of certain Cash Management Services programs
provided to the Borrower including the ACH line provided by the Agent (or any
successor programs thereto) and the prepayment, settlement and termination of
such Cash Management Services, pro rata among the applicable Revolving Lenders
and Affiliates thereof according to the amounts then due and owing and remaining
unpaid in respect of such Cash Management Services;

 

Twelfth, to payment of that portion of the Obligations (if any) constituting
unpaid interest and fees on any Incremental Term Loans to the extent such
Incremental Term Loans are secured by Liens on the Collateral on a pari passu
basis with the Obligations in respect of the Revolving Commitments, ratably
among the Incremental Term Lenders providing such Incremental Term Loans in
proportion to the respective amounts described in this clause Twelfth payable to
them;

 

Thirteenth, to payment of that portion of the Obligations (if any) constituting
unpaid principal of any Incremental Term Loans to the extent such Incremental
Term Loans are secured by Liens on the Collateral on a pari passu basis with the
Obligations in respect of the Revolving Commitments, ratably among the
Incremental Term Lenders providing such Incremental Term Loans in proportion to
the respective amounts described in this clause Thirteenth payable to them;

 

Fourteenth, to pay all other amounts then due and owing and remaining unpaid in
respect of the Obligations relating to the Incremental Term Loan (other than,
while any Default or Event of Default under Section 8.01(f) is continuing,
amounts referred to in clause Fifteenth below), pro rata among the Incremental
Term Lenders according to the amounts of the Obligations relating to any
Incremental Term Loan, then due and owing and remaining unpaid to the
Incremental Term Lenders;

 

 - 147 - 

 

 

Fifteenth, while any Default or Event of Default under Section 8.01(f) is
continuing, to pay all amounts then due and owing and remaining unpaid in
respect of the Obligations relating to any premium due with respected to the
Incremental Term Loan, pro rata among the Incremental Term Lenders according to
the amounts of the Obligations relating to any Incremental Term Loan then due
and owing and remaining unpaid to the Incremental Term Lenders; provided, that
no such amount shall be paid until the payment in full in cash of all
Obligations in respect of the Revolving Commitments, the termination of all
Revolving Commitments and termination or cash collateralization of all Letters
of Credit (and, in the event that any such Obligations in respect of the
Revolving Commitments, Commitments or obligations with respect to Letters of
Credit are replaced or refinanced by any debtor-in-possession facility, the
repayment in full in cash and/or termination or cash collateralization thereof
in accordance with the terms of such debtor-in-possession facility and any
related orders (including financing and cash collateral orders));

 

Sixteenth, [reserved];

 

Seventeenth, to payment of all Other Liabilities consisting of Bank Product
Obligations to the extent secured under the Security Documents, ratably among
the Credit Parties providing such Bank Products in proportion to the respective
amounts described in this clause Seventeenth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c) amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Ninth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Other Liabilities shall be excluded from the
application described above if the Agent has not received written notice
thereof, together with such supporting documentation as the Agent may request,
from the applicable provider of Bank Products or Cash Management Services, as
the case may be. Each provider of Bank Products or Cash Management Services not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

Article IX

THE AGENT

 

Section 9.01       Appointment and Authority. Each of the Lenders, L/C Issuers,
and the Swing Line Lender hereby irrevocably appoints Bank of America to act on
its behalf as the Agent hereunder and under the other Loan Documents (other than
the Swap Contracts) and authorizes the Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations), together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Lenders and the L/C Issuer, and no Loan Party shall have rights as a third
party beneficiary of any of such provisions (except with respect to the
Borrower’s right to consent to a replacement Agent to the extent set forth in
Section 9.06 and the Loan Parties rights to receive evidence of releases to the
extent set forth in Section 9.10). It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

 - 148 - 

 

 

Section 9.02       Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or Affiliate thereof as if such Person were not the hereunder and without any
duty to account therefor to the Lenders.

 

Section 9.03       Exculpatory Provisions. The Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable Law, including, for the avoidance of doubt, any action that may be in
violation of an automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness relating
to the Loan Parties or any of its Affiliates that is communicated to or obtained
by the Person serving as the Agent or any of its Affiliates in any capacity.

 

 - 149 - 

 

 

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct, each as determined by a final and non-appealable
judgment of a court of competent jurisdiction.

 

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

Section 9.04       Reliance by the Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Agent shall have
received written notice to the contrary from such Lender or the L/C Issuer prior
to the making of such Loan or the issuance of such Letter of Credit. The Agent
may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

 - 150 - 

 

 

Section 9.05       Delegation of Duties. The Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent. The Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Agent acted with gross negligence,
bad faith or willful misconduct in the selection of such sub-agents.

 

Section 9.06      Resignation of the Agent. The Agent may at any time give
written notice of its resignation to the Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the consent of the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States provided, that such Affiliate is a “U.S. person” and
a “financial institution” within the meaning of Treasury Regulations section
1.1441-1. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the L/C Issuer and with the consent of the
Borrower, appoint a successor Agent meeting the qualifications set forth above;
provided, that, if the Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment within thirty (30) days after
the resigning Agent gives notice of its resignation, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed Agent,
all payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender and the L/C Issuer
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as the Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as the Agent hereunder.

 

Any resignation by Bank of America as the Agent pursuant to this Section shall
also constitute its resignation as Swing Line Lender and the resignation of Bank
of America as L/C Issuer. Upon the acceptance of a successor’s appointment as
the Agent hereunder, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

 - 151 - 

 

 

Section 9.07       Non-Reliance on Agent and Other Lenders. Each Lender and each
L/C Issuer expressly acknowledges that none of the Agent nor the Arranger has
made any representation or warranty to it, and that no act by the Agent or the
Arranger hereafter taken, including any consent to, and acceptance of any
assignment or review of the affairs of any Loan Party of any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the Agent or the
Arranger to any Lender or the L/C Issuer as to any matter, including whether the
Agent or the Arranger have disclosed material information in their possession.
Each Lender and each L/C Issuer represents to the Agent and the Arranger that it
has, independently and without reliance upon the Agent, the Arranger, any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Lender and each
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Agent, the Arranger, any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Lender and each L/C
Issuer represents and warrants that (i) the Loan Documents set forth the terms
of a commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or L/C Issuer for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or L/C Issuer, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and each L/C Issuer agrees not to assert a claim in contravention of
the foregoing. Each Lender and each L/C Issuer represents and warrants that it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or such L/C Issuer, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.
Except as provided in Section 9.12, the Agent shall not have any duty or
responsibility to provide any Credit Party with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Agent.

 

 - 152 - 

 

 

Section 9.08       No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
rights, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Lender or the
L/C Issuer hereunder.

 

Section 9.09       Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Loan Parties) shall be entitled and empowered,
by intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer the Agent and such
Credit Parties under Sections 2.03(i) and 2.03(j), as applicable, 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
administrator, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the L/C Issuer to make such payments to the Agent and, if the Agent
shall consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agent and its agents and counsel,
and any other amounts due the Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.

 

The Credit Parties hereby irrevocably authorize the Administrative Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations (as defined in the Security Agreement)
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (i) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, (ii) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Credit Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (A) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (B) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof) shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (k) of Section 10.01 of this Agreement, (C) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Credit Party or acquisition vehicle to take any further action and (D) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

 - 153 - 

 

 

Section 9.10      Collateral and Guaranty Matters. The Credit Parties
irrevocably authorize the Agent, and the Agent shall release any Lien on any
property granted to or held by the Agent under any Loan Document (i) upon
payment in full of the Obligations, (ii) constituting property being sold or
otherwise Disposed of in accordance with the Loan Documents (provided, that, if
requested by the Agent, the Borrower shall certify to the Agent that such sale
or other Disposition is a Permitted Disposition (and the Agent may rely
conclusively on any such certificate, without further inquiry)), (iii)
constituting property in which any Loan Party did not own an interest at the
time the security interest, mortgage or lien was granted or at any time
thereafter, (iv) [reserved], (v) if required or permitted under the terms of any
of the other Loan Documents, or any subordination or other intercreditor
agreement, or (vi) if approved, authorized or ratified in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents) in accordance with
Section 10.01.

 

Upon request by the Agent at any time, the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) will confirm in writing the Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release Parent from its obligations under the Facility Guaranty pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the Agent
will (and each Lender irrevocably authorizes the Agent to), at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment, Lien and security interest granted under the
Security Documents or to subordinate its interest in such item, or to release
Parent from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 



 - 154 - 

 

 

Section 9.11      Notice of Transfer. The Agent may deem and treat a Lender
party to this Agreement as the owner of such Lender’s portion of the Obligations
for all purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section 10.06.

 

Section 9.12       Reports and Financial Statements. By signing this Agreement,
each Lender:

 

(a)         agrees to furnish the Agent at such frequency as the Agent may
reasonably request with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender;

 

(b)         is deemed to have requested that the Agent furnish such Lender,
promptly after they become available, copies of all Borrowing Base Certificates
and financial statements required to be delivered by the Loan Parties hereunder
and all commercial finance examinations and appraisals of the Collateral
received by the Agent (collectively, the “Reports”);

 

(c)         expressly agrees and acknowledges that the Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

 

(d)         expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

(e)         agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and

 

(f)         without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agent, the Agent
Professionals and any such other Lender preparing a Report harmless from any
action the indemnifying Lender may take or conclusion the indemnifying Lender
may reach or draw from any Report in connection with any Credit Extensions that
the indemnifying Lender has made or may make to the Borrower, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a Loan or Loans; and (ii) to pay and protect, and indemnify, defend, and
hold the Agent, the Agent Professionals, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent, the Agent Professionals and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

 

 - 155 - 

 



  

Section 9.13        Agency for Perfection. Each Lender hereby appoints each
other Lender as agent for the purpose of perfecting Liens for the benefit of the
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable Law of the United States can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or
otherwise deal with such Collateral in accordance with the Agent’s instructions.

 

Section 9.14        Indemnification of the Agent. Without limiting the
obligations of the Loan Parties hereunder, the Lenders hereby agree to indemnify
the Agent, the L/C Issuer and any Related Party, as the case may be, ratably
according to their Applicable Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent, the L/C Issuer and their
Related Parties in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by the Agent, the
L/C Issuer and their Related Parties in connection therewith; provided, that, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s, the L/C Issuer’s and their Related Parties’ gross
negligence, bad faith or willful misconduct, in each case, as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

Section 9.15        Relation among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

 



 - 156 - 

 

 

Section 9.16         Defaulting Lenders.

 

(a)           Notwithstanding the provisions of Section 2.14 hereof, the Agent
shall not be obligated to transfer to a Defaulting Lender any payments made by
the Borrower to the Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, the Agent shall
transfer any such payments (i) first, to the Swing Line Lender to the extent of
any Swing Line Loans that were made by the Swing Line Lender and that were
required to be, but were not, paid by the Defaulting Lender, (ii) second, to the
L/C Issuer, to the extent of the portion of a Letter of Credit Disbursement that
was required to be, but was not, paid by the Defaulting Lender, (iii) third, to
each Non-Defaulting Lender ratably in accordance with their Commitments (but, in
each case, only to the extent that such Defaulting Lender’s portion of a Loan
(or other funding obligation) was funded by such other Non-Defaulting Lender),
(iv) to the Cash Collateral Account, the proceeds of which shall be retained by
the Agent and may be made available to be re-advanced to or for the benefit of
the Borrower (upon the request of the Borrower and subject to the conditions set
forth in Section 4.02) as if such Defaulting Lender had made its portion of the
Loans (or other funding obligations) hereunder, and (v) from and after the date
on which all other Obligations have been paid in full, to such Defaulting
Lender. Subject to the foregoing, the Agent may hold and, in its discretion,
re-lend to the Borrower for the account of such Defaulting Lender the amount of
all such payments received and retained by the Agent for the account of such
Defaulting Lender. Solely for the purposes of voting or consenting to matters
with respect to the Loan Documents (including the calculation of Applicable
Percentages in connection therewith) and for the purpose of calculating the fee
payable under Section 2.09(a), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that, the foregoing shall not apply to any of the matters governed by Section
10.01(a) through (c). The provisions of this Section 9.16 shall remain effective
with respect to such Defaulting Lender until the earlier of (y) the date on
which all of the Non-Defaulting Lenders, the Agent, the L/C Issuer, and the
Borrower shall have waived, in writing, the application of this Section 9.16 to
such Defaulting Lender, or (z) the date on which such Defaulting Lender pays to
the Agent all amounts owing by such Defaulting Lender in respect of the amounts
that it was obligated to fund hereunder, and, if requested by the Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by the Agent pursuant to
Section 9.16(b) shall be released to the Borrower). The operation of this
Section 9.16 shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by the Borrower or any Loan Party of its
duties and obligations hereunder to the Agent, the L/C Issuer, the Swing Line
Lender, or to the Lenders other than such Defaulting Lender. Any failure by a
Defaulting Lender to fund amounts that it was obligated to fund hereunder shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle the Borrower, at its option, upon written notice to the Agent, to
arrange for a substitute Lender to assume the Commitment of such Defaulting
Lender, such substitute Lender to be reasonably acceptable to the Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Assumption in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than any Other Liabilities, but
including (1) all interest, fees (except any Commitment Fees or Letter of Credit
Fees not due to such Defaulting Lender in accordance with the terms of this
Agreement), and other amounts that may be due and payable in respect thereof,
and (2) an assumption of its Applicable Percentage of its participation in the
Letters of Credit); provided, that, any such assumption of the Commitment of
such Defaulting Lender shall not be deemed to constitute a waiver of any of the
Credit Parties’ or the Loan Parties’ rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund. In the
event of a direct conflict between the priority provisions of this Section 9.16
and any other provision contained in this Agreement or any other Loan Document,
it is the intention of the parties hereto that such provisions be read together
and construed, to the fullest extent possible, to be in concert with each other.
In the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 9.16 shall control and
govern.

 

(b)           If any Swing Line Loan or Letter of Credit is outstanding at the
time that a Lender becomes a Defaulting Lender then:

 



 - 157 - 

 

 

(i)             such Defaulting Lender’s Applicable Percentage of the
Outstanding amount of all L/C Obligations or any Swing Line Loan shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the Outstanding Amount of all
Non-Defaulting Lenders’ Applicable Percentages of the Outstanding Amount of all
L/C Obligations and Swing Line Loans, plus such Non-Defaulting Lender’s Loans
does not exceed the total of all Non-Defaulting Lenders’ Revolving Commitments;

 

 

(ii)            if the reallocation described in clause (b)(i) above cannot, or
can only partially, be effected, the Borrower shall, within one (1) Business Day
following notice by the Agent, (x) first, prepay such Defaulting Lender’s
participation in any outstanding Swing Line Loans (after giving effect to any
partial reallocation pursuant to clause (b)(i) above) and (y) second, cash
collateralize such Defaulting Lender’s participation in Letters of Credit (after
giving effect to any partial reallocation pursuant to clause (b)(i) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Agent, for so long as such L/C Obligations are
outstanding; provided, that, the Borrower shall not be obligated to cash
collateralize any Defaulting Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations if such Defaulting Lender is also the L/C Issuer;

 

(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s participation in Letters of Credit pursuant to this Section
9.16(b), the Borrower shall not be required to pay any Letter of Credit Fees to
the Agent for the account of such Defaulting Lender pursuant to Section 2.03
with respect to such cash collateralized portion of such Defaulting Lender’s
participation in Letters of Credit during the period such participation is cash
collateralized;

 

(iv)          to the extent the participation by any Non-Defaulting Lender in
the Letters of Credit is reallocated pursuant to this Section 9.16(b), then the
Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to Section
2.03 shall be adjusted in accordance with such reallocation;

 

(v)            to the extent any Defaulting Lender’s participation in Letters of
Credit is neither cash collateralized nor reallocated pursuant to this Section
9.16(b), then, without prejudice to any rights or remedies of the L/C Issuer or
any Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.03 with respect to such
portion of such participation shall instead be payable to the L/C Issuer until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated; and

 

(vi)          so long as any Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to make any Swing Line Loan and the L/C Issuer
shall not be required to issue, amend, or increase any Letter of Credit, in each
case, to the extent (x) the Defaulting Lender’s Applicable Percentage of such
Swing Line Loans or Letter of Credit cannot be reallocated pursuant to this
Section 9.16(b) or (y) the Swing Line Lender or the L/C Issuer, as applicable,
has not otherwise entered into arrangements reasonably satisfactory to the Swing
Line Lender or the L/C Issuer, as applicable, and the Borrower to eliminate the
Swing Line Lender’s or L/C Issuer’s risk with respect to the Defaulting Lender’s
participation in Swing Line Loans or Letters of Credit.

 

(c)           Without limitation of any claims, damages, liabilities or remedies
the Loan Parties may have with respect to any Defaulting Lender, each Defaulting
Lender shall indemnify the Agent and each non-Defaulting Lender from and against
any and all loss, damage or expenses, including but not limited to reasonable
attorneys’ fees and funds advanced by the Agent or by any non-Defaulting Lender,
on account of a Defaulting Lender’s failure to timely fund its Applicable
Percentage of a Loan or to otherwise perform its obligations under the Loan
Documents.

 



 - 158 - 

 

 

(d)           The Agent may release any cash collateral provided by the Borrower
pursuant to Section 9.16(b) to the L/C Issuer and the L/C Issuer may apply any
such cash collateral to the payment of such Defaulting Lender’s Applicable
Percentage of any Letter of Credit Disbursement that is not reimbursed by the
Borrower pursuant to Section 2.03.

 

Section 9.17         Other Liabilities.

 

(a)           Except as otherwise expressly set forth herein or in any other
Loan Documents, no Lender or any Affiliate of a Lender that is owed any Other
Liabilities under any Cash Management Services shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
or an L/C Issuer and, in such case, only to the extent expressly provided in the
Loan Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Other
Liabilities under Cash Management Services. Each Person (other than Bank of
America, unless requested by the Agent) providing Bank Products or Cash
Management Services will provide written notice of the Bank Product Obligations
or the obligations under such Cash Management Services, as the case may be,
pursuant to a Bank Product Provider Letter Agreement or Cash Management Provider
Letter Agreement, as applicable to the Agent, together with such supporting
documentation with respect thereto as the Agent may request, including the
amounts owing in respect thereof. Each Person that is owed any Bank Product
Obligations or Other Liabilities in respect of Cash Management Services will
from time to time, promptly upon the request of the Agent, provide a summary of
all Other Liabilities in respect of Cash Management Services, as the case may
be, owing to it or its Affiliates. The Borrower and each Person at any time
providing Bank Products or Cash Management Services consents to the disclosure
of any information concerning such Bank Products or Cash Management Services to
any other Lender or the Agent at any time and from time to time, provided, that,
in no event shall such disclosure be deemed a representation or warranty by the
Agent of the accuracy or completeness of such information.

 

(b)           Each Lender hereby agrees that the benefit of the provisions of
the Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Person that is a Lender (and
to its Affiliates) at the time that it establishes a Bank Product or Cash
Management Service until such time as it ceases to be a Lender so long as, by
accepting such benefits, such Person agrees, as among Agent and all other Credit
Parties, that such Person is bound by (and, if requested by the Agent, shall
confirm such agreement in a writing in form and substance reasonably acceptable
to the Agent) this Article IX and Sections 3.01, 10.04, 10.07, 10.08, 10.16, and
the decisions and actions of the Agent, or the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, that, notwithstanding the foregoing in this clause (b), (i)
such Person shall be bound by Section 10.04 only to the extent of liabilities,
reimbursement obligations, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements with respect to or otherwise
relating to the Liens and Collateral held for the benefit of such Person, in
which case the obligations of such Person thereunder shall not be limited by any
concept of pro rata share or similar concept, (ii) each of the Agent, the
Lenders and the L/C Issuers party hereto shall be entitled to act in its sole
discretion, without regard to the interest of such Person, regardless of whether
any Obligation to such Person thereafter remains outstanding, is deprived of the
benefit of the Collateral, becomes unsecured or is otherwise affected or put in
jeopardy thereby, and without any duty or liability to such Person or any such
Obligation and (iii) such Person shall not have any right to be notified of,
consent to, direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under any Loan Document.

 



 - 159 - 

 

 

Section 9.18        Co-Syndication Agent; and Arrangers. Notwithstanding the
provisions of this Agreement or any of the other Loan Documents, no Person who
is or becomes a Co-Syndication Agent or a Co-Documentation Agent, nor the
Arrangers, shall have any powers, rights, duties, responsibilities or
liabilities with respect to this Agreement or any of the other Loan Documents.

 

Section 9.19         Disqualified Institutions. The Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

 

Section 9.20         ERISA Representation.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)             such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 



 - 160 - 

 

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Agent, in its sole discretion, and such Lender.

 

(b)           In addition, either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (iv) in
the immediately preceding clause (a), or (2) Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents
and the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that none
of the Agent or the Arrangers or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by any Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

 

Article X
MISCELLANEOUS

 

Section 10.01      Amendments, Etc. Except as provided in Section 2.15 and 2.16,
no amendment or waiver of any provision of this Agreement, any other Loan
Document, Section 10.01 of the Master Agency Agreement (solely as such amendment
or waiver relates to the consent rights of the Agent to amendments of Article
VII, Article VIII, Section 10.09, Section 10.10 or Annex A of the Master Agency
Agreement) or Annex A to the Master Agency Agreement, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing with
the consent of the Required Lenders, and the Borrower or the applicable Loan
Party, as the case may be, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, that, no such amendment, waiver or consent shall:

 

(a)           extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(b)           as to any Lender, postpone any date fixed by this Agreement or any
other Loan Document for (i) any scheduled payment (including the Maturity Date)
or mandatory prepayment of principal, interest, fees or other amounts due
hereunder or under any of the other Loan Documents to the applicable Lenders (or
any of them) without the written consent of such Lender entitled to such
payment, or (ii) any scheduled or mandatory reduction or termination of the
Aggregate Revolving Commitments hereunder or under any other Loan Document
without the written consent of such Lender; provided, that (x) only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate and (y) only the consent of the Required Lenders
shall be necessary to waive any mandatory prepayment required under Section
2.05(c) or 2.05(d);

 



 - 161 - 

 

 

(c)           as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (iii)
or (vi) of the proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
without the written consent of each Lender entitled to such amount; provided,
that, only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

 

(d)           as to any Lender, change (i) Section 2.05(e), (ii) Section 2.13,
(iii) Section 6.13(j) (other than as provided for in Section 2.15(b)(v)), (iv)
Section 8.03 (other than as provided for in Section 2.15(b)(v)), (v) Section
9.09 or (vi) Section 2.06(c), in a manner that would alter the pro rata sharing
of payments required, or commitment terminations permitted, respectively thereby
without the written consent of such Lender;

 

(e)            change any provision of this Section or the definition of
“Required Lenders”, “Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender whose Loans or
Commitments would otherwise be included in such determination;

 

(f)           except as permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party in each case, without the
written consent of each Lender;

 

(g)               release all or substantially all of the Collateral from the
Liens of the Security Documents or the Parent from the Facility Guaranty except
(x) as expressly provided in the Loan Documents or (y) in connection with a
“credit bid” undertaken by the Agent at the direction of the Required Lenders
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted in accordance with
Section 9.09 (in which case with respect to this clause (y), only the consent of
the Required Lenders will be needed for such release) without the written
consent of each Lender;

  

(h)           change the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrower would be increased without the written consent of the
Supermajority Lenders, provided, that, the foregoing shall not limit the
discretion of the Agent to change, establish eliminate or reduce any Reserves;

 



 - 162 - 

 

 

(i)           (x) amend, modify or waive Section 4.03 of the Master Agency
Agreement or Section 7.11 (other than Section 7.11(c)) of this Agreement,
without the consent of the Supermajority Lenders or (y) amend, modify, waive, or
terminate any provision of, the consignment arrangements set forth in Article
III of the Master Agency Agreement as they relate to the true consignment of
Consigned Inventory and/or the Borrower’s ownership of such Consigned Inventory
or amend waive or modify Section 7.11(c) of this Agreement, in each case without
the written consent of each Lender;

 

(j)            modify the definition of Permitted Overadvance so as to increase
the amount thereof or, except as provided in such definition, the time period
for which a Permitted Overadvance may remain outstanding without the written
consent of each Revolving Lender; and

 

(k)           except as expressly permitted herein or in any other Loan
Document, subordinate the Obligations hereunder or the Liens granted hereunder
or under the other Loan Documents, to any other Indebtedness or Lien, as the
case may be without the written consent of each Lender

 

and, provided, that, (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; (iv) [reserved], (v) in connection with
any increase in Commitments pursuant to Section 2.15, the Borrower and the Agent
may effect such amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate, in the reasonable opinion of the Agent, to effect
the provisions of Section 2.15, and this clause (v) shall supersede any
provisions of this Agreement to the contrary (for the avoidance of doubt, the
consent of the Required Lenders shall not be required in respect of this clause
(v)), (vi) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto (for the avoidance of
doubt, the consent of the Required Lenders shall not be required in respect of
this clause (vi)) and (vii) no amendment or waiver shall, unless signed by the
Agent and the Required Lenders (or by the Agent with the consent of the Required
Lenders), (A) amend or waive compliance with the conditions precedent to the
obligations of the Revolving Lenders to make any Revolving Loan (or of any L/C
Issuer to issue any Letter of Credit) in Section 4.02 or (B) waive any Default
or Event of Default for purposes of satisfying the conditions precedent to the
obligations of the Revolving Lenders to make any Revolving Loan (or of any L/C
Issuer to issue any Letter of Credit) in Section 4.02. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that the foregoing shall not apply to (x) any
of the matters governed by clause (a) through clause (c) above and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 



 - 163 - 

 

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) (i) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (ii) any
instrument or agreement relating to Bank Products or Cash Management Services
may be amended by the parties thereto without the consent of any other Person,
and (y) any Loan Document may be amended and waived with the consent of the
Agent at the request of the Borrower without the need to obtain the consent of
any other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel, (ii) to correct, amend or cure
ambiguities, internal inconsistencies or defects, or to correct any
typographical error or other manifest error, (iii) make technical and conforming
modifications to the Loan Documents necessary to integrate any (x) Incremental
Term Loan Facility (subject to the FILO Intercreditor Provisions), (y) any
Commitment Increase or (z) LIBOR Successor Rate Conforming Changes (subject to
Section 3.03(a)) or (iv) to cause any Loan Document to be consistent with this
Agreement and the other Loan Documents.

 

If any Lender does not approve (a “Non-Consenting Lender”) any proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or each affected Lender and that has been
approved by the Required Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 10.13; provided, that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph).

 

Section 10.02       Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
other electronic communication as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)             if to the Loan Parties, the Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 



 - 164 - 

 

 

(b)           Electronic Communications. Notices and other communications to the
Loan Parties, the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided, that, the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided, that approval of such
procedures may be limited to particular notices or communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided, that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of the Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of, or breach of a Loan Document by, such Agent Party; provided,
that, in no event shall any Agent Party have any liability to any Loan Party,
any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 



 - 165 - 

 

 

(d)          Change of Address, Etc. Each of the Loan Parties, the Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number or electronic address for notices and other communications
hereunder, by notice to the other parties hereto. Each other Lender may change
its address, telecopier number or electronic address for notices and other
communications hereunder by notice to the Borrower, the Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the Agent
from time to time to ensure that the Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e)           Reliance by the Agent, L/C Issuer and Lenders. The Agent, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including, without limitation, all requests for Credit Extensions) purportedly
given by or on behalf of the Loan Parties even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Loan
Parties shall indemnify the Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Loan Parties (including, without limitation, pursuant to any
requests for Credit Extensions). All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.

 

Section 10.03      No Waiver; Cumulative Remedies. No failure by any Credit
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided herein and in the other
Loan Documents are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default or Event of
Default at the time.

 

Section 10.04       Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses. The Borrower shall pay all Credit Party
Expenses (subject to the limitations set forth in this Agreement, including
without limitation, in Section 6.10).

 



 - 166 - 

 

 

(b)           Indemnification by the Loan Parties. Without duplication of any
Credit Party Expenses or any amounts under Section 2.03, the Loan Parties shall
indemnify the Agent (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all actual losses (excluding lost profits), claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agent (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit,
any bank advising or confirming a Letter of Credit or any other nominated person
with respect to a Letter of Credit seeking to be reimbursed or indemnified or
compensated, and any third party seeking to enforce the rights of the Borrower,
beneficiary, nominated person, transferee, assignee of Letter of Credit
proceeds, or holder of an instrument or document related to any Letter of
Credit), (iii) [reserved], (iv) any claims of, or amounts paid by any Credit
Party to, a Cash Management Bank or other Person which has entered into a
Control Agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided, that, such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence, material breach, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties, (B) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and non-appealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(C) relate to a dispute solely among Indemnitees and their Related Parties,
other than claims against the Agent in such capacity fulfilling its agency role
hereunder; provided, further, that the Loan Parties’ obligations pursuant to
this Section 10.04(b) with respect to fees and expenses of counsel shall be
limited to the reasonable and documented fees, disbursements and other charges
of out-of-pocket fees and legal expenses of one (1) firm of counsel for all
Indemnitees and, if necessary, one (1) firm of local counsel in each appropriate
jurisdiction and one (1) firm of special counsel, in each case for all
Indemnitees (and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of one (1) additional firm of
counsel for such affected Indemnitee).

 

(c)           Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agent
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 



 - 167 - 

 

 

(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, each of the parties hereto shall not assert, and
hereby waives, any claim against any Indemnitee, or any Loan Party or any of
their Related Parties, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee nor any Loan Party or any Related
Party thereof shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee, or Loan Party or any Related Party thereof, as
applicable, through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee, or Loan Party or any Related Party thereof, as
applicable, as determined by a final and nonappealable judgment of a court of
competent jurisdiction; provided that the foregoing shall not limit the Loan
Party’s indemnification obligations to the Indemnitee pursuant to Section
10.04(b), to the extent that any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients are included in any claim by a third party unaffiliated with any of
the Indemnitee with respect to which the applicable Indemnitee is entitled to
indemnification under Section 10.04(b).

 

(e)           Payments. All amounts due under this Section shall be payable on
demand (accompanied by back-up documentation to the extent available) therefor.

 

(f)           Survival. The agreements in this Section shall survive the
resignation of the Agent and the L/C Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Revolving Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

Section 10.05      Payments Set Aside. To the extent that any payment by or on
behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Agent upon demand its Applicable Percentage (without duplication)
of any amount so recovered from or repaid by the Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 



 - 168 - 

 

 

Section 10.06       Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder (it
being understood that a merger or consolidation not prohibited by this Agreement
shall not constitute an assignment or transfer) or under any other Loan Document
without the prior written consent of the Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of Section
10.06(b), (ii) by way of participation in accordance with the provisions of
subsection Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Credit Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:

 

(i)             Minimum Amounts.

 

(A)             in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of such Trade Date, shall not be
less than $10,000,000 in the case of Revolving Commitments, unless each of the
Agent and, so long as no Event of Default pursuant to clauses (a) or (f) of
Section 8.01 has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld, conditioned or delayed);
provided, that, concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 



 - 169 - 

 

 

(ii)            Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)             the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (1) an Event of
Default pursuant to clauses (a) or (f) of Section 8.01 has occurred and is
continuing at the time of such assignment; provided, that, the Borrower shall be
deemed to have consented to any such assignment unless it objects thereto by
written notice to the Agent within ten (10) Business Days after having received
notice thereof; provided, further, that, no assignment shall be made to a
Competitor or any Disqualified Institution without the Borrower’s consent at any
time, (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund or (3) such assignment is made to any Person (excluding any
Competitor or Disqualified Institution) to whom any Lender assigns its rights
and obligations under this Agreement in connection with any merger,
consolidation, amalgamation, or similar business combination to which such
Lender is a party and/or any sale, transfer, or other disposition of all or any
substantial portion of the business (or any particular line of business) or loan
portfolio (or any particular subgroup of the loan portfolio) of such Lender; and

  

(B)              the consent of the Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

 

(C)              the consent of the L/C Issuer (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any
assignment in respect of any Revolving Commitment if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(D)             the consent of the Swing Line Lender (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any
assignment in respect of the assignment of any Revolving Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

Notwithstanding the foregoing, no such assignment shall be made (i) to a natural
Person, Competitor, Disqualified Institution or Defaulting Lender and (ii) with
respect to the Revolving Loans and Revolving Commitments, the Parent or Pubco
and its Subsidiaries or any of their respective Affiliates (including, for the
avoidance of doubt, the Operating Companies).

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, provided, that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment; and provided, further, that it is hereby agreed that no such
fee shall be payable in connection with the initial syndication hereof
(notwithstanding that such initial syndication may not be completed until after
the Closing Date). The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.

 

 - 170 - 

 



 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the Closing Date of such
assignment. Upon request from any assignee Lender, the Borrower (at its expense)
shall execute and deliver a Note to such assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

 

(c)               Register. The Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Loan Parties, the Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice. This Section 10.06(c) shall
be construed so that the Loans and L/C Obligations are at all times maintained
in “registered form” within the meaning of section 163(f), 871(h)(2) and 881(c)
of the Code.

 

(d)               Participations. Any Lender may at any time, without the
consent of, or notice to, the Loan Parties or the Agent, sell participations to
any Person (other than a natural person, a Competitor, a Disqualified
Institution or the Loan Parties or any of the Loan Parties’ Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided, that, (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any Participant shall
agree in writing to comply with all confidentiality obligations set forth in
Section 10.07 as if such Participant was a Lender hereunder.

 



 - 171 - 

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (it being understood that the
documentation required under Section 3.01(e) shall be delivered solely to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.06(b); provided, that such
Participant agrees to be subject to the provisions of Section 3.06 as though it
were a Lender. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Sections 3.06 and 10.13 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided,
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain a register on which it
records the name and address of each participant and the principal amounts of
each participant’s interest (and stated interest with respect thereto) in the
Loans and Commitments (each, a “Participant Register”). No Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any commitments, loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and the Loan Parties, the Agent and the Lenders may treat each Person whose name
is recorded in the Participant Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Unless otherwise required by the Internal Revenue Service, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service. For the avoidance of
doubt, the Agent (in its capacity as the Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)               Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, that, no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 



 - 172 - 

 

 

(g)               Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. This Agreement may be in the form of an
electronic record and may be executed using electronic signatures (including,
without limitation, facsimile and .pdf) and shall be considered an original, and
shall have the same legal effect, validity and enforceability as a paper record.
This Agreement may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Agreement. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Agent of a manually signed paper communication which has been
converted into electronic form (such as scanned into PDF format), or an
electronically signed communication converted into another format, for
transmission, delivery and/or retention.

 

(h)               Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon ten (10) Business Days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
ten (10) Business Days’ notice to the Borrower, Bank of America may resign as
Swing Line Lender. In the event of any such resignation as L/C Issuer or Swing
Line Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, that, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans pursuant to Section 2.03(c). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the Closing Date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 



 - 173 - 

 

 

Section 10.07   Treatment of Certain Information; Confidentiality. Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, funding sources, attorneys, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); provided that no Credit Party may share any
Information with any of its Affiliates that provide or may provide vendor
financing or factoring arrangements to any Macy’s Entity or any vendors of any
Macy’s Entity. (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source (only if such Credit Party has no knowledge that such source
itself is not in breach of a confidentiality obligation) other than the Loan
Parties. It is hereby acknowledged and agreed that with respect to any
disclosure pursuant to clauses (b) or (c) above, the disclosing Credit Party
shall to the extent practicable and legally permissible provide reasonable
advance notice to the Borrower of any such required disclosure to facilitate the
Borrower’s contesting such disclosure or limiting the scope of such disclosure,
provided, that in any event, such disclosing party shall use commercially
reasonable efforts to limit such disclosure to that required in any such
proceeding.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Affiliate thereof relating to the Loan Parties or their
respective businesses, other than any such information that is available to any
Credit Party on a non-confidential basis prior to disclosure by the Loan Parties
or any Affiliate thereof, (provided, that, if such information is furnished by a
source known to such Credit Party to be subject to a confidentiality obligation,
such source, to the knowledge of such Credit Party, is not in violation of such
obligation by such disclosure) in the case of information received from any Loan
Party or any Affiliate after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

 



 - 174 - 

 

 

Section 10.08   Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Agent or the Required Lenders, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer, regardless of the adequacy
of the Collateral, and irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that, in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.14 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the L/C Issuer and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify the Borrower and the Agent promptly after any such setoff and
application, provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 10.09   Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

Section 10.10   Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 



 - 175 - 

 

 

Section 10.11   Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Credit Parties, regardless of any investigation made
by any Credit Party or on their behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default or Event of Default at the time
of any Credit Extension, and shall, continue in full force and effect as long as
any Loan or any other Obligation (other than any contingent obligations for
which no claim has been asserted) hereunder shall remain unpaid or unsatisfied
or any Letter of Credit shall remain outstanding. Further, the provisions of
Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall survive and remain in
full force and effect regardless of the repayment of the Obligations, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof. In connection with the
termination of this Agreement and the release and termination of the security
interests in the Collateral, the Agent may require such indemnities and
collateral security as they shall reasonably deem necessary or appropriate to
protect the Credit Parties against (x) loss on account of credits previously
applied to the Obligations that may subsequently be reversed or revoked, (y) any
obligations that may thereafter arise with respect to the Other Liabilities and
(z) any Obligations (other than contingent indemnification obligations for which
no claim has been asserted) that may thereafter arise under Section 10.04.

 

Section 10.12   Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 10.13   Replacement of Lenders. If any Lender requests compensation
under Section 3.04 or if any Lender delivers a notice described in Section 3.02,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06(b)), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided, that:

 

(a)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, together with accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 



 - 176 - 

 

 

(b)               in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(c)               such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

In connection with any such replacement, if any such Lender does not execute and
deliver to the Agent a duly executed Assignment and Assumption reflecting such
replacement within two (2) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such Lender, then
such Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of such Lender. Such purchase and sale
shall be effective on the date of the payment of such amount to such Lender.

 

Section 10.14   Governing Law; Jurisdiction; Etc.

 

(a)               GOVERNING LAW. THIS AGREEMENT SHALL BE EXCLUSIVELY GOVERNED
(WITHOUT REGARD TO RULES OR PRINCIPLES RELATING TO CONFLICTS OF LAWS) BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)               SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE UNITED STATED DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY HERETO OR SUCH LOAN PARTY’S PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION.

 



 - 177 - 

 

 

(c)               WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)               SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.15   Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.16   No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

 



 - 178 - 

 

 

Section 10.17   USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Act.

 

Section 10.18   [Reserved].

 

Section 10.19   Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 



 - 179 - 

 

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

Section 10.20   [Reserved].

 

Section 10.21   Additional Waivers.

 

(a)               The Obligations are the joint and several obligation of each
Loan Party. To the fullest extent permitted by applicable Law, the obligations
of each Loan Party shall not be affected by (i) the failure of any Credit Party
to assert any claim or demand or to enforce or exercise any right or remedy
against any other Loan Party under the provisions of this Agreement, any other
Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Agent or any other Credit Party.

 

(b)               The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 

(c)               To the fullest extent permitted by applicable Law, each Loan
Party waives any defense based on or arising out of any defense of any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any other Loan
Party, other than the indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. The Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

 



 - 180 - 

 

 

(d)               Upon payment by any Loan Party of any Obligations, all rights
of such Loan Party against any other Loan Party arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations and the termination
of the Commitments. In addition, any indebtedness of any Loan Party now or
hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior indefeasible payment in full of the Obligations and no Loan
Party will demand, sue for or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Agent to be credited against the payment of the Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents. Subject to the foregoing, to the extent that any Loan
Party shall, under this Agreement as a joint and several obligor, repay any of
the Obligations constituting Loans made to the Borrower hereunder or other
Obligations incurred directly and primarily by any other Loan Party (an
“Accommodation Payment”), then the Loan Party making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Loan Parties in an amount, for each of such other Loan
Parties, equal to a fraction of such Accommodation Payment, the numerator of
which fraction is such other Loan Party’s Allocable Amount and the denominator
of which is the sum of the Allocable Amounts of all of the Loan Parties. As of
any date of determination, the “Allocable Amount” of each Loan Party shall be
equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Loan Party hereunder without (a) rendering such Loan
Party “insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code
of the United States, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Loan Party with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code of the United States, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code of
the United States or Section 4 of the UFTA, or Section 5 of the UFCA.

 

Section 10.22   No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

Section 10.23   Attachments. The exhibits, schedules and annexes attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

Section 10.24   Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under the Facility Guaranty in respect of
Swap Obligations (provided, that each Qualified ECP Guarantor shall only be
liable under this Section 10.24 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.24, or otherwise under the Facility Guaranty, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 10.24
constitute, and this Section 10.24 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



 - 181 - 

 

 

Section 10.25   Intercreditor Provisions.

 

(a)               The FILO Intercreditor Provisions are hereby incorporated by
reference in this Agreement and apply to each Incremental Term Lender, and to
all Incremental Term Loans at any time incurred or outstanding hereunder, as
fully as if set forth herein in their entirety. Each Incremental Term Lender, by
extending Incremental Term Loans or acquiring the same by assignment, agrees to
be bound by the FILO Intercreditor Provisions. Furthermore, each Revolving
Lender hereby authorizes the Agent to enter into (i) any amendments to any
intercreditor agreements, and (ii) any other intercreditor arrangements, in the
case of clauses (i), and (ii) to the extent required to give effect to the
establishment of intercreditor rights and privileges as contemplated and
required by Section 2.15(b) of this Agreement, subject to the FILO Intercreditor
Provisions. Each Lender waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against any
Agent or any of its affiliates any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto.

 

(b)               Each of the Credit Parties (including in its capacities as a
potential Cash Management Bank) irrevocably authorizes and directs the Agent to
enter into any subordination, intercreditor, collateral trust and/or similar
agreement contemplated hereunder, including with respect to Indebtedness that is
(i) required or permitted to be subordinated in right of payment hereunder
and/or (ii) secured by Liens and required or permitted to be pari passu with or
junior to the Liens securing the Obligations (including, for the avoidance of
doubt, any Liens incurred pursuant to Section 7.01), and with respect to which
Indebtedness, an intercreditor, subordination, collateral trust or similar
agreement is contemplated under this Agreement (each, an “Additional
Agreement”), and the Credit Parties party hereto acknowledge that any Additional
Agreement is binding upon them. Each Credit Party party hereto hereby (a) agrees
that they will be bound by, and will not take any action contrary to, the
provisions of any Additional Agreement and (b) authorizes and instructs the
Agent to enter into any Additional Agreement and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof.

 

Section 10.26   Acknowledgement Regarding Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 



 - 182 - 

 

 

(a)               In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)               As used in this Section 10.26, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signature Pages Follow.]

 



 - 183 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

  BORROWER:       MACY’S INVENTORY FUNDING LLC,   a Delaware limited liability
company       By: /s/ Brooke Major-Reid   Name: Brooke Major-Reid   Title:
President           PARENT:       MACY’S INVENTORY HOLDINGS LLC,   a Delaware
limited liability company         By: /s/ Brooke Major-Reid   Name: Brooke
Major-Reid   Title: President

 

[Signature Page to Credit Agreement]

 



  

 

 

  BANK OF AMERICA, N.A.,   as Agent, L/C Issuer and Swing Line Lender       By:
/s/ Brian Lindblom   Name: Brian Lindblom   Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 



 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as a Lender and L/C Issuer      
By: /s/ Lingzi Huang   Name: Lingzi Huang   Title: Authorized Signatory      
By: /s/ Brady Bingham   Name:   Brady Bingham   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 



 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender and L/C Issuer       By:     /s/ Tony
Yung     Name: Tony Yung     Title: Executive Director

 

[Signature Page to Credit Agreement]

 



 

 

 

  Wells Fargo Bank, National Association,   as a Lender and L/C Issuer       By:
/s/ Cory Loftus   Name:   Cory Loftus   Title: Managing Director

 

[Signature Page to Credit Agreement]

 



 

 

 

  Fifth Third Bank, National Association,   as a Lender and L/C Issuer       By:
/s/ Mark Pienkos   Name:   Mark Pienkos   Title: Managing Director

 

[Signature Page to Credit Agreement]

 



 

 

 

  US Bank National Association,   as a Lender and L/C Issuer     By: /s/
Christopher W. Rupp   Name:   Christopher W. Rupp   Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 



 

 

 

  PNC BANK, NATIONAL ASSOCIATION,   as a Lender and L/C Issuer       By: /s/
Jeffrey Penno   Name:   Jeffrey Penno   Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 



 

 

 

  MUFG Union Bank, N.A.,   as a Lender and L/C Issuer       By: /s/ Edward
Dridge   Name:   Edward Dridge   Title: Director

 

[Signature Page to Credit Agreement]

 



 

 

 

  CITIBANK, N.A.,   as a Lender       By: /s/ David Smith   Name:   David Smith
  Title: VP

 

[Signature Page to Credit Agreement]

 



 

 

 

  CIT BANK, N.A.,   as a Lender and L/C Issuer       By: /s/ Anthony Masci  
Name: Anthony Masci   Title: Director

 

[Signature Page to Credit Agreement]

 



   

 





 

  Goldman Sachs Bank USA,   as a Lender and L/C Issuer       By: /s/ Thomas M.
Manning Name: Thomas M. Manning   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 



   

 